

Exhibit 10.1




 



Published CUSIP Numbers:
Deal: 58514UAA8
Revolver: 58514UAB6
Term: 58514UAC4
CREDIT AGREEMENT
Dated as of August 29, 2019
among
THE MEET GROUP, INC.,
as the Company,
CERTAIN FOREIGN SUBSIDIARIES OF THE COMPANY PARTY HERETO,
as the Designated Borrowers,
THE DOMESTIC SUBSIDIARIES OF THE COMPANY PARTY HERETO,
as the Guarantors,
BANK OF AMERICA, N.A.,
as the Administrative Agent, the Swingline Lender and the L/C Issuer,
and
THE LENDERS PARTY HERETO
BOFA SECURITIES, INC.
and
JPMORGAN CHASE BANK, N.A.,
as Joint Lead Arrangers and Joint Bookrunners
 












--------------------------------------------------------------------------------




Exhibit 10.1


TABLE OF CONTENTS
 
 
Page
 
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1


 
1.01
Defined Terms
1


 
1.02
Other Interpretive Provisions
39


 
1.03
Accounting Terms
40


 
1.04
Rounding
41


 
1.05
Times of Day
42


 
1.06
Letter of Credit Amounts
42


 
1.07
UCC Terms
42


 
1.08
Exchange Rates; Currency Equivalents
42


 
1.09
Additional Alternative Currencies
43


 
1.10
Change of Currency
44


 
1.11
Status of Obligations
44


 
1.12
German Terms
44


 
 
 
 
ARTICLE II COMMITMENTS AND CREDIT EXTENSIONS
45


 
2.01
Loans
45


 
2.02
Borrowings, Conversions and Continuations of Loans
46


 
2.03
Letters of Credit
51


 
2.04
Swingline Loans
59


 
2.05
Prepayments
62


 
2.06
Termination or Reduction of Commitments
64


 
2.07
Repayment of Loans
65


 
2.08
Interest and Default Rate
66


 
2.09
Fees
67


 
2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
67


 
2.11
Evidence of Debt
68


 
2.12
Payments Generally; Administrative Agent's Clawback
68


 
2.13
Sharing of Payments by Lenders
71


 
2.14
Cash Collateral
71


 
2.15
Defaulting Lenders
72


 
2.16
Designated Borrowers
75


 
2.17
Designated Lenders
76


 
 
 
 
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
76


 
3.01
Taxes
76


 
3.02
Illegality
80


 
3.03
Inability to Determine Rates
81


 
3.04
Increased Costs; Reserves on Eurocurrency Rate Loans
83


 
3.05
Compensation for Losses
85


 
3.06
Mitigation Obligations; Replacement of Lenders
86


 
3.07
Survival
86







i



--------------------------------------------------------------------------------



Exhibit 10.1


ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
86


 
4.01
Conditions of Initial Credit Extension
86


 
4.02
Conditions to all Credit Extensions
89


 


 
 
ARTICLE V REPRESENTATIONS AND WARRANTIES
90


 
5.01
Organization; Powers
90


 
5.02
Authorization; Enforceability
90


 
5.03
Governmental Approvals; No Conflicts
90


 
5.04
Financial Condition; No Material Adverse Change
91


 
5.05
Properties, Etc
91


 
5.06
Litigation and Environmental Matters
91


 
5.07
Compliance with Laws and Agreements; No Default
92


 
5.08
Investment Company Status
92


 
5.09
Taxes
92




5.10
ERISA
92


 
5.11
Disclosure
92


 
5.12
Material Agreements
93


 
5.13
Solvency
93


 
5.14
Insurance
93


 
5.15
Capitalization and Subsidiaries
93


 
5.16
Security Interest in Collateral
94


 
5.17
Employment Matters
94


 
5.18
Federal Reserve Regulations
94


 
5.19
Use of Proceeds
94


 
5.20
No Burdensome Restrictions
94


 
5.21
Sanctions Concerns and Anti-Corruption Laws
94


 
5.22
EEA Financial Institutions
95


 
5.23
Designation as Senior Indebtedness
95


 
5.24
Designated Borrowers
95


 
 
 
 
ARTICLE VI AFFIRMATIVE COVENANTS
96


 
6.01
Financial Statements and Other Information
96


 
6.02
Notices of Material Events
99


 
6.03
Existence; Conduct of Business
99


 
6.04
Payment of Obligations
100


 
6.05
Maintenance of Properties
100


 
6.06
Books and Records; Inspection Rights
100


 
6.07
Compliance with Laws and Material Contractual Obligations
100


 
6.08
Use of Proceeds
100


 
6.09
Accuracy of Information
100


 
6.10
Insurance
101


 
6.11
Casualty and Condemnation
101


 
6.12
Covenant to Guarantee Obligations
101


 
6.13
Covenant to Give Security
101







ii



--------------------------------------------------------------------------------



Exhibit 10.1


 
6.14
Further Assurances
102


 
6.15
Principal Depository Bank
102


 
6.16
Sanctions; Anti-Corruption Laws
103


 
6.17
Post-Closing Covenants
103


 
 
 
 
ARTICLE VII NEGATIVE COVENANTS
103


 
7.01
Indebtedness
103


 
7.02
Liens
105


 
7.03
Fundamental Changes
106


 
7.04
Investments
107


 
7.05
Dispositions
108


 
7.06
Sale and Leaseback Transactions
108


 
7.07
Swap Contracts
108


 
7.08
Restricted Payments; Certain Payments of Indebtedness
108


 
7.09
Transactions with Affiliates
109


 
7.10
Restrictive Agreements
110


 
7.11
Financial Covenants
110


 
7.12
Use of Proceeds
110


 
7.13
Amendment of Material Documents
111


 
7.14
Sanctions
111


 
7.15
Anti-Corruption Laws
111


 


 
 
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
111


 
8.01
Events of Default
111


 
8.02
Remedies upon Event of Default
114


 
8.03
Application of Funds
114


 
 
 
 
ARTICLE IX ADMINISTRATIVE AGENT
116


 
9.01
Appointment and Authority
116


 
9.02
Rights as a Lender
117


 
9.03
Exculpatory Provisions
117


 
9.04
Reliance by Administrative Agent
118


 
9.05
Delegation of Duties
119


 
9.06
Resignation of Administrative Agent
119


 
9.07
Non-Reliance on Administrative Agent and Other Lenders
120


 
9.08
No Other Duties, Etc
121


 
9.09
Administrative Agent May File Proofs of Claim; Credit Bidding
121


 
9.10
Collateral and Guaranty Matters
122


 
9.11
Secured Cash Management Agreements and Secured Hedge Agreements
123


 
9.12
ERISA Matters
123


 
9.13
German Security Property
124


 


 
 
ARTICLE X CONTINUING GUARANTY
125


 
10.01
Guaranty
125


 
10.02
Rights of Lenders
126







iii



--------------------------------------------------------------------------------



Exhibit 10.1


 
10.03
Certain Waivers
126


 
10.04
Obligations Independent
126


 
10.05
Subrogation
127


 
10.06
Termination; Reinstatement
127


 
10.07
Stay of Acceleration
127


 
10.08
Condition of Borrowers
127


 
10.09
Appointment of Company
127


 
10.10
Right of Contribution
128


 
10.11
Keepwell
128


 
 
 
 
ARTICLE XI MISCELLANEOUS
128


 
11.01
Amendments, Etc
128


 
11.02
Notices; Effectiveness; Electronic Communications
130


 
11.03
No Waiver; Cumulative Remedies; Enforcement
132


 
11.04
Expenses; Indemnity; Damage Waiver
133


 
11.05
Payments Set Aside
135


 
11.06
Successors and Assigns
135


 
11.07
Treatment of Certain Information; Confidentiality
140


 
11.08
Right of Setoff
141


 
11.09
Interest Rate Limitation
141


 
11.10
Counterparts; Integration; Effectiveness
142


 
11.11
Survival of Representations and Warranties
142


 
11.12
Severability
142


 
11.13
Replacement of Lenders
143


 
11.14
Governing Law; Jurisdiction; Etc
144


 
11.15
Waiver of Jury Trial
145


 
11.16
Subordination
145


 
11.17
No Advisory or Fiduciary Responsibility
145


 
11.18
Electronic Execution; Electronic Records
146


 
11.19
USA PATRIOT Act Notice
146


 
11.20
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
147


 
11.21
Judgment Currency
147


 
11.22
Acknowledgement Regarding Any Supported QFC
148


 
11.23
Limitation on Liability of Designated Borrowers
148


 
11.24
Parallel Debt
148


 
11.25
ENTIRE AGREEMENT
149









iv



--------------------------------------------------------------------------------



Exhibit 10.1




SCHEDULES
Schedule 1.01(a)        Administrative Agent’s Office; Certain Addresses for
Notices
Schedule 1.01(b)        Commitments and Applicable Percentages
Schedule 5.05(a)        Real Properties
Schedule 5.05(b)        Intellectual Property
Schedule 5.05(c)        Deposit Accounts and Securities Accounts
Schedule 5.06(b)        Environmental Matters
Schedule 5.09            Taxes
Schedule 5.14            Insurance
Schedule 5.15            Capitalization and Subsidiaries; Loan Parties
Schedule 7.01            Existing Indebtedness
Schedule 7.02            Existing Liens
Schedule 7.04            Existing Investments
Schedule 7.10            Existing Restrictive Agreements
EXHIBITS
Exhibit A            Form of Assignment and Assumption
Exhibit B            Form of Compliance Certificate
Exhibit C            Form of Designated Borrower Request and Assumption
Agreement
Exhibit D            Form of Designated Borrower Notice
Exhibit E            Form of Joinder Agreement
Exhibit F            Form of Loan Notice
Exhibit G            Form of Notice of Loan Prepayment
Exhibit H            Form of Secured Party Designation Notice
Exhibit I            Form of Solvency Certificate
Exhibit J            Form of Swingline Loan Notice
Exhibit K            Form of Note
Exhibit L            Forms of U.S. Tax Compliance Certificates








v



--------------------------------------------------------------------------------




Exhibit 10.1


CREDIT AGREEMENT
This CREDIT AGREEMENT is entered into as of August 29, 2019, among THE MEET
GROUP, INC., a Delaware corporation (the “Company”), the Foreign Subsidiaries of
the Company party hereto pursuant to Section 2.16 (each, a “Designated Borrower”
and collectively, the “Designated Borrowers”; the Designated Borrowers, together
with the Company, each a “Borrower” and collectively, the “Borrowers”), the
Guarantors, the Lenders, and BANK OF AMERICA, N.A., as the Administrative Agent,
the Swingline Lender and the L/C Issuer.
PRELIMINARY STATEMENTS:
WHEREAS, the Loan Parties have requested that the Lenders, the Swingline Lender
and the L/C Issuer make loans and other financial accommodations to the Loan
Parties and their Subsidiaries as set forth herein; and
WHEREAS, the Lenders, the Swingline Lender and the L/C Issuer have agreed to
make such loans and other financial accommodations to the Loan Parties and their
Subsidiaries, on the terms and subject to the conditions set forth herein.
NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01    Defined Terms.
As used in this Agreement, the following terms shall have the meanings set forth
below:
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Closing Date, by which any Person (a) acquires any
going business of another Person, or all or substantially all of the assets of
another Person (or all or substantially all of the assets of a division, line of
business or business unit of another Person), in each case, whether through
purchase of assets, merger or otherwise, or (b) directly or indirectly acquires
at least a majority of the Voting Stock or other controlling ownership interest
in another Person (including the purchase of an option, warrant or convertible
or similar type security to acquire such a controlling interest at the time it
becomes exercisable by the holder thereof), whether by purchase of such equity
or other ownership interest or upon the exercise of an option or warrant for, or
conversion of securities into, such equity or other ownership interest.
“Acquisition Consideration” means the purchase consideration for any Permitted
Acquisition and all other payments by any Loan Party or any Subsidiary in
exchange for, or as part of, or in connection with, any Permitted Acquisition,
whether paid in cash or by exchange of Equity Interests or of properties or
otherwise and whether payable at or prior to the consummation of such Permitted
Acquisition or deferred for payment at any future time, whether or not any such
future payment is subject to the occurrence of any contingency, and includes any
and all payments representing the purchase price and any assumptions of
Indebtedness, deferred purchase price, Earn Out Obligations and other agreements
to make any payment the amount of which is, or the terms of payment of which
are, in any respect subject to or contingent upon the revenues, income, cash
flow or profits (or the like) of any Person. For purposes of determining the
aggregate consideration paid for any Permitted Acquisition, the amount of any
Earn Out Obligations shall be deemed





--------------------------------------------------------------------------------



Exhibit 10.1


to be the maximum amount of the earn-out payments in respect thereof as
specified in the documents relating to such Permitted Acquisition.
“Additional Secured Obligations” means (a) all obligations arising under Secured
Cash Management Agreements and Secured Hedge Agreements, and (b) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, expenses and fees that accrue after the commencement by
or against any Loan Party or any Affiliate thereof of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest, expenses and fees are allowed claims in
such proceeding; provided, that, Additional Secured Obligations of a Loan Party
shall exclude any Excluded Swap Obligations with respect to such Loan Party.
“Adjustment” has the meaning specified in Section 3.03(c).
“Administrative Agent” means Bank of America (or any of its designated branch
offices or affiliates), in its capacity as administrative agent under any of the
Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 1.01(a) with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Company and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” means this Credit Agreement, including all schedules, exhibits and
annexes hereto.
“Agreement Currency” has the meaning specified in Section 11.21.
“Alternative Currency” means each of the following currencies: Euros and
Sterling, together with each other currency (other than Dollars) that is
approved in accordance with Section 1.09; provided, that, for each Alternative
Currency, such requested currency is an Eligible Currency.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, by reference to Bloomberg (or such other publicly
available service for displaying exchange rates), to be the exchange rate for
the purchase of such Alternative Currency with Dollars at approximately 11:00
a.m. on the date two (2) Business Days prior to the date as of which the foreign
exchange computation is made; provided, that, if no such rate is available, the
“Alternative Currency Equivalent” shall be determined by the Administrative
Agent or the L/C Issuer, as the case may be, using any reasonable method of
determination the Administrative Agent or the L/C Issuer, as applicable,




2



--------------------------------------------------------------------------------



Exhibit 10.1


may deem appropriate in its sole discretion (and such determination shall be
conclusive absent manifest error).
“Alternative Currency Sublimit” means an amount equal to the lesser of (a)
$5,000,000, and (b) the amount of the Revolving Facility. The Alternative
Currency Sublimit is part of, and not in addition to, the Revolving Facility.
“Applicable Designated Borrower Documents” has the meaning specified in Section
5.24.
“Applicable Percentage” means (a) in respect of the Term A Facility, with
respect to any Term A Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term A Facility represented by (i) on or prior to
the Closing Date, such Term A Lender’s Term A Commitment at such time, and (ii)
thereafter, the outstanding principal amount of such Term A Lender’s Term A Loan
at such time, (b) in respect of the Revolving Facility, with respect to any
Revolving Lender at any time, the percentage (carried out to the ninth decimal
place) of the Revolving Facility represented by such Revolving Lender’s
Revolving Commitment at such time, subject to adjustment as provided in Section
2.15, and (c) in respect of an Incremental Term Facility, with respect to any
Incremental Term Lender under such Incremental Term Facility at any time, the
percentage (carried out to the ninth decimal place) of such Incremental Term
Facility represented by the outstanding principal amount of such Incremental
Term Lender’s Incremental Term Loan issued under such Incremental Term Facility
at such time. If the Revolving Commitments of all of the Revolving Lenders to
make Revolving Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, or if the Revolving
Commitments have expired, then the Applicable Percentage of each Revolving
Lender in respect of the Revolving Facility shall be determined based on the
Applicable Percentage of such Revolving Lender in respect of the Revolving
Facility most recently in effect, giving effect to any subsequent assignments
and to any Revolving Lender’s status as a Defaulting Lender at such time. The
initial Applicable Percentage of each Lender in respect of each Facility is set
forth opposite the name of such Lender on Schedule 1.01(b), in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, or in such
other documentation pursuant to which such Lender becomes a party thereto, as
applicable.
“Applicable Rate” means (a) with respect to the Incremental Term Loans made
under any Incremental Term Facility, the percentage(s) per annum set forth in
the Incremental Term Facility Agreement entered into in connection with such
Incremental Term Facility, and (b) with respect to the Term A Loans, the
Revolving Loans, the Swingline Loans, the Letter of Credit Fee and the
Commitment Fee, the following percentages per annum, based upon the Consolidated
Total Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 6.01(c):
Pricing Tier
Consolidated Total
Leverage Ratio
Commitment Fee
Letter of Credit Fee
Swingline
Loans
Eurocurrency
Rate Loans
Base Rate Loans
I
> 2.00 to 1.0
0.40%
3.00%
2.00%
3.00%
2.00%
II
< 2.00 to 1.0 but
> 1.50 to 1.0
0.35%
2.50%
1.50%
2.50%
1.50%
III
< 1.50 to 1.0 but
> 1.00 to 1.0
0.30%
2.25%
1.25%
2.25%
1.25%
IV
< 1.00 to 1.0
0.25%
1.75%
0.75%
1.75%
0.75%





3



--------------------------------------------------------------------------------



Exhibit 10.1


Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Leverage Ratio shall become effective as of the first (1st)
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.01(c); provided, that, if a Compliance
Certificate is not delivered when due in accordance with Section 6.01(c), then,
upon the request of the Required Lenders, Pricing Tier I shall apply as of the
first (1st) Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the first (1st)
Business Day immediately following the date on which such Compliance Certificate
is delivered in accordance with Section 6.01(c), whereupon the Applicable Rate
shall be adjusted based upon the calculation of the Consolidated Total Leverage
Ratio contained in such Compliance Certificate. The Applicable Rate in effect
from the Closing Date through the first (1st) Business Day immediately following
the date a Compliance Certificate is delivered pursuant to Section 6.01(c) for
the fiscal quarter ending September 30, 2019 shall be determined based upon
Pricing Tier IV. Notwithstanding anything to the contrary contained in this
definition, the determination of the Applicable Rate for any period shall be
subject to the provisions of Section 2.10(b).
“Applicable Revolving Percentage” means with respect to any Revolving Lender at
any time, such Revolving Lender’s Applicable Percentage in respect of the
Revolving Facility at such time.
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.
“Applicant Borrower” has the meaning specified in Section 2.16.
“Appropriate Lender” means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to such Facility or holds a Loan under
such Facility at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer, and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03, the Revolving Lenders, and (c) with respect to the Swingline
Sublimit, (i) the Swingline Lender, and (ii) if any Swingline Loans are
outstanding pursuant to Section 2.04(a), the Revolving Lenders.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means each of (a) BofA Securities, in its capacity as a joint lead
arranger and a joint bookrunner, and (b) JPMorgan Chase Bank, N.A., in its
capacity as a joint lead arranger and a joint bookrunner.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form (including an electronic
documentation form generated by use of an electronic platform) approved by the
Administrative Agent.
“Audited Financial Statements” means the audited Consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2018,
and the related Consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.
“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(ii).




4



--------------------------------------------------------------------------------



Exhibit 10.1


“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Revolving Facility Maturity Date, (b) the date of
termination of the Revolving Facility pursuant to Section 2.06, and (c) the date
of termination of the Revolving Commitment of each Revolving Lender to make
Revolving Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate,” and (c) the Eurocurrency Rate plus 1.00%; provided,
that, if the Base Rate shall be less than zero (0), such rate shall be deemed
zero (0) for purposes of this Agreement. The “prime rate” is a rate set by Bank
of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change. If the Base Rate is being used as an alternate rate
of interest pursuant to Section 3.03, then the Base Rate shall be the greater of
clauses (a) and (b) above and shall be determined without reference to clause
(c) above.
“Base Rate Loan” means a Revolving Loan or a Term Loan that bears interest based
on the Base Rate. All Base Rate Loans are only available to the Company and only
for Loans that are denominated in Dollars.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code, or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Board of Directors” means (a) with respect to a corporation, the board of
directors of the corporation, (b) with respect to a partnership, the Board of
Directors of the general partner of the partnership, (c) with respect to a
limited liability company, the managing member or members or any controlling
committee of managing members thereof, and (d) with respect to any other Person,
the board or committee of such Person serving a similar function.




5



--------------------------------------------------------------------------------



Exhibit 10.1


“BofA Securities” means BofA Securities, Inc.
“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.01.
“Borrowing” means a Revolving Borrowing, a Swingline Borrowing or a Term
Borrowing, as the context may require.
“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in Section 7.10(a) or Section 7.10(b).
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, (a)
if such day relates to interest at a rate based on the Eurocurrency Rate with
respect to a LIBOR Quoted Currency (other than Euros), means any such day that
is also a London Banking Day, (b) if such day relates to any interest rate based
on the Eurocurrency Rate with respect to a Non-LIBOR Quoted Currency, means any
such day that is also open for banks for foreign exchange business in the
principal financial center of the country of such currency, and (c) if such day
relates to any fundings, disbursements, settlements and payments in a currency
other than Dollars or Euro in respect of a Eurocurrency Rate Loan denominated in
a currency other than Dollars or Euro, or any other dealings in any currency
other than Dollars or Euro to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.
“Capital Expenditures” means, without duplication, with respect to any Person
for any period, any expenditure or commitment to expend money by such Person for
any purchase or other acquisition of any asset which would be classified as a
fixed or capital asset on a consolidated balance sheet of such Person prepared
in accordance with GAAP.
“Capitalized Lease” means any lease that has been or is required to be, in
accordance with GAAP, recorded, classified and accounted for as a capitalized
lease or a financing lease.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer, the Swingline Lender or
the Lenders, as collateral for L/C Obligations, the Obligations in respect of
Swingline Loans or obligations of the Revolving Lenders to fund participations
in respect of L/C Obligations or Swingline Loans (as the context may require),
(a) cash or deposit account balances, (b) backstop letters of credit entered
into on terms, from issuers and in amounts satisfactory to the Administrative
Agent and the L/C Issuer, and/or (c) if the Administrative Agent and the L/C
Issuer or the Swingline Lender (as applicable) shall agree, in their sole
discretion, other credit support, in each case, in Dollars and pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the L/C Issuer or the Swingline Lender (as applicable). “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.
“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.




6



--------------------------------------------------------------------------------



Exhibit 10.1


“Cash Management Bank” means any Person, in its capacity as a party to a Cash
Management Agreement, that (a) at the time it enters into a Cash Management
Agreement with a Loan Party or a Subsidiary, is a Lender or an Affiliate of a
Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a party to
a Cash Management Agreement with a Loan Party or a Subsidiary, in each case in
its capacity as a party to such Cash Management Agreement (even if such Person
ceases to be a Lender or such Person’s Affiliate ceased to be a Lender);
provided, that, for any of the foregoing to be included as a “Secured Cash
Management Agreement” on any date of determination by the Administrative Agent,
the applicable Cash Management Bank (other than the Administrative Agent or an
Affiliate of the Administrative Agent) must have delivered a Secured Party
Designation Notice to the Administrative Agent prior to such date of
determination.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty; (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority; or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in the implementation thereof, and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued or implemented.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of thirty-five percent (35%) or more of the Equity Interests of the
Company entitled to vote for members of the Board of Directors of the Company on
a fully-diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right); or
(b)    during any period of twelve (12) consecutive months, a majority of the
members of the Board of Directors of the Company cease to be composed of
individuals (i) who were members of the Board of Directors on the first day of
such period, (ii) whose election or nomination to the Board of Directors was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of the Board of Directors, or
(iii) whose election or nomination to the Board of Directors was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of the Board of Directors; or
(c)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
acquires, directly or indirectly, Control of the Company; or




7



--------------------------------------------------------------------------------



Exhibit 10.1


(d)    with respect to each Subsidiary of the Company, the Company shall cease
to own, free and clear of all Liens or other encumbrances, directly or
indirectly, at least ninety percent (90%) of the Equity Interests of such
Subsidiary entitled to vote for members of the Board of Directors of such
Subsidiary on a fully-diluted basis.
“Closing Date” means August 29, 2019.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means a collective reference to all personal property with respect
to which Liens in favor of the Administrative Agent, for the benefit of the
Secured Parties, are purported to be granted pursuant to and in accordance with
the terms of the Collateral Documents; provided, that, “Collateral” shall not
include any Excluded Property.
“Collateral Account” has the meaning specified in Section 2.03(q)(i).
“Collateral Documents” means, collectively, the Security Agreement, the German
Share Pledge Agreement, each Joinder Agreement, each Qualifying Control
Agreement, each of the mortgages, collateral assignments, landlord waivers,
security agreements, pledge agreements or other similar agreements delivered to
the Administrative Agent pursuant to Section 6.13, and each of the other
agreements, instruments or documents that creates or purports to create a Lien
in favor of the Administrative Agent, for the benefit of the Secured Parties.
“Commitment” means a Term Commitment or a Revolving Commitment, as the context
may require.
“Commitment Fee” has the meaning specified in Section 2.09(a).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Company” has the meaning specified in the introductory paragraph hereto.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated” means, when used with reference to financial statements or
financial statement items of the Company and its Subsidiaries or any other
Person, such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP.
“Consolidated Capital Expenditures” means, for any period, for the Company and
its Subsidiaries on a Consolidated basis, all Capital Expenditures for such
period.
“Consolidated Cash Taxes” means, for any period, for the Company and its
Subsidiaries on a Consolidated basis, the aggregate of all taxes, as determined
in accordance with GAAP, to the extent the same are paid in cash for such
period.
“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a Consolidated basis, the total of: (a) Consolidated Net Income
for such period; plus (b) the following, without duplication, to the extent
deducted in calculating such Consolidated Net Income (or, in the case of amounts




8



--------------------------------------------------------------------------------



Exhibit 10.1


pursuant to clause (b)(viii) below, to the extent not already included in such
Consolidated Net Income): (i) Consolidated Interest Charges for such period;
(ii) income tax expense for such period; (iii) depreciation and amortization
expense for such period; (iv)(A) unusual and infrequent non-cash expenses or
non-cash losses for such period, and (B) non-recurring non-cash expenses or
non-cash losses for such period; (v) any non-cash expenses or losses for such
period (including any non-cash stock based compensation expense for such period,
but excluding any non-cash expense or loss relating to write-offs, write-downs
or reserves with respect to accounts or inventory) which do not represent a cash
item in such period or any future period; (vi) non-recurring fees, costs and
out-of-pocket expenses for such period incurred in connection with (A) the
negotiation, execution and delivery of the Loan Documents and any amendments or
modifications thereof, (B) any Permitted Acquisition, and (C) any secondary or
follow-on issuance by the Company of its Equity Interests; provided, that, the
aggregate amount added back pursuant to this clause (b)(vi), when taken together
with the aggregate amounts added back pursuant to clauses (b)(vii) and (b)(viii)
below, shall not exceed ten percent (10%) of Consolidated EBITDA for such period
(calculated without giving effect to the add backs permitted pursuant to this
clause (b)(vi) or clauses (b)(vii) and (b)(viii) below); (vii) the amount of any
reasonable, non-recurring restructuring costs, integration costs, severance
costs or any other business optimization costs or expenses for such period to
the extent such costs and expenses are factually supportable; provided, that,
the aggregate amount added back pursuant to this clause (b)(vii), when taken
together with the aggregate amounts added back pursuant to clause (b)(vi) above
and clause (b)(viii) below, shall not exceed ten percent (10%) of Consolidated
EBITDA for such period (calculated without giving effect to the add backs
permitted pursuant to this clause (b)(vii) or clause (b)(vi) above and clause
(b)(viii) below); and (viii) the amount of “run rate” synergies and cost savings
related to any Permitted Acquisition that are reasonably identifiable, factually
supportable and projected by the Company in good faith to result from actions
that have been taken or with respect to which substantial steps have been taken
or are expected to be taken (in the good faith determination of the Company), in
each case, within twelve (12) months after such Permitted Acquisition, net of
the amount of actual benefits realized during such period from such actions;
provided, that, the aggregate amount added back pursuant to this clause
(b)(viii), when taken together with the aggregate amounts added back pursuant to
clauses (b)(vi) and (b)(vii) above, shall not exceed ten percent (10%) of
Consolidated EBITDA for such period (calculated without giving effect to the add
backs permitted pursuant to this clause (b)(viii) or clauses (b)(vi) and
(b)(vii) above); minus (c) the following, without duplication to the extent
included in calculating such Consolidated Net Income: (i) all non-cash income or
gains for such period; and (ii) all unusual and infrequent gains for such
period.
“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) the total of (i) Consolidated EBITDA for the
Measurement Period most recently completed on or prior to such date, minus (ii)
Unfinanced Consolidated Capital Expenditures for such period, minus (iii)
Consolidated Cash Taxes for such period, minus (iv) the aggregate amount of all
Designated Restricted Payments made in such period, to (b) the sum of (i) the
current portion of long-term Consolidated Funded Indebtedness as of such date,
determined in accordance with GAAP, plus (ii) Consolidated Interest Charges for
the Measurement Period most recently completed on or prior to such date, to the
extent paid in cash.
“Consolidated Funded Indebtedness” means Funded Indebtedness of the Company and
its Subsidiaries on a Consolidated basis.
“Consolidated Interest Charges” means, for any period, for the Company and its
Subsidiaries on a Consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case with respect to such period to
the extent treated as interest in accordance with GAAP, plus (b) all interest
paid or payable with respect to discontinued operations for such




9



--------------------------------------------------------------------------------



Exhibit 10.1


period, plus (c) the portion of rent expense under Capitalized Leases that is
treated as interest in accordance with GAAP for such period.
“Consolidated Net Income” means, for any period, the net income (or loss) of the
Company and its Subsidiaries on a Consolidated basis for such period, as
determined in accordance with GAAP; provided, that, Consolidated Net Income
shall exclude (a) unusual and infrequent gains and unusual and infrequent losses
for such period, (b) the net income of any Subsidiary during such period to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary of such income is not permitted by operation of the terms of its
Organization Documents or any agreement, instrument or Law applicable to such
Subsidiary during such period, except that the Company’s equity in any net loss
of any such Subsidiary for such period shall be included in determining
Consolidated Net Income, and (c) any income (or loss) for such period of any
Person if such Person is not a Subsidiary, except that the Company’s equity in
the net income of any such Person for such period shall be included in
Consolidated Net Income up to the aggregate amount of cash actually distributed
by such Person during such period to the Company or a Subsidiary as a dividend
or other distribution (and in the case of a dividend or other distribution to a
Subsidiary, such Subsidiary is not precluded from further distributing such
amount to the Company as described in clause (b) of this proviso).
“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date, to (b)
Consolidated EBITDA for the Measurement Period most recently completed on or
prior to such date.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Covered Entity” means any of the following: (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Covered Party” has the meaning specified in Section 11.22.
“Credit Extension” means each of the following: (a) a Borrowing, and (b) an L/C
Credit Extension.
“Debt Issuance” means the issuance by the Company or any Subsidiary of any
Indebtedness other than Indebtedness permitted under Section 7.01.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto, and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus




10



--------------------------------------------------------------------------------



Exhibit 10.1


the Applicable Rate for Revolving Loans that are Base Rate Loans plus two
percent (2%), in each case, to the fullest extent permitted by applicable Law.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Company, the Administrative Agent, the L/C Issuer or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Company, to confirm in
writing to the Administrative Agent and the Company that it will comply with its
prospective funding obligations hereunder (provided, that, such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Company), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or (iii)
become the subject of a Bail-In Action; provided, that, a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Company, the L/C Issuer, the
Swingline Lender and each other Lender promptly following such determination.
“Designated Borrower” and “Designated Borrowers” each has the meaning specified
in the introductory paragraph hereto.
“Designated Borrower Notice” means a notice substantially in the form of Exhibit
D attached hereto.
“Designated Borrower Request and Assumption Agreement” means an agreement
substantially in the form of Exhibit C attached hereto.




11



--------------------------------------------------------------------------------



Exhibit 10.1


“Designated Borrower Requirements” has the meaning specified in Section 2.16(a).
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.
“Designated Lender” has the meaning set forth in Section 2.17.
“Designated Restricted Payment” means any Restricted Payment made by the Company
or any of its Subsidiaries in reliance on Section 7.08(a)(i) (to the extent made
to any Person other than the Company or any Subsidiary) or Section 7.08(a)(iii);
provided, that, the defined term “Designated Restricted Payment” shall not
include any Restricted Payment made with cash from the balance sheet of the
Company in any Measurement Period for which the Company has delivered a
Compliance Certificate pursuant to Section 6.01(c) certifying that the
Consolidated Total Leverage Ratio as of the end of such Measurement Period is
less than 1.00 to 1.0 (whether or not the Consolidated Total Leverage Ratio for
any subsequent Measurement Period for which the Company has delivered a
Compliance Certificate pursuant to Section 6.01(c) is equal to or greater than
1.00 to 1.0).
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property
(including the Equity Interests in any Subsidiary) by the Company or any
Subsidiary (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding: (a) any Involuntary Disposition; (b) any
sale, transfer, license, lease or other disposition of inventory in the ordinary
course of business; (c) the sale, transfer, license, lease or other disposition
in the ordinary course of business of used, surplus, obsolete or worn out
property no longer used or useful in the conduct of business of the Company and
its Subsidiaries; (d) sales, transfers and dispositions of accounts (excluding
sales, transfers and dispositions in a factoring arrangement) in connection with
the compromise, settlement or collection thereof; (e) leases or subleases of
real property entered into in the ordinary course of business to the extent not
materially interfering with the business of the Company and its Subsidiaries;
(f) the sale, transfer, license, lease or other disposition of property to the
extent that (i) such property is exchanged for credit against the purchase price
of similar replacement property, or (ii) the proceeds of such sale, transfer,
license, lease or other disposition of property are promptly applied to the
purchase price of such replacement property; (g) any sale, transfer, license,
lease or other disposition of property to the Company or any of its
Subsidiaries; provided, that, (i) if the transferor of such property is a
Domestic Loan Party, (A) the transferee thereof must be a Domestic Loan Party,
or (B) to the extent such transaction constitutes an Investment, such
transaction is permitted pursuant to Section 7.04 (without reference to this
definition or Section 7.05 (or any subclause thereof)), and (ii) if the
transferor of such property is a Designated Borrower, (A) the transferee thereof
must be a Loan Party, or (B) to the extent such transaction constitutes an
Investment, such transaction is permitted pursuant to Section 7.04 (without
reference to this definition or Section 7.05 (or any subclause thereof)); and
(h) sales, transfers an dispositions of cash and Permitted Investments.
“Disqualifying Event” has the meaning specified in the definition of “Eligible
Currency.”
“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, for any amount, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount, (b) if such amount is
expressed in an Alternative Currency, the equivalent of such amount in Dollars
determined by using the rate of exchange for the purchase of Dollars with the
Alternative Currency last provided (either by publication or otherwise provided
to the Administrative Agent or the L/C Issuer, as applicable) by the applicable
Bloomberg source (or such other publicly available source




12



--------------------------------------------------------------------------------



Exhibit 10.1


for displaying exchange rates) on date that is two (2) Business Days immediately
preceding the date of determination (or if such service ceases to be available
or ceases to provide such rate of exchange, the equivalent of such amount in
Dollars as determined by the Administrative Agent or the L/C Issuer, as
applicable using any method of determination it deems appropriate in its sole
discretion), and (c) if such amount is denominated in any other currency, the
equivalent of such amount in Dollars as determined by the Administrative Agent
or the L/C Issuer, as applicable, using any method of determination it deems
appropriate in its sole discretion. Any determination by the Administrative
Agent or the L/C Issuer pursuant to clauses (b) or (c) above shall be conclusive
absent manifest error.
“Domestic Loan Party” means any Loan Party that is organized under the laws of
any political subdivision of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“Earn Out Obligations” means, with respect to an Acquisition, all obligations of
the Company or any Subsidiary to make earn out or other contingency payments
(including purchase price adjustments, non-competition and consulting
agreements, or other indemnity obligations) pursuant to the documentation
relating to such Acquisition. For purposes of determining the amount of any Earn
Out Obligations to be included in the definition of Consolidated Funded
Indebtedness, the amount of Earn Out Obligations shall be deemed to be the
aggregate liability in respect thereof, as determined in accordance with GAAP.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assets” means property (other than current assets) that is used or
useful in a Permitted Business.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06 (subject to such consents, if any, as may be
required under Section 11.06(b)(iii)).
“Eligible Currency” means any lawful currency other than Dollars that is readily
available, freely transferable and convertible into Dollars in the international
interbank market available to the Revolving Lenders or the L/C Issuer, as
applicable, in such market and as to which a Dollar Equivalent may be readily
calculated. If, after the Closing Date (or, if applicable, after the designation
by the Revolving Lenders or the L/C Issuer, as applicable, of any currency as an
Alternative Currency), any change in currency controls or exchange regulations
or any change in the national or international financial, political or economic
conditions are imposed in the country in which such currency is issued, result
in, in the reasonable opinion of the Revolving Lenders (in the case of any
Revolving Loans to be denominated in an Alternative Currency)




13



--------------------------------------------------------------------------------



Exhibit 10.1


or the L/C Issuer (in the case of any Letter of Credit to be denominated in an
Alternative Currency), (a) such currency no longer being readily available,
freely transferable and convertible into Dollars, (b) a Dollar Equivalent with
respect to such currency no longer being readily calculable, (c) the provision
of such currency being impracticable for the Revolving Lenders or the L/C
Issuer, as applicable, or (d) such currency being a currency in which the
Revolving Lenders or the L/C Issuer, as applicable, are no longer willing to
make Credit Extensions (the events described in each of clause (a), (b), (c) and
(d) above, a “Disqualifying Event”), then the Administrative Agent shall
promptly notify the Revolving Lenders and the Company of such Disqualifying
Event, and such currency shall no longer be an Alternative Currency until such
time as the Disqualifying Event(s) with respect to such currency no longer
exist. Within five (5) Business Days after receipt of such notice from the
Administrative Agent, the Company shall (or shall cause the applicable
Designated Borrower to) repay all Revolving Loans in such currency to which the
Disqualifying Event applies, or convert such Revolving Loans into the Dollar
Equivalent of Revolving Loans in Dollars, subject to the other terms contained
herein.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) any exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials into
the environment, or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“Equity Issuance” means any issuance by the Company to any Person of its Equity
Interests, other than (a) any issuance of Equity Interests pursuant to the
exercise of options or warrants, (b) any issuance of Equity Interests pursuant
to the conversion of any debt securities to equity or the conversion of any
class of equity securities to any other class of equity securities, (c) any
issuance of options or warrants relating to Equity Interests, and (d) any
issuance as consideration for a Permitted Acquisition. The term “Equity
Issuance” shall not be deemed to include any Disposition or any Debt Issuance.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).




14



--------------------------------------------------------------------------------



Exhibit 10.1


“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan, (b)
the withdrawal of the Company or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA, (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan, (d) the filing of a notice of intent to
terminate, the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA, (e) the institution by the PBGC of proceedings
to terminate a Pension Plan, (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan, (g) the determination that any
Pension Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Code or Sections
303, 304 and 305 of ERISA, (h) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Company or any ERISA Affiliate, or (i) a failure by the Company
or any ERISA Affiliate to meet all applicable requirements under the Pension
Funding Rules in respect of a Pension Plan, whether or not waived, or the
failure by the Company or any ERISA Affiliate to make any required contribution
to a Multiemployer Plan.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” means the single currency of the Participating Member States.
“Eurocurrency Rate” means:
(a)    for any Interest Period, with respect to any Credit Extension:
(i)    denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate as administered by ICE Benchmark Administration
(or any other Person that takes over the administration of such rate for Dollars
for a period equal in length to such Interest Period) (“LIBOR”), as published on
the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) (in such case, the “LIBOR Rate”) at or about 11:00 a.m.
(London time) on the Rate Determination Date, for deposits in the relevant
currency, with a term equivalent to such Interest Period; and
(ii)    denominated in any Non-LIBOR Quoted Currency, the rate per annum as
designated with respect to such Alternative Currency at the time such
Alternative Currency is approved by the Administrative Agent and the Revolving
Lenders pursuant to Section 1.09; and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m. (London
time) determined two (2) Business Days prior to such date for Dollar deposits
with a term of one (1) month commencing that day;
provided, that: (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection with any rate set forth in this
definition, the approved rate shall be applied in a manner consistent with
market practice; provided, further, that, to the extent such market practice is
not administratively feasible for the Administrative Agent, such approved rate
shall be applied in a manner as otherwise reasonably




15



--------------------------------------------------------------------------------



Exhibit 10.1


determined by the Administrative Agent; and (ii) if the Eurocurrency Rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement.
“Eurocurrency Rate Loan” means a Revolving Loan or a Term Loan that bears
interest at a rate based on clause (a) of the definition of “Eurocurrency Rate.”
Eurocurrency Rate Loans may be denominated in Dollars or in an Alternative
Currency. All Revolving Loans denominated in an Alternative Currency or made to
a Designated Borrower must be Eurocurrency Rate Loans.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Account” means (a) any zero balance account, (b) any withholding tax,
trust, escrow, payroll and other fiduciary account, and (c) any petty cash
account (provided, that, the aggregate amount on deposit in all petty cash
accounts excluded pursuant to this clause (c) shall not exceed $500,000).
“Excluded Property” means, (a) with respect to any Domestic Loan Party: (i) any
owned or leased real property of such Domestic Loan Party; (ii) unless requested
by the Administrative Agent, any personal property (including motor vehicles) of
such Domestic Loan Party in respect of which perfection of a Lien is not either
(A) governed by the UCC, or (B) effected by appropriate evidence of the Lien
being filed in either the United States Copyright Office or the United States
Patent and Trademark Office; (iii) the Equity Interests of any Foreign
Subsidiary owned by such Domestic Loan Party to the extent not required to be
pledged to secure the Secured Obligations pursuant to Section 6.13(a); (iv) any
property of such Domestic Loan Party which, subject to the terms of Section
7.10, is subject to a Lien of the type described in Section 7.02(d) pursuant to
documents that prohibit such Domestic Loan Party from granting any other Liens
in such property; (v) any general intangible, permit, lease, license, contract
or other instrument of such Domestic Loan Party to the extent the grant of a
security interest in such general intangible, permit, lease, license, contract
or other instrument in the manner contemplated by the Collateral Documents,
under the terms thereof or under applicable Law, is prohibited and would result
in the termination thereof or give the other parties thereto the right to
terminate, accelerate or otherwise alter such Domestic Loan Party’s rights,
titles and interests thereunder (including upon the giving of notice or the
lapse of time or both); provided, that, (A) any such limitation described in the
foregoing clause (v) on the security interests granted pursuant to the
Collateral Documents shall only apply to the extent that any such prohibition is
not rendered ineffective pursuant to the UCC or other applicable Law (including
Debtor Relief Laws) or principles of equity, and (B) in the event of the
termination or elimination of any such prohibition or the requirement for any
consent contained in any applicable Law, general intangible, permit, lease,
license, contract or other instrument, to the extent sufficient to permit any
such item to become Collateral, or upon the granting of any such consent, or
waiving or terminating any requirement for such consent, a security interest in
such general intangible, permit, lease, license, contract or other instrument
shall be automatically and simultaneously granted under the Collateral Documents
and shall be included as Collateral; (vi) any “intent-to-use” application for
registration of a Trademark (as defined in the Security Agreement) of such
Domestic Loan Party filed in the United States Patent and Trademark Office
pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. §1051, prior to the filing
of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or an
“Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto, solely to the extent, if any, that, and solely during the
period, if any, in which the grant of a security interest therein would impair
the validity or enforceability of any registration that issues from such
intent-to-use application under applicable federal law; and (vii) assets of such
Domestic Loan Party as to which the Administrative Agent and the Company agree
in writing that the cost or other consequences of obtaining a security interest
therein or perfection thereof are excessive in view of the benefits to be
obtained by the Secured Parties therefrom; and (b) with respect to any
Designated Borrower, all assets of such Designated Borrower.




16



--------------------------------------------------------------------------------



Exhibit 10.1


“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant by such Loan Party a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Loan Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 10.11 and any other “keepwell, support or other agreement” for
the benefit of such Loan Party and any and all guarantees of such Loan Party’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such Loan
Party, or grant by such Loan Party of a Lien, becomes effective with respect to
such Swap Obligation. If a Swap Obligation arises under a Master Agreement
governing more than one Swap Contract, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to Swap Contracts for which
such Guaranty or Lien is or becomes excluded in accordance with the first
sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof), or (ii)
that are Other Connection Taxes; (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 11.13), or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(b) or (d),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(f), and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA. Notwithstanding anything to the
contrary contained in this definition, “Excluded Taxes” shall not include any
withholding tax imposed at any time on payments made by or on behalf of a
Designated Borrower to any Lender hereunder or under any other Loan Document;
provided, that, such Lender shall have complied with Section 3.01(f).
“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of September 18, 2017, by and among the Borrower, the other
loan parties party thereto, the lenders party thereto, and JPMorgan Chase Bank,
N.A., as administrative agent.
“Facility” means a Term Facility or the Revolving Facility, as the context may
require.
“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full in cash (other than contingent
indemnification obligations for which no claim has been asserted), and (c) all
Letters of Credit have terminated or expired (other than Letters of Credit as to
which other arrangements with respect thereto satisfactory to the Administrative
Agent and the L/C Issuer shall have been made).
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any




17



--------------------------------------------------------------------------------



Exhibit 10.1


current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided, that, (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.
“Fee Letter” means the fee letter agreement, dated July 31, 2019, among the
Company, Bank of America and BofA Securities.
“Foreign Lender” means, with respect to any Borrower, (a) if such Borrower is a
U.S. Person, a Lender that is not a U.S. Person, and (b) if such Borrower is not
a U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to the L/C Issuer, such Defaulting Lender’s
Applicable Revolving Percentage of the outstanding L/C Obligations other than
L/C Obligations as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Lenders or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to the Swingline Lender,
such Defaulting Lender’s Applicable Revolving Percentage of Swingline Loans
other than Swingline Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Revolving Lenders or Cash
Collateralized in accordance with the terms hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (a) all obligations of such Person for
borrowed money or with respect to deposits or advances of any kind; (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments; (c) all obligations of such Person upon which interest charges are
customarily paid; (d) all obligations of such Person under conditional sale or
other title retention agreements relating to property acquired by such Person;
(e) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable (including obligations
in respect of virtual currency held by users of such Person’s social networking
service) incurred in the ordinary course of business, but, including Earn Out
Obligations that are not contingent and are actually due and payable); (f) all
Funded Indebtedness of others secured by (or for which the holder of such Funded
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the Funded
Indebtedness secured thereby has




18



--------------------------------------------------------------------------------



Exhibit 10.1


been assumed; (g) all Guarantees by such Person of Funded Indebtedness of
others; (h) with respect to any Capitalized Lease of such Person, the
capitalized amount thereof that would appear on a balance sheet of such Person
prepared as of such date in accordance with GAAP; (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty; and (j) all obligations, contingent
or otherwise, of such Person in respect of bankers’ acceptances. The Funded
Indebtedness of any Person shall include the Funded Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Funded Indebtedness provide that such Person is not liable
therefor.
“Funding Indemnity Letter” means a funding indemnity letter, in form and
substance satisfactory to the Administrative Agent.
“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession), including the FASB ASC, that are applicable to the
circumstances as of the date of determination, consistently applied and subject
to Section 1.03.
“German Holdco” means TMG Holding Germany GmbH, a limited liability company
incorporated under the laws of Germany, registered with the commercial register
of the lower court (Amtsgericht) of Charlottenburg, Germany, under registration
no. HRB 186988 B.
“German Share Pledge Agreement” means the share pledge agreement governed by the
laws of Germany among the Company, as pledgor, the Administrative Agent, the
other Secured Parties party thereto, and the German Holdco, relating to the
pledge by the Company of sixty-five percent (65%) of its ownership in the German
Holdco to secure the Secured Obligations.
“Germany” means the Federal Republic of Germany.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including the
Financial Conduct Authority, the Prudential Regulation Authority and any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that, the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business.




19



--------------------------------------------------------------------------------



Exhibit 10.1


“Guaranteed Obligations” has the meaning specified in Section 10.01.
“Guarantors” means, collectively, (a) each Person identified as a “Guarantor” on
the signature pages hereto, (b) the Domestic Subsidiaries of the Company as are
or may from time to time become Guarantors pursuant to Section 6.12, (c) with
respect to (i) Secured Obligations owing by any Designated Borrower, (ii)
Additional Secured Obligations owing by any Loan Party (other than the Company)
or any Subsidiary, and (iii) any Swap Obligation of a Specified Loan Party
(determined before giving effect to Sections 10.01 and 10.11) under the
Guaranty, the Company, (d) with respect to Secured Obligations owing by any
Designated Borrower, each other Designated Borrower, (e) with respect to
Additional Secured Obligations owing by any Foreign Subsidiary, each Designated
Borrower, and (f) the successors and permitted assigns of the foregoing.
“Guaranty” means, collectively, the Guarantee made by the Guarantors under
Article X in favor of the Secured Parties, together with each other guaranty
delivered pursuant to Section 6.12.
“Hazardous Materials” means: (a) any substance, material, or waste that is
included within the definitions of “hazardous substances,” “hazardous
materials,” “hazardous waste,” “toxic substances,” “toxic materials,” “toxic
waste,” or words of similar import in any Environmental Law; (b) those
substances listed as hazardous substances by the United States Department of
Transportation (or any successor agency) (49 C.F.R. 172.101 and amendments
thereto) or by the Environmental Protection Agency (or any successor agency) (40
C.F.R. Part 302 and amendments thereto); and (c) any substance, material, or
waste that is petroleum, petroleum-related, or a petroleum by-product, asbestos
or asbestos-containing material, polychlorinated biphenyls, flammable,
explosive, radioactive, freon gas, radon, or a pesticide, herbicide, or any
other agricultural chemical.
“Hedge Bank” means any Person in its capacity as a party to a Swap Contract
that, (a) at the time it enters into a Swap Contract not prohibited under
Article VII with a Loan Party or a Subsidiary, is a Lender or an Affiliate of a
Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a party to
a Swap Contract not prohibited under Article VII with a Loan Party or a
Subsidiary, in each case, in its capacity as a party to such Swap Contract (even
if such Person ceases to be a Lender or such Person’s Affiliate ceases to be a
Lender); provided, that, in the case of a Secured Hedge Agreement with a Person
who is no longer a Lender (or an Affiliate of a Lender), such Person shall be
considered a Hedge Bank only through the stated termination date (without
extension or renewal) of such Secured Hedge Agreement; provided, further, that,
for any of the foregoing to be included as a “Secured Hedge Agreement” on any
date of determination by the Administrative Agent, the applicable Hedge Bank
(other than the Administrative Agent or an Affiliate of the Administrative
Agent) must have delivered a Secured Party Designation Notice to the
Administrative Agent prior to such date of determination.
“HMT” has the meaning specified in the definition of “Sanction(s)”.
“Impacted Loans” has the meaning specified in Section 3.03(a).
“Incremental Facility” and “Incremental Facilities” each has the meaning
specified in Section 2.02(g).
“Incremental Term Borrowing” means, with respect to any Incremental Term
Facility, a borrowing under such Incremental Term Facility consisting of
simultaneous Incremental Term Loans of the same Type and, in the case of
Eurocurrency Rate Loans, having the same Interest Period made by Incremental
Term Lenders under such Incremental Term Facility pursuant to Section 2.01(c).




20



--------------------------------------------------------------------------------



Exhibit 10.1


“Incremental Term Commitment” means, with respect to any Incremental Term
Facility, as to each Incremental Term Lender under such Incremental Term
Facility, its obligation to make an Incremental Term Loan under such Incremental
Term Facility.
“Incremental Term Facility” has the meaning specified in Section 2.02(g).
“Incremental Term Facility Agreement” has the meaning specified in Section
2.02(g)(ii)(D).
“Incremental Term Facility Maturity Date” means, with respect to any Incremental
Term Facility, the maturity date of such Incremental Term Facility set forth in
the Incremental Term Facility Agreement executed and delivered pursuant to
Section 2.02(g)(ii) in connection with such Incremental Term Facility.
“Incremental Term Lender” means, with respect to any Incremental Term Facility,
(a) at any time on or prior to the funding of loans under such Incremental Term
Facility, any Person that has an Incremental Term Commitment under such
Incremental Term Facility at such time, and (b) at any time after the funding of
loans under such Incremental Term Facility, any Person that holds an Incremental
Term Loan under such Incremental Term Facility at such time.
“Incremental Term Loan” means, with respect to any Incremental Term Facility, an
advance made by any Incremental Term Lender under such Incremental Term
Facility.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (a) all Funded Indebtedness of such Person;
(b) the Swap Termination Value of any Swap Contract entered into by such Person;
(c) all Guarantees provided by such Person with respect to outstanding
Indebtedness of the types specified in clauses (a) and (b) above of any other
Person; and (d) all Indebtedness of the types referred to in clauses (a) through
(c) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which such Person or a
Subsidiary thereof is a general partner or joint venturer, unless such
Indebtedness is expressly made non-recourse to such Person or such Subsidiary.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document, and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitee” has the meaning specified in Section 11.04(b).
“Information” has the meaning specified in Section 11.07.
“Intellectual Property” means all intellectual property rights, whether
registered or unregistered, including all registered trademarks and service
marks, trademark applications, trade names, copyright registrations, copyright
applications, patents, patent applications, and intellectual property licenses.
“Intercompany Debt” has the meaning specified in Section 7.01(e).
“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Eurocurrency Rate Loan and the
Maturity Date of the Facility under which such Loan was made; provided, that,
that if any Interest Period for a Eurocurrency Rate Loan exceeds three (3)
months, the respective dates that fall every three (3) months after the
beginning of such Interest Period shall also be Interest Payment Dates; and (b)
as to any Base Rate Loan or any Swingline Loan, the last Business Day of each
March, June, September and December and the Maturity Date of the Facility under
which such




21



--------------------------------------------------------------------------------



Exhibit 10.1


Loan was made (with Swingline Loans being deemed made under the Revolving
Facility for purposes of this definition).
“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one (1), two
(2), three (3) or six (6) months thereafter (in each case, subject to
availability for the interest rate applicable to the relevant currency), as
selected by the applicable Borrower in its Loan Notice; provided, that: (a) any
Interest Period that would otherwise end on a day that is not a Business Day
shall be extended to the next succeeding Business Day unless such Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Business Day; (b) any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and (c) no Interest Period shall extend beyond the Maturity
Date of the Facility under which such Loan was made.
“Interim Financial Statements” means the unaudited Consolidated financial
statements of the Company and its Subsidiaries for the fiscal quarter ended June
30, 2019, including balance sheets and consolidated statements of income or
operations.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person (including
any partnership or joint venture interest in such other Person and any
arrangement pursuant to which the investor guaranties Indebtedness of such other
Person), or (c) an Acquisition. For purposes of covenant compliance, the amount
of any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary.
“IRS” means the United States Internal Revenue Service.
“ISP” means the International Standby Practices, International Chamber of
Commerce Publication No. 590 (or such later version thereof as may be in effect
at the applicable time).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application and any other document, agreement and instrument entered into
by the L/C Issuer and the Company (or any Subsidiary) or in favor of the L/C
Issuer and relating to such Letter of Credit.
“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit E executed and delivered in accordance with the provisions of Section
6.12.
“Judgment Currency” has the meaning specified in Section 11.21.
“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Disbursement pursuant to
Section 2.03(f) in accordance with its Applicable Revolving Percentage. All L/C
Advances shall be denominated in Dollars.




22



--------------------------------------------------------------------------------



Exhibit 10.1


“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing. All L/C Borrowings shall be denominated in
Dollars.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Disbursement” means, with respect to any Letter of Credit, a disbursement
made by the L/C Issuer in connection with a drawing under such Letter of Credit.
“L/C Issuer” means Bank of America (through itself or through one of its
designated Affiliates or branch offices), in its capacity as issuer of Letters
of Credit hereunder, or any successor issuer of Letters of Credit hereunder.
“L/C Obligations” means, as at any date of determination, (a) the aggregate
amount available to be drawn under all outstanding Letters of Credit as of such
date, plus (b) the aggregate of all Unreimbursed Amounts (including all L/C
Borrowings) as of such date. For purposes of computing the amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.06. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and, their successors and assigns and, unless the context requires
otherwise, includes the Swingline Lender. The term “Lender” shall include any
Designated Lender which has funded any Credit Extension.
“Lending Office” means, as to the Administrative Agent, the L/C Issuer or any
Lender, the office or offices of such Person described as such in such Person’s
Administrative Questionnaire, or such other office or offices as such Person may
from time to time notify the Company and the Administrative Agent; which office
may include any Affiliate of such Person or any domestic or foreign branch of
such Person or such Affiliate.
“Letter of Credit” means any standby letter of credit issued hereunder. Letters
of Credit may be issued in Dollars or in an Alternative Currency.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Revolving Facility Maturity Date (or, if such day is not a Business Day, the
next preceding Business Day).




23



--------------------------------------------------------------------------------



Exhibit 10.1


“Letter of Credit Fee” has the meaning specified in Section 2.03(l).
“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$5,000,000, and (b) the Revolving Facility. The Letter of Credit Sublimit is
part of, and not in addition to, the Revolving Facility.
“Leverage Increase Period” has the meaning specified in Section 7.11(a).
“LIBOR” has the meaning specified in the definition of “Eurocurrency Rate.”
“LIBOR Quoted Currency” means Dollars, Euro and Sterling, in each case so long
as there is a published LIBOR rate with respect thereto.
“LIBOR Rate” has the meaning specified in the definition of “Eurocurrency Rate.”
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR Successor Rate” has the meaning specified in Section 3.03(c).
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Administrative Agent, to reflect the
adoption and implementation of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement).
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset, and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Liquidity” means, as of any date of determination, the sum of (a) availability
under the Revolving Facility as of such date, plus (b) the aggregate amount of
unrestricted cash and Permitted Investments of the Domestic Loan Parties as of
such date.
“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Term Loan, a Revolving Loan or a Swingline Loan.
“Loan Documents” means, collectively, this Agreement, each Note, the Guaranty,
each Collateral Document, the Fee Letter, each Issuer Document, each Designated
Borrower Request and Assumption Agreement, each Subordination Agreement, each
other agreement, instrument or document designated by its terms as a “Loan
Document,” and each agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.03 or Section 2.14 (but specifically
excluding any Secured Hedge Agreement or any Secured Cash Management Agreement).




24



--------------------------------------------------------------------------------



Exhibit 10.1


“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other pursuant to Section 2.02(a), or (c) a continuation of
Eurocurrency Rate Loans pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit F or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
applicable Borrower.
“Loan Parties” means, collectively, each Borrower and each Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Mandatory Cost” means any amount incurred periodically by any Lender during the
term of this Agreement which constitutes fees, costs or charges imposed on
lenders generally in the jurisdiction in which such Lender is domiciled, subject
to regulation, or has its Lending Office by any Governmental Authority.
“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of (i) the Company, or
(ii) the Company and its Subsidiaries, taken as a whole, (b) the ability of any
Loan Party to perform any of its obligations under the Loan Documents to which
it is a party, (c) the Collateral, or the Administrative Agent’s Liens (on
behalf of itself and the other Secured Parties) on the Collateral or the
priority of such Liens, or (d) the rights of or benefits available to the
Administrative Agent, the L/C Issuer, the Swingline Lender or the Lenders under
any of the Loan Documents.
“Maturity Date” means the Term A Facility Maturity Date, the Revolving Facility
Maturity Date, or the applicable Incremental Term Facility Maturity Date, as the
context may require.
“Maximum Rate” has the meaning specified in Section 11.09.
“Measurement Period” means, at any date of determination, the four (4) fiscal
quarters of the Company most recently completed on or prior to such date of
determination.
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
one hundred five percent (105%) of the Fronting Exposure of the L/C Issuer with
respect to Letters of Credit issued and outstanding at such time, and (b)
otherwise, an amount determined by the Administrative Agent and the L/C Issuer
in their sole discretion.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.
“Net Cash Proceeds” means the aggregate cash or Permitted Investments proceeds
received by any Loan Party or any Subsidiary in respect of any Disposition,
Equity Issuance, Debt Issuance or Involuntary




25



--------------------------------------------------------------------------------



Exhibit 10.1


Disposition, net of (a) all reasonable fees and out-of-pocket expenses paid to
third parties (other than Affiliates) in connection with such Disposition,
Equity Issuance, Debt Issuance or Involuntary Disposition, (b) in the case of
any Disposition or Involuntary Disposition, the amount of all payments required
to be made as a result of such Disposition or Involuntary Disposition to repay
Indebtedness (other than the Loans) secured by such asset or otherwise subject
to mandatory prepayment as a result of such Disposition or Involuntary
Disposition, and (c) the amount of all taxes paid (or reasonably estimated to be
payable) and the amount of any reserves established to fund contingent
liabilities reasonably estimated to be payable, in each case during the year
that such Disposition, Equity Issuance, Debt Issuance or Involuntary Disposition
occurred or the next succeeding year and that are directly attributable to such
Disposition, Equity Issuance, Debt Issuance or Involuntary Disposition (as
determined reasonably and in good faith by a Responsible Officer of the
Company); it being understood that “Net Cash Proceeds” shall include any cash or
Permitted Investments received upon the sale or other disposition of any
non‑cash consideration received by any Loan Party or any Subsidiary in any
Disposition, Equity Issuance, Debt Issuance or Involuntary Disposition.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01, and (b) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(ii).
“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.
“Non-Wholly Owned Subsidiary” means any Subsidiary of the Company that is not a
Wholly Owned Subsidiary of the Company.
“Note” has the meaning specified in Section 2.11(a).
“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit G or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the applicable Borrower.
“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party or any Subsidiary arising under any Loan
Document or otherwise with respect to any Loan or Letter of Credit, and (b) all
costs and expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, expenses and fees that accrue after the commencement by
or against any Loan Party or any Affiliate thereof pursuant to any proceeding
under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest, expenses and fees are allowed
claims in such proceeding; provided, that, Obligations of a Loan Party shall
exclude any Excluded Swap Obligations with respect to such Loan Party.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.




26



--------------------------------------------------------------------------------



Exhibit 10.1


“Organization Documents” means, (a) with respect to any corporation, the charter
or certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable documents with respect to any
non-U.S. jurisdiction); (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
documents with respect to any non-U.S. jurisdiction); (d) with respect to all
entities, any agreement, instrument, filing or notice with respect thereto filed
in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization (or
equivalent or comparable documents with respect to any non-U.S. jurisdiction);
and (e) with respect to all entities, any agreement among the holders of the
Equity Interests of such entity concerning the organization, operation,
governance or management of such entity or the rights and obligations of such
holders.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Outstanding Amount” means (a) with respect to Term Loans, Revolving Loans and
Swingline Loans on any date, the Dollar Equivalent amount of the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Term Loans, Revolving Loans and Swingline Loans, as
the case may be, occurring on such date; and (b) with respect to any L/C
Obligations on any date, the Dollar Equivalent amount of the aggregate
outstanding amount of such L/C Obligations on such date after giving effect to
any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Company of Unreimbursed Amounts.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate, and (ii) an overnight
rate determined by the Administrative Agent, the L/C Issuer, or the Swingline
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, an overnight rate determined by the Administrative Agent
or the L/C Issuer, as the case may be, in accordance with banking industry rules
on interbank compensation.
“Parallel Debt” has the meaning specified in Section 11.24(a).
“Participant” has the meaning specified in Section 11.06(d).
“Participant Register” has the meaning specified in Section 11.06(d).




27



--------------------------------------------------------------------------------



Exhibit 10.1


“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to Economic and Monetary Union.
“PATRIOT Act” has the meaning specified in Section 11.19.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
funding standards with respect to Pension Plans and set forth in Sections 412,
430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate or with respect to which the Company or
any ERISA Affiliate has any liability and is either covered by Title IV of ERISA
or is subject to the minimum funding standards under Section 412 of the Code.
“Permitted Acquisition” means any Acquisition by a Domestic Loan Party (the
entity or division, line of business or other business unit of the entity to be
acquired in such Acquisition shall be referred to herein as the “Target”);
provided, that: (a) the Target of such Acquisition operates a Permitted Business
or the assets acquired pursuant to such Acquisition are used or useful in a
Permitted Business; (b) the Company shall have delivered to the Administrative
Agent a Pro Forma Compliance Certificate demonstrating that, upon giving Pro
Forma Effect to such Acquisition, the Loan Parties would be in compliance with
the financial covenants set forth in Section 7.11 as of the most recent fiscal
quarter end of the Company for which the Company was required to deliver
financial statements pursuant to Section 6.01(a) or Section 6.01(b), as
applicable; (c) the Target of such Acquisition will become a Domestic Loan Party
and/or the assets acquired pursuant to such Acquisition shall be subject to
Liens in favor of the Administrative Agent, for the benefit of the Secured
Parties, in each case in accordance with, and to the extent required by, Section
6.12 and Section 6.13; (d) no Default or Event of Default shall exist or would
result from giving effect to the consummation of such Acquisition; (e) such
Acquisition shall not be a “hostile” acquisition and shall have been approved by
the Board of Directors and/or the shareholders (or equivalent) of the applicable
Domestic Loan Party and the Target; and (f) the aggregate Acquisition
Consideration for all such Acquisitions shall not exceed $30,000,000 in any
fiscal year of the Company.
“Permitted Business” means any business that is, directly or indirectly through
a Subsidiary, the same as, or reasonably related, ancillary or complimentary to,
the business of the Company and its Subsidiaries on the Closing Date.
“Permitted Encumbrances” means (a) Liens imposed by law for Taxes that are not
yet due or are being contested in compliance with Section 6.04, (b) carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s and other like Liens
imposed by law, arising in the ordinary course of business and securing
obligations that are not overdue by more than thirty (30) days or are being
contested in compliance with Section 6.04, (c) pledges and deposits made in the
ordinary course of business in compliance with workers’ compensation,
unemployment insurance and other social security laws or regulations, (d) liens
or deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business,
(e) judgment Liens in respect of judgments that do not constitute an Event of
Default pursuant to Section 8.01(h), and (f) easements, zoning restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or interfere with the ordinary conduct




28



--------------------------------------------------------------------------------



Exhibit 10.1


of business of any Loan Party or any Subsidiary; provided, that, the term
“Permitted Encumbrances” shall not include any Lien securing Indebtedness,
except with respect to clause (e) above.
“Permitted Investments” means: (a) direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States), in each case maturing within
one (1) year from the date of acquisition thereof; (b) investments in commercial
paper maturing within two hundred seventy ( 270) days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s; (c) investments in certificates of
deposit, bankers’ acceptances and time deposits maturing within one hundred
eighty (180) days from the date of acquisition thereof issued or guaranteed by
or placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000; (d) fully collateralized
repurchase agreements with a term of not more than thirty (30) days for
securities described in clause (a) above and entered into with a financial
institution satisfying the criteria described in clause (c) above; and (e) money
market funds that (i) comply with the criteria set forth in Securities and
Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, (ii) are
rated AAA by S&P and Aaa by Moody’s, and (iii) have portfolio assets of at least
$5,000,000,000.
“Permitted Liens” has the meaning specified in Section 7.02.
“Permitted Refinancing” means, with respect to any Indebtedness (such
Indebtedness, for purposes of this definition, the “original Indebtedness”), the
extension, renewal, refinancing or replacement of such Indebtedness (the
original Indebtedness, as so extended, renewed, refinanced or replaced, for
purposes of this definition, the “refinanced Indebtedness”); provided, that, (a)
such refinanced Indebtedness does not increase the principal amount or interest
rate of the original Indebtedness, (b) any Liens securing such refinanced
Indebtedness are not extended to any additional property of any Loan Party or
any Subsidiary, (c) no Loan Party or any Subsidiary that is not originally
obligated with respect to repayment of such original Indebtedness is required to
become obligated with respect to such refinanced Indebtedness, (d) such
refinanced Indebtedness does not result in a shortening of the Weighted Average
Life to Maturity of such original Indebtedness, (e) the terms of such refinanced
Indebtedness are not less favorable to the obligor thereunder than the original
terms of such original Indebtedness, and (f) if such original Indebtedness was
subordinated in right of payment to the Secured Obligations, then the terms and
conditions of such refinanced Indebtedness must include subordination terms and
conditions that are at least as favorable to the Administrative Agent and the
Lenders as those that were applicable to such original Indebtedness.
“Permitted Transfer” means any Disposition by the Company or any Subsidiary;
provided, that, (a) the consideration paid in cash or Permitted Investments in
connection with such Disposition shall constitute not less than seventy five
percent (75%) of the aggregate consideration to be received in connection
therewith, and the total consideration paid in connection therewith shall be
paid contemporaneous with consummation of such Disposition and shall be in an
amount not less than the fair market value of the assets disposed of; (b) such
Disposition does not involve the sale or other disposition of a minority Equity
Interest in any Loan Party or any Subsidiary; (c) no Default has occurred and is
continuing both immediately prior to and after giving effect to such
Disposition; (d) such Disposition does not involve a sale or other disposition
of receivables other than receivables owned by or attributable to other property
concurrently being disposed of in a transaction otherwise permitted hereunder;
(e) the Net Cash Proceeds of such Disposition are applied to prepay the Loans
pursuant to Section 2.05(b)(i); and (f) the aggregate fair market value of all
of the assets so sold or otherwise disposed of shall not exceed $1,000,000 in
any fiscal year of the Company.




29



--------------------------------------------------------------------------------



Exhibit 10.1


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Company or any
ERISA Affiliate or any such Plan to which the Company or any ERISA Affiliate is
required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 6.01.
“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, in
respect of a Specified Transaction, that such Specified Transaction and the
following transactions in connection therewith (to the extent applicable) shall
be deemed to have occurred as of the first day of the applicable Measurement
Period for the applicable covenant or requirement: (a)(i) with respect to any
Disposition, Involuntary Disposition or sale, transfer or other disposition that
results in a Person ceasing to be a Subsidiary, income statement and cash flow
statement items (whether positive or negative) attributable to the Person or
property disposed of shall be excluded, and (ii) with respect to any Acquisition
or other Investment, income statement and cash flow statement items (whether
positive or negative) attributable to the Person or property acquired shall be
included to the extent relating to any period applicable in such calculations to
the extent (A) such items are not otherwise included in such income statement
items for the Company and its Subsidiaries in accordance with GAAP or in
accordance with any defined terms set forth in Section 1.01, and (B) such items
are supported by financial statements or other information reasonably
satisfactory to the Administrative Agent, (b) any retirement of Indebtedness
(and, for the avoidance of doubt, interest accrued during the relevant
Measurement Period on, and the principal of, any such Indebtedness shall be
excluded from the results of the Company and its Subsidiaries for such
Measurement Period), and (c) any incurrence or assumption of Indebtedness by the
Company or any of its Subsidiaries (and if such Indebtedness has a floating or
formula rate, such Indebtedness shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination); provided, that, (1) Pro Forma Basis, Pro Forma
Compliance and Pro Forma Effect in respect of any Specified Transaction shall be
calculated in a reasonable and factually supportable manner and certified by a
Responsible Officer of the Company, and (2) any such calculation shall be
subject to the applicable limitations set forth in the definition of
Consolidated EBITDA.
“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Company containing reasonably detailed calculations of the financial
covenants set forth in Section 7.11 as of the most recent fiscal quarter end for
which the Company was required to deliver financial statements pursuant to
Section 6.01(a) or Section 6.01(b), as applicable, after giving Pro Forma Effect
to the applicable Specified Transaction.
“Projections” has the meaning specified in Section 6.01(e).
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified in Section 6.01.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” has the meaning specified in Section 11.22.




30



--------------------------------------------------------------------------------



Exhibit 10.1


“Qualified Acquisition” means (a) a Permitted Acquisition for which the
aggregate Acquisition Consideration exceeds $20,000,000, or (b) a series of
related Permitted Acquisitions in any twelve (12) month period, for which the
aggregate Acquisition Consideration for all such Permitted Acquisitions exceeds
$20,000,000; provided, that, for any Permitted Acquisition or series of
Permitted Acquisitions to qualify as a “Qualified Acquisition,” the
Administrative Agent shall have received a Qualified Acquisition Election
Certificate with respect to such Permitted Acquisition or series of Permitted
Acquisitions.
“Qualified Acquisition Election Certificate” means a certificate of a
Responsible Officer of the Company, in form and substance satisfactory to the
Administrative Agent, (a) certifying that the applicable Permitted Acquisition
or series of related Permitted Acquisitions meet the criteria set forth in
clause (a) or (b) (as applicable) of the definition of “Qualified Acquisition,”
and (b) notifying the Administrative Agent that the Company has elected to treat
such Permitted Acquisition or series of related Permitted Acquisitions as a
“Qualified Acquisition.”
“Qualified Acquisition Pro Forma Calculation” means, in connection with the
consummation of any Qualified Acquisition, the calculation of the Consolidated
Total Leverage Ratio required in connection with a determination as to whether
the condition set forth in clause (b) of the proviso in the definition of
“Permitted Acquisition” is satisfied in connection with the consummation of such
Qualified Acquisition.
“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualifying Control Agreement” means an agreement, among a Domestic Loan Party,
a depository institution or securities intermediary and the Administrative
Agent, which agreement is in form and substance acceptable to the Administrative
Agent and which provides the Administrative Agent with “control” (as such term
is used in Article 9 of the UCC) over the deposit account(s) or securities
account(s) described therein.
“Rate Determination Date” means, with respect to any Interest Period, two (2)
Business Days prior to the commencement of such Interest Period (or such other
day as is generally treated as the rate fixing day by market practice in such
interbank market, as determined by the Administrative Agent; provided, that, to
the extent such market practice is not administratively feasible for the
Administrative Agent, then “Rate Determination Date” means such other day as
otherwise reasonably determined by the Administrative Agent).
“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.
“Register” has the meaning specified in Section 11.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, consultants, service providers and
representatives of such Person and of such Person’s Affiliates.
“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing, or
dumping of any substance into the environment.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal




31



--------------------------------------------------------------------------------



Exhibit 10.1


Reserve Bank of New York for the purpose of recommending a benchmark rate to
replace LIBOR in loan agreements similar to this Agreement.
“Removal Effective Date” has the meaning specified in Section 9.06.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.
“Request for Credit Extension” means (a) with respect to a Term Borrowing, a
Revolving Borrowing, a conversion or continuation of Term Loans, or a conversion
or continuation of Revolving Loans, a Loan Notice, (b) with respect to an L/C
Credit Extension, a Letter of Credit Application, and (c) with respect to a
Swingline Borrowing, a Swingline Loan Notice.
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than fifty percent (50%) of the Total Credit Exposures of all
Lenders. The Total Credit Exposure of any Defaulting Lender shall be disregarded
in determining Required Lenders at any time; provided, that, the amount of any
participation in any Swingline Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swingline Lender or the L/C Issuer, as the case may be, in making such
determination.
“Required Revolving Lenders” means, at any time, Revolving Lenders having Total
Revolving Credit Exposures representing more than fifty percent (50%) of the
Total Revolving Credit Exposures of all Revolving Lenders. The Total Revolving
Credit Exposure of any Defaulting Lender shall be disregarded in determining
Required Revolving Lenders at any time; provided, that, the amount of any
participation in any Swingline Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Revolving Lender that
is the Swingline Lender or the L/C Issuer, as the case may be, in making such
determination.
“Resignation Effective Date” has the meaning specified in Section 9.06.
“Responsible Officer” means, with respect to any Loan Party, (a) the chief
executive officer, president, chief financial officer, general counsel and
executive vice president, treasurer, assistant treasurer or controller of such
Loan Party, (b) solely for purposes of the delivery of secretary’s certificates
and incumbency certificates pursuant to this Agreement, the secretary or any
assistant secretary of such Loan Party, and (c) solely for purposes of notices
given pursuant to Article II, (i) any other officer or employee of such Loan
Party so designated by any of the officers of such Loan Party set forth in
clauses (a) or (b) in a notice to the Administrative Agent, or (ii) any other
officer or employee of such Loan Party designated in or pursuant to an agreement
between such Loan Party and the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party. To the extent requested by the Administrative Agent, each
Responsible Officer will provide an incumbency certificate and to the extent
requested by the Administrative Agent, appropriate authorization documentation,
in form and substance satisfactory to the Administrative Agent.
“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares (or equivalent) of any class of Equity
Interests of the Company or any Subsidiary, now or hereafter outstanding, (b)
any redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares (or equivalent) of any
class of Equity Interests of the Company or any Subsidiary, now or hereafter
outstanding, and (c) any payment made to retire, or to obtain the surrender




32



--------------------------------------------------------------------------------



Exhibit 10.1


of, any outstanding warrants, options or other rights to acquire shares of any
class of Equity Interests of the Company or any Subsidiary, now or hereafter
outstanding.
“Revaluation Date” means (a) with respect to any Revolving Loan, each of the
following: (i) each date of a Revolving Borrowing denominated in an Alternative
Currency, (ii) each date of a continuation of a Revolving Loan that is a
Eurocurrency Rate Loan denominated in an Alternative Currency pursuant to
Section 2.02, and (iii) each additional date as the Administrative Agent shall
determine or the Required Revolving Lenders shall require; and (b) with respect
to any Letter of Credit, each of the following: (i) each date of issuance,
amendment and/or extension of a Letter of Credit denominated in an Alternative
Currency, (ii) each date of any payment by the L/C Issuer under any Letter of
Credit denominated in an Alternative Currency, and (iii) each additional date as
the Administrative Agent or the L/C Issuer shall determine or the Required
Revolving Lenders shall require.
“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Revolving Lenders pursuant to Section
2.01(b).
“Revolving Commitment” means, as to each Revolving Lender, such Revolving
Lender’s obligation to (a) make Revolving Loans to the Borrowers pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and (c)
purchase participations in Swingline Loans, in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Revolving Lender’s name on Schedule 1.01(b) under the caption “Revolving
Commitment” or opposite such caption in the Assignment and Assumption or other
documentation pursuant to which such Revolving Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement. The Revolving Commitments of all of the Revolving Lenders on the
Closing Date shall be $25,000,000.
“Revolving Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount of such Revolving Lender’s (a) outstanding Revolving
Loans at such time, plus (b) participation in L/C Obligations at such time, plus
(c) participation in Swingline Loans at such time.
“Revolving Facility” means, at any time, the aggregate amount of the Revolving
Lenders’ Revolving Commitments at such time.
“Revolving Facility Maturity Date” means August 29, 2022; provided, that, if
such date is not a Business Day, the Revolving Facility Maturity Date shall be
the next preceding Business Day.
“Revolving Lender” means, at any time, (a) so long as any Revolving Commitment
is in effect, any Lender that has a Revolving Commitment at such time, or (b) if
the Revolving Commitments have terminated or expired, any Lender that has a
Revolving Loan or a participation in L/C Obligations or Swingline Loans at such
time.
“Revolving Loan” has the meaning specified in Section 2.01(b).
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc., and any successor thereto.
“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby
such Loan Party or such Subsidiary shall sell or transfer any property used or
useful in its business, whether now owned or hereafter acquired, and thereafter




33



--------------------------------------------------------------------------------



Exhibit 10.1


rent or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.
“Sanction(s)” means any sanction administered or enforced by the United States
Government (including OFAC), the United Nations Security Council, the European
Union, Her Majesty’s Treasury (“HMT”) or other relevant sanctions authority.
“Scheduled Unavailability Date” has the meaning specified in Section 3.03(c).
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Cash Management Agreement” means any Cash Management Agreement between
any Loan Party or any Subsidiary and any Cash Management Bank.
“Secured Hedge Agreement” means any interest rate, currency, foreign exchange,
or commodity Swap Contract not prohibited under Article VII between any Loan
Party or any Subsidiary and any Hedge Bank.
“Secured Obligations” means all Obligations and all Additional Secured
Obligations.
“Secured Parties” means, collectively, the Administrative Agent, each Lender,
the L/C Issuer, each Hedge Bank, each Cash Management Bank, each Indemnitee, and
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05.
“Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit H.
“Securities Act” means the Securities Act of 1933.
“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.
“Security Agreement” means the security and pledge agreement, dated as of the
Closing Date, executed in favor of the Administrative Agent by each of the
Domestic Loan Parties.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.




34



--------------------------------------------------------------------------------



Exhibit 10.1


“SOFR-Based Rate” means SOFR or Term SOFR.
“Solvency Certificate” means a solvency certificate in substantially in the form
of Exhibit I.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
“Special Notice Currency” means, at any time, any Alternative Currency other
than the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.
“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 10.11).
“Specified Transaction” means (a) any Acquisition, any Disposition, any sale,
transfer or other disposition that results in a Person ceasing to be a
Subsidiary, any Involuntary Disposition, or any Investment that results in a
Person becoming a Subsidiary, (b) any incurrence or repayment of Indebtedness,
or (c) any other event that by the terms of the Loan Documents requires Pro
Forma Compliance with a test or covenant, calculation as to Pro Forma Effect
with respect to a test or covenant, or requires such test or covenant to be
calculated on a Pro Forma Basis.
“Sterling” means the lawful currency of the United Kingdom.
“Stig” means Stig, LLC, a Delaware limited liability company.
“Subordinated Indebtedness” means, with respect to any Person, any Indebtedness
of such Person the payment of which is subordinated to the payment of the
Secured Obligations on terms and subject to conditions reasonably satisfactory
to the Administrative Agent.
“Subordinating Loan Party” has the meaning specified in Section 11.16.
“Subordination Agreement” means, with respect to any Subordinated Indebtedness,
a subordination agreement, in form and substance reasonably satisfactory to the
Administrative Agent, executed by the Administrative Agent and the holders of
such Subordinated Indebtedness (or any duly authorized trustee or agent for the
holders of such Subordinated Indebtedness).
“Subordination Provisions” has the meaning specified in Section 8.01(n).
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned,




35



--------------------------------------------------------------------------------



Exhibit 10.1


or the management of which is otherwise controlled, directly, or indirectly
through one or more intermediaries, or both, by such Person. Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Company.
“Supported QFC” has the meaning specified in Section 11.22.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms, and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligations” means, with respect to any Loan Party, any obligation of such
Loan Party to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to Section
2.04.
“Swingline Lender” means Bank of America, in its capacity as provider of
Swingline Loans, or any successor swingline lender hereunder.
“Swingline Loan” has the meaning specified in Section 2.04(a).
“Swingline Loan Notice” means a notice of a Swingline Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit J or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.
“Swingline Sublimit” means an amount equal to the lesser of (a) $5,000,000, and
(b) the Revolving Facility. The Swingline Sublimit is part of, and not in
addition to, the Revolving Facility.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including Sale and Leaseback
Transactions), in each case, creating obligations that do not appear on the




36



--------------------------------------------------------------------------------



Exhibit 10.1


balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Target” has the meaning specified in the definition of “Permitted Acquisition.”
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term A Borrowing” means a borrowing consisting of simultaneous Term A Loans of
the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term A Lenders pursuant to Section 2.01(a).
“Term A Commitment” means, as to each Term A Lender, its obligation to make a
Term A Loan to the Company pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term A Lender’s name on Schedule 1.01(b) under the caption “Term A
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Term A Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement. The
Term A Commitments of all of the Term A Lenders on the Closing Date shall be
$35,000,000.
“Term A Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term A Commitments at such time, and (b) thereafter, the
aggregate principal amount of the Term A Loans of all Term A Lenders outstanding
at such time.
“Term A Facility Maturity Date” means August 29, 2022; provided, that, if such
date is not a Business Day, the Term A Facility Maturity Date shall be the next
preceding Business Day.
“Term A Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Term A Commitment at such time, and (b) at any time after the
Closing Date, any Lender that holds a Term A Loan at such time.
“Term A Loan” means an advance made by any Term A Lender under the Term A
Facility.
“Term Borrowing” means a Term A Borrowing or an Incremental Term Borrowing, as
the context may require.
“Term Commitment” means a Term A Commitment or an Incremental Term Commitment,
as the context may require.
“Term Facility” means the Term A Facility or an Incremental Term Facility, as
the context may require.
“Term Loan” means a Term A Loan or an Incremental Term Loan, as the context may
require.
“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.




37



--------------------------------------------------------------------------------



Exhibit 10.1


“Threshold Amount” means $5,000,000.
“Total Credit Exposure” means, as to any Lender at any time, (a) the unused
Commitments of such Lender at such time, plus (b) the Revolving Exposure of such
Lender at such time, plus (c) the Outstanding Amount of all Term Loans of such
Lender at such time.
“Total Revolving Credit Exposure” means, as to any Revolving Lender at any time,
(a) the unused Revolving Commitment of such Revolving Lender at such time, plus
(b) the Revolving Exposure of such Revolving Lender at such time.  
“Total Revolving Outstandings” means, at any time, (a) the aggregate Outstanding
Amount of all Revolving Loans at such time, plus (b) the aggregate Outstanding
Amount of all Swingline Loans at such time, plus (c) the aggregate Outstanding
Amount of all L/C Obligations at such time.
“Transactions” means, collectively, the execution, delivery and performance by
each Loan Party of each Loan Document to which such Loan Party is or is to be a
party, the borrowing of Loans and other credit extensions hereunder, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Special Resolutions Regimes” has the meaning specified in Section 11.22.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(f)(ii)(B)(3).
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided, that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
“Unfinanced Consolidated Capital Expenditures” means, for any period,
Consolidated Capital Expenditures made during such period which are not financed
from the proceeds of any Indebtedness (other than the Revolving Loans; it being
understood and agreed that, to the extent any Consolidated Capital Expenditures
are financed with Revolving Loans, such Consolidated Capital Expenditures shall
be deemed Unfinanced Consolidated Capital Expenditures).
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(f).
“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right to so vote
has been suspended by the happening of such contingency.




38



--------------------------------------------------------------------------------



Exhibit 10.1


“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date of determination, the number of years obtained by dividing (a) the sum
of the products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one twelfth) that will elapse between
such date of determination and the making of such payment by (b) the then
outstanding principal amount of such Indebtedness as of such date of
determination.
“Wholly Owned Subsidiary” means, as to any Person, (a) any corporation one
hundred percent (100%) of whose Equity Interests (other than directors’
qualifying shares or Equity Interests that are required to be held by another
person in order to satisfy a foreign requirement of Law prescribing an equity
owner resident in the local jurisdiction) is at the time owned by such Person
and/or one or more Wholly Owned Subsidiaries of such Person, and (b) any
partnership, association, joint venture, limited liability company or other
entity in which such Person and/or one or more Wholly Owned Subsidiaries of such
Person have a one hundred percent (100%) equity interest at such time.
“Withholding Agent” means the Company and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02    Other Interpretive Provisions.
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including the Loan Documents and any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, modified, extended, restated,
replaced or supplemented from time to time (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory rules,
regulations, orders and provisions consolidating, amending, replacing or
interpreting such law and any reference to any law, rule or regulation shall,
unless otherwise specified, refer to such law, rule or regulation as amended,
modified, extended, restated, replaced or supplemented from time to time, and
(vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities,




39



--------------------------------------------------------------------------------



Exhibit 10.1


accounts and contract rights. Any and all references to “Borrower” regardless of
whether preceded by the term “a,” “any,” “each of,” “all,” “and/or,” or any
other similar term shall be deemed to refer, as the context requires, to each
and every (and/or any, one or all) parties constituting a Borrower, individually
and/or in the aggregate.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(d)    Any reference herein to a merger, amalgamation, consolidation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (or the unwinding of such a
division or allocation), as if it were a merger, amalgamation, consolidation,
assignment, sale, disposition or transfer, or similar term, as applicable, to,
of or with a separate Person. Any division of a limited liability company shall
constitute a separate Person hereunder (and each division of any limited
liability company that is a Subsidiary, joint venture or any other like term
shall also constitute such a Person).

1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, (i) Indebtedness of the Company and
its Subsidiaries shall be deemed to be carried at one hundred percent (100%) of
the outstanding principal amount thereof, and the effects of FASB ASC 825 and
FASB ASC 470–20 on financial liabilities shall be disregarded, (ii) all
liability amounts shall be determined excluding any liability relating to any
operating lease, all amortization amounts shall be determined excluding any
amortization of a right-of-use asset relating to any operating lease, and all
interest amounts shall be determined excluding any deemed interest comprising a
portion of fixed rent payable under any operating lease, in each case, to the
extent that such liability, amortization or interest would not have been
accounted for as such under GAAP as in effect on December 31, 2015, and (iii)
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made,
without giving effect to any election under FASB ASC Topic 825 “Financial
Instruments” (or any other financial accounting standard having a similar result
or effect) to value any Indebtedness of the Company or any Subsidiary at “fair
value”, as defined therein. For purposes of determining the amount of any
outstanding Indebtedness, no effect shall be given to (A) any election by the
Company to measure an item of Indebtedness using fair value (as permitted by
Financial Accounting Standards Board Accounting Standards Codification 825–10–25
(formerly known as FASB 159) or any similar accounting standard), or (B) any
change in accounting for leases pursuant to GAAP resulting from the
implementation of Financial Accounting Standards Board ASU No. 2016–02, Leases
(Topic 842), to the extent such adoption would require




40



--------------------------------------------------------------------------------



Exhibit 10.1


recognition of a lease liability where such lease (or similar arrangement) would
not have required a lease liability under GAAP as in effect on December 31,
2015.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided, that, until so amended, (i) such ratio or requirement shall continue
to be computed in accordance with GAAP prior to such change therein, and (ii)
the Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
(c)    Consolidation of Variable Interest Entities. All references herein to
Consolidated financial statements of the Company and its Subsidiaries or to the
determination of any amount for the Company and its Subsidiaries on a
Consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary.  
(d)    Pro Forma Calculations. Notwithstanding anything to the contrary
contained herein, all calculations of the Consolidated Total Leverage Ratio
(including for purposes of determining the Applicable Rate) and the Consolidated
Fixed Charge Coverage Ratio, in each case, shall be made on a Pro Forma Basis
with respect to all Specified Transactions occurring during the applicable
Measurement Period to which such calculation relates, and/or subsequent to the
end of such Measurement Period but not later than the date of such calculation;
provided, that, notwithstanding the foregoing, when calculating the Consolidated
Total Leverage Ratio or the Consolidated Fixed Charge Coverage Ratio, in each
case, for purposes of determining (i) compliance with Section 7.11, and/or (ii)
the Applicable Rate, any Specified Transaction and any related adjustment
contemplated in the definition of Pro Forma Basis that occurred subsequent to
the end of the applicable Measurement Period shall not be given Pro Forma
Effect. For purposes of determining compliance with any provision of this
Agreement which requires Pro Forma Compliance with any financial covenant set
forth in Section 7.11, (A) in the case of any such compliance required after
delivery of financial statements for the fiscal quarter ending September 30,
2019, such Pro Forma Compliance shall be determined by reference to the maximum
Consolidated Total Leverage Ratio and/or the minimum Consolidated Fixed Charge
Coverage Ratio, as applicable, permitted for the fiscal quarter of the Company
most recently then ended for which financial statements have been delivered (or
were required to have been delivered) in accordance with Section 6.01(a) or
Section 6.01(b), as applicable, or (B) in the case of any such compliance
required prior to the delivery referred to in clause (A) above, such Pro Forma
Compliance shall be determined by reference to (1) the Interim Financial
Statements, and (2) the maximum Consolidated Total Leverage Ratio and/or the
minimum Consolidated Fixed Charge Coverage Ratio, as applicable, permitted for
the fiscal quarter ending September 30, 2019.

1.04    Rounding.
Any financial ratios required to be maintained by the Loan Parties pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place




41



--------------------------------------------------------------------------------



Exhibit 10.1


more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.05    Times of Day.
Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

1.06    Letter of Credit Amounts.
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, that, with respect to any Letter of
Credit that, by its terms or the terms of any Issuer Document related thereto,
provides for one or more automatic increases in the stated amount thereof, the
amount of such Letter of Credit shall be deemed to be the Dollar Equivalent of
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

1.07    UCC Terms.
Terms defined in the UCC in effect on the Closing Date and not otherwise defined
herein shall, unless the context otherwise indicates, have the meanings provided
by those definitions. Subject to the foregoing, the term “UCC” refers, as of any
date of determination, to the UCC then in effect.

1.08    Exchange Rates; Currency Equivalents.
(a)    The Administrative Agent or the L/C Issuer, as applicable, shall
determine the Dollar Equivalent amounts of Credit Extensions and Outstanding
Amounts denominated in Alternative Currencies. Such Dollar Equivalent shall
become effective as of such Revaluation Date and shall be the Dollar Equivalent
of such amounts until the next Revaluation Date to occur. Except for purposes of
financial statements delivered by the Loan Parties hereunder or for purposes of
calculating financial covenants hereunder, and except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or the L/C Issuer, as applicable.
(b)    Wherever in this Agreement in connection with a Borrowing of Eurocurrency
Rate Loans, a conversion or continuation of Eurocurrency Rate Loans, the
prepayment of a Eurocurrency Rate Loan, or the issuance, amendment or extension
of a Letter of Credit, an amount, such as a required minimum or multiple amount,
is expressed in Dollars, but such Borrowing, Eurocurrency Rate Loan or Letter of
Credit is denominated in an Alternative Currency, such amount shall be the
relevant Alternative Currency Equivalent of such Dollar amount (rounded to the
nearest unit of such Alternative Currency, with 0.5 of a unit being rounded
upward), as determined by the Administrative Agent or the L/C Issuer, as the
case may be.
(c)    The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any rate that is an
alternative or replacement for, or successor to, any of such rates (including
any LIBOR Successor Rate) or the effect of any of the foregoing, or of any LIBOR
Successor Rate Conforming Changes.




42



--------------------------------------------------------------------------------




Exhibit 10.1


1.09    Additional Alternative Currencies.
(a)    The Company may from time to time request that Revolving Loans be made
and/or Letters of Credit be issued in a currency other than those specifically
listed in the definition of “Alternative Currency;” provided, that, such
requested currency (i) is an Eligible Currency, and (ii) shall only be treated
as a “LIBOR Quoted Currency” to the extent that there is published LIBOR rate
for such currency. In the case of any such request with respect to the making of
Revolving Loans, such request shall be subject to the approval of the
Administrative Agent and each Revolving Lender; and in the case of any such
request with respect to the issuance of Letters of Credit, such request shall be
subject to the approval of the Administrative Agent and the L/C Issuer.
(b)    Any request pursuant to Section 1.09(a) shall be made to the
Administrative Agent not later than 11:00 a.m., twenty (20) Business Days prior
to the date of the desired Credit Extension (or such other time or date as may
be agreed by the Administrative Agent and, in the case of any such request
pertaining to Letters of Credit, the L/C Issuer, in its or their sole
discretion). In the case of any such request pertaining to Revolving Loans, the
Administrative Agent shall promptly notify each Revolving Lender thereof; and in
the case of any such request pertaining to Letters of Credit, the Administrative
Agent shall promptly notify the L/C Issuer thereof. Each Revolving Lender (in
the case of any such request pertaining to Revolving Loans) or the L/C Issuer
(in the case of a request pertaining to Letters of Credit) shall notify the
Administrative Agent, not later than 11:00 a.m., ten (10) Business Days after
receipt of such request whether it consents, in its sole discretion, to the
making of Revolving Loans or the issuance of Letters of Credit, as the case may
be, in such requested currency.
(c)    Any failure by a Revolving Lender or the L/C Issuer, as the case may be,
to respond to a request submitted pursuant to Section 1.09(b) in the time period
specified in the last sentence of Section 1.09(b) shall be deemed to be a
refusal by such Revolving Lender or the L/C Issuer, as the case may be, to
permit Revolving Loans to be made or Letters of Credit to be issued in such
requested currency. If the Administrative Agent and all the Revolving Lenders
consent to making Revolving Loans in such requested currency and the
Administrative Agent and the Revolving Lenders reasonably determine that an
appropriate interest rate is available to be used for such requested currency,
the Administrative Agent shall so notify the Company and (i) the Administrative
Agent and the Revolving Lenders may amend the definition of Eurocurrency Rate
for any Non-LIBOR Quoted Currency to the extent necessary to add the applicable
Eurocurrency Rate for such currency, and (ii) to the extent the definition of
Eurocurrency Rate reflects the appropriate interest rate for such currency or
has been amended to reflect the appropriate rate for such currency, such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency for purposes of any Revolving Borrowings. If the Administrative Agent
and the L/C Issuer consent to the issuance of Letters of Credit in such
requested currency, the Administrative Agent shall so notify the Company and (A)
the Administrative Agent and the L/C Issuer may amend the definition of
Eurocurrency Rate for any Non-LIBOR Quoted Currency to the extent necessary to
add the applicable Eurocurrency Rate for such currency, and (B) to the extent
the definition of Eurocurrency Rate reflects the appropriate interest rate for
such currency or has been amended to reflect the appropriate rate for such
currency, such currency shall thereupon be deemed for all purposes to be an
Alternative Currency for purposes of any Letter of Credit issuances. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.09, the Administrative Agent shall
promptly so notify the Company.




43



--------------------------------------------------------------------------------




Exhibit 10.1


1.10    Change of Currency.
(a)    Each obligation to make a payment denominated in the national currency
unit of any member state of the European Union that adopts the Euro as its
lawful currency after the Closing Date shall be redenominated into Euro at the
time of such adoption. If, in relation to the currency of any such member state,
the basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided, that, if any Borrowing in the currency of such member state
is outstanding immediately prior to such date, such replacement shall take
effect, with respect to such Borrowing, at the end of the then current Interest
Period.
(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
(c)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

1.11    Status of Obligations.
In the event that any Loan Party shall at any time issue or have outstanding any
Subordinated Indebtedness permitted by Section 7.01, such Loan Party shall take
all such actions as shall be necessary to cause the Secured Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness (including the entering into of a Subordination
Agreement with respect to such Subordinated Indebtedness). Without limiting the
foregoing, the Secured Obligations are hereby designated as “senior
indebtedness” and as “designated senior indebtedness” and words of similar
import under and in respect of any indenture or other agreement or instrument
under which such Subordinated Indebtedness is outstanding and are further given
all such other designations as shall be required under the terms of any such
Subordinated Indebtedness in order that the Administrative Agent and the Lenders
may have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness.

1.12    German terms.
In this Agreement, where it relates to a Person incorporated or established
under the laws of, or having its centre of main interest (as that term is used
in Article 3(1) of Regulation (EC) No. 2015/848 of 20 May 20015 of the European
Parliament and of the Council on Insolvency Proceedings) in, Germany, a
reference to: (a) a Person becoming “unable” to pay its debts, includes that
person being unable to pay its debts (zahlungsunfähig) within the meaning of
section 17 of the German Insolvency Code (Insolvenzordnung) or being
over-indebted (überschuldet) within the meaning of section 19 of the German
Insolvency Code (Insolvenzordnung); (b) “receiver”, “custodian”, “liquidator” or
other similar officer includes reference to (vorläufiger) Insolvenz¬verwalter,
(vorläufiger) Sachwalter and Zwangs-verwalter; and (c) a corporate action, legal
proceedings or other procedure or step being taken to “apply for the consent to
the appointment




44



--------------------------------------------------------------------------------



Exhibit 10.1


of” any receiver, trustee or liquidator includes an application or filing for,
or an institution of, insolvency proceedings (Antrag auf Eröffnung eines
Insolvenzverfahrens) (including by way of (vorläufige) Eigen-verwaltung or
(vorläufiges) Schutzschirmverfahren), an ordering of provisional measures
pursuant to section 21 InsO (Anordnung vorläufiger Maßnahmen) or a rejection of
insolvency proceedings on the grounds of insufficiency of assets (Abweisung
mangels Masse) of the German Insolvency Code (Insolvenzordnung).

ARTICLE II

COMMITMENTS AND CREDIT EXTENSIONS

2.01    Loans.
(a)    Term A Borrowing. Subject to the terms and conditions set forth herein,
each Term A Lender severally agrees to make a Term A Loan to the Company, in
Dollars, on the Closing Date in an amount not to exceed such Term A Lender’s
Applicable Percentage of the Term A Facility. Each Term A Borrowing shall
consist of Term A Loans made simultaneously by the Term A Lenders in accordance
with their respective Applicable Percentages of the Term A Facility. Any Term A
Borrowing repaid or prepaid may not be reborrowed. Term A Loans may be Base Rate
Loans or Eurocurrency Rate Loans, as further provided herein; provided, that,
any Term A Borrowing made on the Closing Date or any of the three (3) Business
Days following the Closing Date shall be made as Base Rate Loans unless the
Company delivers a Funding Indemnity Letter not less than three (3) Business
Days prior to the date of such Term A Borrowing.
(b)    Revolving Borrowings. Subject to the terms and conditions set forth
herein, each Revolving Lender severally agrees to make loans (each such loan, a
“Revolving Loan”) to the Borrowers, in Dollars or in one or more Alternative
Currencies, from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Revolving Lender’s Revolving Commitment; provided, that, after giving
effect to any Revolving Borrowing, (i) the Total Revolving Outstandings shall
not exceed the Revolving Facility, (ii) the Revolving Exposure of any Revolving
Lender shall not exceed such Revolving Lender’s Revolving Commitment, and (iii)
the aggregate Outstanding Amount of all Credit Extensions denominated in
Alternative Currencies shall not exceed the Alternative Currency Sublimit.
Within the limits of each Revolving Lender’s Revolving Commitment, and subject
to the other terms and conditions hereof, the Borrowers may borrow Revolving
Loans, prepay Revolving Loans under Section 2.05, and reborrow Revolving Loans
under this Section 2.01(b). Revolving Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein; provided, that, any
Revolving Borrowings made on the Closing Date or any of the three (3) Business
Days following the Closing Date shall be made as Base Rate Loans unless the
applicable Borrower delivers a Funding Indemnity Letter not less than three (3)
Business Days prior to the date of such Revolving Borrowing.
(c)    Incremental Term Borrowings. Subject to Section 2.02(g), on the effective
date of any Incremental Term Facility Agreement for any Incremental Term
Facility, each Incremental Term Lender under such Incremental Term Facility
severally agrees to make an Incremental Term Loan in a single advance to the
Company in Dollars in the amount of such Incremental Term Lender’s Incremental
Term Commitment for such Incremental Term Facility; provided, that, after giving
effect to such Incremental Term Loans, the Outstanding Amount of such
Incremental Term Loans under such Incremental Term Facility shall not exceed the
aggregate amount of the Incremental Term Commitments for such Incremental Term
Facility. Each Incremental Term Borrowing under an




45



--------------------------------------------------------------------------------



Exhibit 10.1


Incremental Term Facility shall consist of Incremental Term Loans made
simultaneously by the Incremental Term Lenders under such Incremental Term
Facility in accordance with their respective Applicable Percentages of such
Incremental Term Facility. Incremental Term Borrowings prepaid or repaid may not
be reborrowed. Incremental Term Loans may be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein.

2.02    Borrowings, Conversions and Continuations of Loans.
(a)    Notice of Borrowing. Each Borrowing, each conversion of Loans from one
Type to the other, and each continuation of Eurocurrency Rate Loans, in each
case, shall be made upon the applicable Borrower’s irrevocable notice to the
Administrative Agent, which may be given by telephone or a Loan Notice;
provided, that, any telephonic notice must be confirmed immediately by delivery
to the Administrative Agent of a Loan Notice. Each Loan Notice must be received
by the Administrative Agent not later than 11:00 a.m. (i) three (3) Business
Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans denominated in Dollars or of any
conversion of Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans,
(ii) four (4) Business Days (or five (5) Business Days in the case of a Special
Notice Currency) prior to the requested date of any Borrowing of, conversion to
or continuation of Eurocurrency Rate Loans denominated in an Alternative
Currency, and (iii) on the requested date of any Borrowing of Base Rate Loans.
Each Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
shall be in a principal amount of the Dollar Equivalent of $500,000 or a whole
multiple of the Dollar Equivalent of $500,000 in excess thereof (or, in
connection with any conversion or continuation of a Term Loan, if less, the
entire principal thereof then outstanding). Except as otherwise provided in this
Agreement, each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
(or, in connection with any conversion or continuation of a Term Loan, if less,
the entire principal thereof then outstanding). Each Loan Notice and each
telephonic notice shall specify (A) the applicable Borrower, (B) the applicable
Facility and whether such Borrower is requesting a Borrowing, a conversion of
Loans from one Type to the other, or a continuation of Loans, as the case may
be, under such Facility, (C) the requested date of such Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (D) the
principal amount of Loans to be borrowed, converted or continued, (E) the Type
of Loans to be borrowed or to which existing Loans are to be converted and the
currency with respect thereto, and (F) if applicable, the duration of the
Interest Period with respect thereto. If the applicable Borrower fails to
specify a currency in a Loan Notice requesting a Borrowing, then the Loans so
requested shall be made in Dollars. If the applicable Borrower fails to specify
a Type of Loan in a Loan Notice or if the applicable Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable Loans
shall be made as, or converted to, Base Rate Loans; provided, that, in the case
of a failure to timely request a continuation of Loans denominated in an
Alternative Currency, such Loans shall be continued as Eurocurrency Rate Loans
in their original currency with an Interest Period of one (1) month. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurocurrency
Rate Loans. If the applicable Borrower requests a Borrowing of, conversion to,
or continuation of Eurocurrency Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one (1) month. Except as provided herein, no Loan may be converted
into or continued as a Loan denominated in a different currency, but instead
must be repaid in the original currency of such Loan and reborrowed in the other
currency. Notwithstanding anything to the contrary herein, this Section 2.02
shall not apply to Swingline Loans.




46



--------------------------------------------------------------------------------



Exhibit 10.1


(b)    Advances. Following receipt of a Loan Notice for a Facility, the
Administrative Agent shall promptly notify each Appropriate Lender of the amount
and currency of its Applicable Percentage under such Facility of the applicable
Loans, and if no timely notice of a conversion or continuation is provided by
the applicable Borrower, the Administrative Agent shall notify each Appropriate
Lender of the details of any automatic conversion to Base Rate Loans or
continuation of Loans denominated in a currency other than Dollars, in each case
as described in Section 2.02(a). In the case of a Borrowing, each Appropriate
Lender shall make the amount of its Loan available to the Administrative Agent
in Same Day Funds at the Administrative Agent’s Office for the applicable
currency not later than 1:00 p.m., in the case of any Loan denominated in
Dollars, and not later than the Applicable Time specified by the Administrative
Agent, in the case of any Loan denominated in an Alternative Currency, in each
case on the Business Day specified in the applicable Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the
applicable Borrower in like funds as received by the Administrative Agent either
by (i) crediting the account of the applicable Borrower on the books of Bank of
America with the amount of such funds, or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the applicable Borrower; provided, that, if on
the date a Loan Notice with respect to a Revolving Borrowing denominated in
Dollars is given by the Company, there are L/C Borrowings outstanding, then the
proceeds of such Revolving Borrowing, first, shall be applied to the payment in
full of any such L/C Borrowings, and second, shall be made available to the
Company as provided above.
(c)    Eurocurrency Rate Loans. Except as otherwise provided herein, a
Eurocurrency Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurocurrency Rate Loan. During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurocurrency
Rate Loans without the consent of the Required Lenders, and the Required Lenders
may demand that any or all of the outstanding Eurocurrency Rate Loans
denominated in Dollars be converted immediately to Base Rate Loans, or any or
all of the then-outstanding Eurocurrency Rate Loans denominated in an
Alternative Currency be prepaid (or otherwise redenominated into Dollars in the
amount of the Dollar Equivalent thereof on the last day of the then-current
Interest Period with respect thereto).
(d)    Interest Rates. Each determination of an interest rate by the
Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrowers and the Lenders in the absence of
manifest error.
(e)    Interest Periods. After giving effect to all Borrowings, all conversions
of Loans from one Type to the other, and all continuations of Loans as the same
Type, there shall not be more than ten (10) Interest Periods in effect under
this Agreement.
(f)    Cashless Settlement Mechanism. Notwithstanding anything to the contrary
in this Agreement, any Lender may exchange, continue or rollover all or the
portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the Company, the
Administrative Agent and such Lender.
(g)    Increases in Revolving Facility; Incremental Term Facilities. The Company
may increase the Revolving Facility (but not the Letter of Credit Sublimit, the
Swingline Sublimit or the Alternative Currency Sublimit) and/or establish one or
more new tranches of term loans (each such




47



--------------------------------------------------------------------------------



Exhibit 10.1


new tranche of term loans being an “Incremental Term Facility” and collectively,
the “Incremental Term Facilities”; each such increase in the Revolving Facility
and/or Incremental Term Facility, an “Incremental Facility” and collectively,
the “Incremental Facilities”), by a maximum aggregate amount for all such
Incremental Facilities not to exceed $40,000,000, as follows:
(i)    Increases in Revolving Facility. The Company may at any time after the
Closing Date and prior to the Revolving Facility Maturity Date, upon prior
written notice by the Company to the Administrative Agent, increase the
Revolving Facility (but not the Letter of Credit Sublimit, the Swingline
Sublimit or the Alternative Currency Sublimit) with additional Revolving
Commitments from any Revolving Lender and/or new Revolving Commitments from one
or more other Persons selected by the Company and acceptable to the
Administrative Agent, the Swingline Lender and the L/C Issuer (so long as such
Persons would be Eligible Assignees); provided, that:
(A)    any such increase shall be in a minimum principal amount of $5,000,000
and in integral multiples of $1,000,000 in excess thereof;
(B)    no Default shall exist and be continuing at the time of any such
increase;
(C)    no existing Lender shall be under any obligation to increase its
Revolving Commitment and any such decision whether to increase its Revolving
Commitment shall be in such Lender’s sole and absolute discretion;
(D)    (1) any new Lender shall join this Agreement by executing such joinder
documents as are required by the Administrative Agent, and/or (2) any existing
Lender electing to increase its Revolving Commitment shall have executed a
commitment agreement satisfactory to the Administrative Agent;
(E)    the Company shall have delivered to the Administrative Agent a
certificate of the Company dated as of the effective date of such increase and
signed by a Responsible Officer of the Company certifying that, before and after
giving effect to such increase, (1) the representations and warranties of the
Company and each other Loan Party contained in this Agreement or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall (x) with respect to representations
and warranties that contain a materiality qualification, be true and correct on
and as of the effective date of such increase, and (y) with respect to
representations and warranties that do not contain a materiality qualification,
be true and correct in all material respects on and as of the effective date of
such increase, and except that for purposes of this Section 2.02(g)(i)(E)(1),
the representations and warranties contained in Section 5.04(a) shall be deemed
to refer to the most recent statements furnished pursuant to Section 6.01(a) and
Section 6.01(b), respectively, and (2) no Default exists;
(F)    the Company shall deliver to the Administrative Agent (1) a certificate
of each Loan Party, dated as of the effective date of such increase and signed
by a Responsible Officer of such Loan Party, certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (2) if requested by the Administrative Agent, an opinion or opinions of
counsel for the Loan Parties, dated as of the effective date of such increase
and addressed




48



--------------------------------------------------------------------------------



Exhibit 10.1


to the Administrative Agent and each Lender, in form and substance satisfactory
to the Administrative Agent;
(G)    the Company shall have delivered to the Administrative Agent a Pro Forma
Compliance Certificate demonstrating that, upon giving Pro Forma Effect to any
such increase (and assuming for such calculation that such increase is fully
drawn), the Loan Parties would be in compliance with the financial covenants set
forth in Section 7.11 as of the most recent fiscal quarter end of the Company
for which the Company was required to deliver financial statements pursuant to
Section 6.01(a) or Section 6.01(b);
(H)    the Administrative Agent shall have received such amendments to the
Collateral Documents as the Administrative Agent reasonably requests to cause
the Collateral Documents to secure the Secured Obligations after giving effect
to such increase; and
(I)    Schedule 1.01(b) shall be deemed revised to reflect any such increase and
to include thereon any Person that becomes a Revolving Lender pursuant to this
Section 2.02(g)(i).
The Borrowers shall prepay any Revolving Loans outstanding on the effective date
of any such increase (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Revolving Loans
ratable with any revised Revolving Commitments arising from any non-ratable
increase in the Revolving Facility pursuant to this Section 2.02(g)(i).
(ii)    Institution of Incremental Term Facilities. The Company may at any time
after the Closing Date and prior to the Term A Facility Maturity Date, upon
prior written notice to the Administrative Agent, establish an Incremental Term
Facility in Dollars to be provided to the Company by one or more Incremental
Term Lenders; provided, that:
(A)    any such Incremental Term Facility shall be in a minimum aggregate
principal amount of $5,000,000 and integral multiples of $1,000,000 in excess
thereof;
(B)    no Default shall exist and be continuing at the time of the establishment
of any such Incremental Term Facility;
(C)    no existing Lender shall be under any obligation to become an Incremental
Term Lender and any such decision whether to become an Incremental Term Lender
shall be in such Lender’s sole and absolute discretion;
(D)    the Company shall obtain Incremental Term Commitments for such
Incremental Term Facility from existing Lenders or other Persons acceptable to
the Administrative Agent, which Persons shall join in this Agreement as
Incremental Term Lenders by executing an agreement, in form and substance
satisfactory to the Administrative Agent, setting forth the terms applicable to
such Incremental Term Facility in accordance with this Section 2.02(g)(ii) (any
such agreement, an “Incremental Term Facility Agreement”);




49



--------------------------------------------------------------------------------



Exhibit 10.1


(E)    the Company shall have delivered to the Administrative Agent a
certificate of the Company dated as of the effective date of such Incremental
Term Facility and signed by a Responsible Officer of the Company certifying
that, before and after giving effect to the establishment of such Incremental
Term Facility, (1) the representations and warranties of the Company and each
other Loan Party contained in this Agreement or any other Loan Document, or
which are contained in any document furnished at any time under or in connection
herewith or therewith, shall (x) with respect to representations and warranties
that contain a materiality qualification, be true and correct on and as of the
effective date of such Incremental Term Facility, and (y) with respect to
representations and warranties that do not contain a materiality qualification,
be true and correct in all material respects on and as of the effective date of
such Incremental Term Facility, and except that for purposes of this Section
2.02(g)(ii)(E)(1), the representations and warranties contained in Section
5.04(a) shall be deemed to refer to the most recent statements furnished
pursuant to Section 6.01(a) and Section 6.01(b), respectively, and (2) no
Default exists;
(F)    the Company shall deliver to the Administrative Agent (1) a certificate
of each Loan Party, dated as of the effective date of such Incremental Term
Facility and signed by a Responsible Officer of such Loan Party, certifying and
attaching the resolutions adopted by such Loan Party approving or consenting to
such Incremental Term Facility, and (2) if requested by the Administrative
Agent, an opinion or opinions of counsel for the Loan Parties, dated as of the
effective date of such Incremental Term Facility and addressed to the
Administrative Agent and each Lender, in form and substance satisfactory to the
Administrative Agent;
(G)    the Company shall have delivered to the Administrative Agent a Pro Forma
Compliance Certificate demonstrating that, upon giving Pro Forma Effect to any
such Incremental Term Facility, the Loan Parties would be in compliance with the
financial covenants set forth in Section 7.11 as of the most recent fiscal
quarter end of the Company for which the Company was required to deliver
financial statements pursuant to Section 6.01(a) or Section 6.01(b);
(H)    Schedule 1.01(b) shall be deemed revised to reflect any such Incremental
Term Facility and to include thereon any Person that becomes an Incremental Term
Lender pursuant to this Section 2.02(g)(ii);
(I)    the Incremental Term Facility Maturity Date for such Incremental Term
Facility shall be as set forth in the Incremental Term Facility Agreement
relating to such Incremental Term Facility; provided, that, such date shall not
be earlier than the Term A Facility Maturity Date;
(J)    the scheduled principal amortization payments under such Incremental Term
Facility shall be as set forth in the Incremental Term Facility Agreement
relating to such Incremental Term Facility; provided, that, the Weighted Average
Life to Maturity of the Incremental Term Loans made under such Incremental Term
Facility shall not be shorter than the then-remaining Weighted Average Life to
Maturity of the Term A Loans;




50



--------------------------------------------------------------------------------



Exhibit 10.1


(K)    to the extent any of the terms of the Incremental Term Loans under such
Incremental Term Facility (other than as set forth in this Section 2.02(g)(ii))
are not substantially consistent with the terms of the Term A Facility, such
terms shall be reasonably satisfactory to the Administrative Agent; and
(L)    the Administrative Agent shall have received such amendments to the
Collateral Documents as the Administrative Agent reasonably requests to cause
the Collateral Documents to secure the Secured Obligations after giving effect
to the establishment of such Incremental Term Facility.

2.03    Letters of Credit.
(a)    The Letter of Credit Commitment. Subject to the terms and conditions set
forth herein, in addition to the Revolving Loans and Term Loans provided for in
Section 2.01, the Company may request that the L/C Issuer, in reliance on the
agreements of the Revolving Lenders set forth in this Section 2.03, issue, at
any time and from time to time during the Availability Period, Letters of Credit
denominated in Dollars or in Alternative Currencies for its own account or the
account of any of its Subsidiaries in such form as is acceptable to the L/C
Issuer in its reasonable determination. Letters of Credit issued hereunder shall
constitute utilization of the Revolving Facility.
(b)    Notice of Issuance, Amendment, Extension, Reinstatement or Renewal.
(i)    To request the issuance of a Letter of Credit (or the amendment of the
terms and conditions, extension of the terms and conditions, extension of the
expiration date, or reinstatement of amounts paid, or renewal of an outstanding
Letter of Credit), the Company shall deliver (or transmit by electronic
communication, if arrangements for doing so have been approved by the L/C
Issuer) to the L/C Issuer and to the Administrative Agent not later than 11:00
a.m. at least two (2) Business Days (or five (5) Business Days, in the case of a
Letter of Credit to be denominated in an Alternative Currency) (or such later
date and time as the Administrative Agent and the L/C Issuer may agree in a
particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
extended, reinstated or renewed, and specifying the date of issuance, amendment,
extension, reinstatement or renewal (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with Section
2.03(d)), the amount of such Letter of Credit, the name and address of the
beneficiary thereof, the purpose and nature of the requested Letter of Credit
and such other information as shall be necessary to prepare, amend, extend,
reinstate or renew such Letter of Credit. If requested by the L/C Issuer, the
Company also shall submit a letter of credit application and reimbursement
agreement on the L/C Issuer’s standard form in connection with any request for a
Letter of Credit. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application and reimbursement agreement or other agreement submitted
by the Company to, or entered into by the Company with, the L/C Issuer relating
to any Letter of Credit, the terms and conditions of this Agreement shall
control.
(ii)    If the Company so requests in any applicable Letter of Credit
Application (or the amendment of an outstanding Letter of Credit), the L/C
Issuer may, in its sole discretion, agree to issue a Letter of Credit that has
automatic extension provisions (each,




51



--------------------------------------------------------------------------------



Exhibit 10.1


an “Auto-Extension Letter of Credit”); provided, that, any such Auto-Extension
Letter of Credit shall permit the L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon by the Company and the L/C Issuer at the time such
Letter of Credit is issued. Unless otherwise directed by the L/C Issuer, the
Company shall not be required to make a specific request to the L/C Issuer for
any such extension. Once an Auto-Extension Letter of Credit has been issued, the
Revolving Lenders shall be deemed to have authorized (but may not require) the
L/C Issuer to permit the extension of such Letter of Credit at any time to an
expiration date not later than the date permitted pursuant to Section 2.03(d);
provided, that, the L/C Issuer shall not (A) permit any such extension if (1)
the L/C Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its extended form
under the terms hereof (except that the expiration date may be extended to a
date that is no more than one (1) year from the then-current expiration date),
or (2) it has received notice (which may be in writing or by telephone (if
promptly confirmed in writing)) on or before the day that is seven (7) Business
Days before the Non-Extension Notice Date from the Administrative Agent that the
Required Revolving Lenders have elected not to permit such extension, or (B) be
obligated to permit such extension if it has received notice (which may be in
writing or by telephone (if promptly confirmed in writing)) on or before the day
that is seven (7) Business Days before the Non-Extension Notice Date from the
Administrative Agent, any Revolving Lender or the Company that one or more of
the applicable conditions set forth in Section 4.02 is not then satisfied, and
in each such case directing the L/C Issuer not to permit such extension.
(c)    Limitations on Amounts, Issuance and Amendment. A Letter of Credit shall
be issued, amended, extended, reinstated or renewed only if (and upon issuance,
amendment, extension, reinstatement or renewal of each Letter of Credit the
Company shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, extension, reinstatement or renewal (x) the aggregate
L/C Obligations shall not exceed the L/C Sublimit, (y) the Revolving Exposure of
any Revolving Lender shall not exceed its Revolving Commitment, and (z) the
Total Revolving Credit Exposure shall not exceed the amount of the Revolving
Facility.
(i)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;




52



--------------------------------------------------------------------------------



Exhibit 10.1


(B)    the issuance of such Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit generally;
(C)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, the Letter of Credit is in an initial stated amount less than $500,000;
(D)    any Revolving Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Company or such
Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.15(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or
(E)    the Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder.
(ii)    The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.
(d)    Expiration Date. Each Letter of Credit shall have a stated expiration
date no later than the earlier of (i) the date twelve (12) months after the date
of the issuance of such Letter of Credit (or, in the case of any extension of
the expiration date thereof, whether automatic or by amendment, twelve (12)
months after the then‑current expiration date of such Letter of Credit), and
(ii) the Letter of Credit Expiration Date.
(e)    Participations.
(i)    By the issuance of a Letter of Credit (or an amendment to a Letter of
Credit increasing the amount or extending the expiration date thereof), and
without any further action on the part of the L/C Issuer or the Lenders, the L/C
Issuer hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the L/C Issuer, a participation in such Letter of Credit equal to
such Lender’s Applicable Revolving Percentage of the aggregate amount available
to be drawn under such Letter of Credit. Each Revolving Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this Section
2.03(e)(i) in respect of Letters of Credit is absolute, unconditional and
irrevocable and shall not be affected by any circumstance whatsoever, including
any amendment, extension, reinstatement or renewal of any Letter of Credit or
the occurrence and continuance of a Default or reduction or termination of the
Revolving Commitments.
(ii)    In consideration and in furtherance of the foregoing, each Revolving
Lender hereby absolutely, unconditionally and irrevocably agrees to pay to the
Administrative Agent, for account of the L/C Issuer, such Lender’s Applicable
Revolving Percentage of each L/C Disbursement made by the L/C Issuer not later
than 1:00 p.m. on the Business Day specified in the notice provided by the
Administrative Agent to the Revolving Lenders pursuant to Section 2.03(f) until
such L/C Disbursement is reimbursed by the Company or at any time after any
reimbursement payment is required to be refunded to the Company




53



--------------------------------------------------------------------------------



Exhibit 10.1


for any reason, including after the Revolving Facility Maturity Date. Such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each such payment shall be made in the same manner as provided in
Section 2.02 with respect to Revolving Loans made by such Lender (and Section
2.02 shall apply, mutatis mutandis, to the payment obligations of the Revolving
Lenders pursuant to this Section 2.03), and the Administrative Agent shall
promptly pay to the L/C Issuer the amounts so received by it from the Revolving
Lenders. Promptly following receipt by the Administrative Agent of any payment
from the Company pursuant to Section 2.03(f), the Administrative Agent shall
distribute such payment to the L/C Issuer or, to the extent that the Revolving
Lenders have made payments pursuant to this Section 2.03(e) to reimburse the L/C
Issuer, then to such Revolving Lenders and the L/C Issuer as their interests may
appear. Any payment made by a Revolving Lender pursuant to this Section 2.03(e)
to reimburse the L/C Issuer for any L/C Disbursement shall not constitute a
Revolving Loan and shall not relieve the Company of its obligation to reimburse
such L/C Disbursement.
(iii)    Each Revolving Lender further acknowledges and agrees that its
participation in each Letter of Credit will be automatically adjusted to reflect
such Revolving Lender’s Applicable Revolving Percentage of the aggregate amount
available to be drawn under such Letter of Credit at each time such Lender’s
Revolving Commitment is adjusted pursuant to this Agreement.
(iv)    If any Revolving Lender fails to make available to the Administrative
Agent for the account of the L/C Issuer any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.03(e),
then, without limiting the other provisions of this Agreement, the L/C Issuer
shall be entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
greater of the applicable Overnight Rate and a rate determined by the L/C Issuer
in accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing. If such Revolving Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Revolving Lender’s L/C Advance in respect of the relevant L/C Disbursement. A
certificate of the L/C Issuer submitted to any Revolving Lender (through the
Administrative Agent) with respect to any amounts owing under this Section
2.03(e)(iv) shall be conclusive absent manifest error.
(f)    Reimbursement. If the L/C Issuer shall make any L/C Disbursement in
respect of a Letter of Credit, the Company shall reimburse the L/C Issuer in
respect of such L/C Disbursement by paying to the Administrative Agent an amount
equal to such L/C Disbursement not later than 12:00 noon on (i) the Business Day
that the Company receives notice of such L/C Disbursement, if such notice is
received prior to 10:00 a.m., or (ii) the Business Day immediately following the
day that the Company receives such notice, if such notice is not received prior
to such time; provided, that, if such L/C Disbursement is not less than
$1,000,000, the Company may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.02 or Section 2.04 that such
payment be financed with a Revolving Borrowing of Base Rate Loans or a Swingline
Borrowing in an equivalent amount and, to the extent so financed, the Company’s
obligation to make such payment shall be discharged and replaced by such
Borrowing. If the Company fails to make such payment when due, the
Administrative Agent shall notify each Revolving Lender of the applicable L/C




54



--------------------------------------------------------------------------------



Exhibit 10.1


Disbursement, the payment then due from the Company in respect thereof (the
“Unreimbursed Amount”) and such Revolving Lender’s Applicable Revolving
Percentage thereof. Promptly upon receipt of such notice, each Revolving Lender
shall pay to the Administrative Agent its Applicable Revolving Percentage of the
Unreimbursed Amount pursuant to Section 2.03(e)(ii), subject to the amount of
the unutilized portion of the Revolving Facility. Any notice given by the L/C
Issuer or the Administrative Agent pursuant to this Section 2.03(f) may be given
by telephone if immediately confirmed in writing; provided, that, the lack of
such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.
(g)    Obligations Absolute. The Company’s obligation to reimburse L/C
Disbursements as provided in Section 2.03(f) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of:
(i)    any lack of validity or enforceability of this Agreement, any other Loan
Document or any Letter of Credit, or any term or provision herein or therein;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement in such draft or other document being untrue or
inaccurate in any respect;
(iv)    waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Company, or any waiver by the
L/C Issuer which does not in fact materially prejudice the Company;
(v)    honor of a demand for payment presented electronically even if such
Letter of Credit required that demand be in the form of a draft;
(vi)    any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC or the ISP, as applicable;
(vii)    payment by the L/C Issuer under a Letter of Credit against presentation
of a draft or other document that does not comply strictly with the terms of
such Letter of Credit;
(viii)    any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section 2.03,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Company’s obligations hereunder; or




55



--------------------------------------------------------------------------------



Exhibit 10.1


(ix)    any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Company or any Subsidiary or in the
relevant currency markets generally.
(h)    Examination. The Company shall promptly examine a copy of each Letter of
Credit and each amendment thereto that is delivered to it and, in the event of
any claim of noncompliance with the Company’s instructions or other
irregularity, the Company will immediately notify the L/C Issuer. The Company
shall be conclusively deemed to have waived any such claim against the L/C
Issuer and its correspondents unless such notice is given as aforesaid.
(i)    Liability. None of the Administrative Agent, the Lenders, the L/C Issuer
or any of their Related Parties shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
by the L/C Issuer or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in Section 2.03(g)), or
any error, omission, interruption, loss or delay in transmission or delivery of
any draft, notice or other communication under or relating to any Letter of
Credit (including any document required to make a drawing thereunder), any error
in interpretation of technical terms, any error in translation or any
consequence arising from causes beyond the control of the L/C Issuer; provided,
that, the foregoing shall not be construed to excuse the L/C Issuer from
liability to the Company to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Company to the extent permitted by applicable Law) suffered by the Company that
are caused by the L/C Issuer’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the L/C Issuer (as finally
determined by a court of competent jurisdiction), the L/C Issuer shall be deemed
to have exercised care in each such determination, and that: (i) the L/C Issuer
may replace a purportedly lost, stolen, or destroyed original Letter of Credit
or missing amendment thereto with a certified true copy marked as such or waive
a requirement for its presentation; (ii) the L/C Issuer may accept documents
that appear on their face to be in substantial compliance with the terms of a
Letter of Credit without responsibility for further investigation, regardless of
any notice or information to the contrary, and may make payment upon
presentation of documents that appear on their face to be in substantial
compliance with the terms of such Letter of Credit and without regard to any
non-documentary condition in such Letter of Credit; (iii) the L/C Issuer shall
have the right, in its sole discretion, to decline to accept such documents and
to make such payment if such documents are not in strict compliance with the
terms of such Letter of Credit; and (iv) this sentence shall establish the
standard of care to be exercised by the L/C Issuer when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof (and the parties hereto hereby waive, to the extent permitted by
applicable Law, any standard of care inconsistent with the foregoing).
Without limiting the foregoing, none of the Administrative Agent, the Lenders,
the L/C Issuer or any of their Related Parties shall have any liability or
responsibility by reason of (A) any presentation that includes forged or
fraudulent documents or that is otherwise affected by the fraudulent, bad faith,
or illegal conduct of the beneficiary or other Person, (B) the L/C Issuer
declining to take-up documents and make payment, (C) documents that are
fraudulent, forged, or for other reasons by which that it is entitled not to
honor, (D) the Company’s waiver of discrepancies with respect to such documents
or request for honor of such documents, or (E) the L/C Issuer retaining proceeds
of a Letter of Credit based on an apparently applicable attachment order,
blocking regulation, or third-party claim notified to the L/C Issuer.




56



--------------------------------------------------------------------------------



Exhibit 10.1


(j)    Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Company when a Letter of Credit is issued by it, the rules of the ISP
shall apply to each Letter of Credit. Notwithstanding the foregoing, the L/C
Issuer shall not be responsible to the Company for, and the L/C Issuer’s rights
and remedies against the Company shall not be impaired by, any action or
inaction of the L/C Issuer required or permitted under any law, order, or
practice that is required or permitted to be applied to any Letter of Credit or
this Agreement, including the Law or any order of a jurisdiction where the L/C
Issuer or the beneficiary is located, the practice stated in the ISP, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade –
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.
(k)    Benefits. The L/C Issuer shall act on behalf of the Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and the L/C Issuer shall have all of the benefits and immunities (i) provided to
the Administrative Agent in Article IX with respect to any acts taken or
omissions suffered by the L/C Issuer in connection with Letters of Credit issued
by it or proposed to be issued by it and Issuer Documents pertaining to such
Letters of Credit as fully as if the term “Administrative Agent” as used in
Article IX included the L/C Issuer with respect to such acts or omissions, and
(ii) as additionally provided herein with respect to the L/C Issuer.
(l)    Letter of Credit Fees. The Company shall pay to the Administrative Agent,
for the account of each Revolving Lender in accordance with its Applicable
Revolving Percentage, a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the Dollar Equivalent
of the daily amount available to be drawn under such Letter of Credit. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. Letter of Credit Fees shall be (i) payable on the first
Business Day following each fiscal quarter end of the Company, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date, and thereafter on demand, and (ii) accrued
through and including the last day of each fiscal quarter of the Company in
arrears. If there is any change in the Applicable Rate during any fiscal quarter
of the Company, the daily amount available to be drawn under each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such fiscal quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Revolving Lenders, while any Event of Default exists, all Letter of
Credit Fees shall accrue at the Default Rate.
(m)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Company shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit at the rate per annum equal
to the percentage separately agreed upon between the Company and the L/C Issuer,
computed on the Dollar Equivalent of the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears. Such fronting fee
shall be due and payable no later than the tenth (10th) Business Day after the
end of each fiscal quarter end of the Company in the most recently ended fiscal
quarterly period of the Company (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Revolving Facility Maturity Date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. In addition, the Company shall pay directly to the
L/C Issuer for its own account, in Dollars, the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/




57



--------------------------------------------------------------------------------



Exhibit 10.1


C Issuer relating to letters of credit as from time to time in effect. Such
customary fees and standard costs and charges are due and payable on demand and
are nonrefundable.
(n)    Disbursement Procedures. The L/C Issuer shall, within the time allowed by
applicable Laws or the specific terms of the Letter of Credit following its
receipt thereof, examine all documents purporting to represent a demand for
payment under such Letter of Credit. The L/C Issuer shall promptly after such
examination notify the Administrative Agent and the Company in writing of such
demand for payment if the L/C Issuer has made or will make an L/C Disbursement
thereunder; provided, that, any failure to give or delay in giving such notice
shall not relieve the Company of its obligation to reimburse the L/C Issuer and
the Revolving Lenders with respect to any such L/C Disbursement.
(o)    Interim Interest. If the L/C Issuer for any Letter of Credit shall make
any L/C Disbursement, then, unless the Company shall reimburse such L/C
Disbursement in full on the date such L/C Disbursement is made, the unpaid
amount thereof shall bear interest, for each day from and including the date
such L/C Disbursement is made to but excluding the date that the Company
reimburses such L/C Disbursement, at the rate per annum then applicable to Base
Rate Loans; provided, that, if the Company fails to reimburse such L/C
Disbursement when due pursuant to Section 2.03(f), then Section 2.08(b) shall
apply. Interest accrued pursuant to this Section 2.03(o) shall be for account of
the L/C Issuer, except that interest accrued on and after the date of payment by
any Revolving Lender pursuant to Section 2.03(e) to reimburse the L/C Issuer
shall be for account of such Revolving Lender to the extent of such payment.
(p)    Replacement of L/C Issuer. The L/C Issuer may be replaced at any time by
written agreement among the Company, the Administrative Agent, the L/C Issuer
and the successor letter of credit issuer. The Administrative Agent shall notify
the Revolving Lenders of any such replacement of the L/C Issuer. At the time any
such replacement shall become effective, the Company shall pay all unpaid fees
accrued for the account of the L/C Issuer pursuant to Section 2.03(m). From and
after the effective date of any such replacement, (i) the successor letter of
credit issuer shall have all the rights and obligations of an L/C Issuer under
this Agreement with respect to Letters of Credit to be issued by it thereafter,
and (ii) references herein to the term “L/C Issuer” shall be deemed to include
such successor letter of credit issuer or the L/C Issuer, as the context shall
require. After the replacement of the L/C Issuer hereunder, the L/C Issuer shall
remain a party hereto and shall continue to have all the rights and obligations
of the L/C Issuer under this Agreement with respect to Letters of Credit issued
by it prior to such replacement, but shall not be required to issue additional
Letters of Credit.
(q)    Cash Collateralization.
(i)    If any Event of Default shall occur and be continuing, on the Business
Day that the Company receives notice from the Administrative Agent or the
Required Revolving Lenders (or, if the Loans have been accelerated, Revolving
Lenders with L/C Obligations representing more than fifty percent (50%) of the
total L/C Obligations) demanding the deposit of Cash Collateral pursuant to this
Section 2.03(q), the Company shall immediately deposit into an account
established and maintained on the books and records of the Administrative Agent
(the “Collateral Account”) an amount in cash equal to one hundred five percent
(105%) of the total L/C Obligations as of such date, plus any accrued and unpaid
interest thereon; provided, that, the obligation to deposit such Cash Collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without




58



--------------------------------------------------------------------------------



Exhibit 10.1


demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Company described in Section 8.01(f) or Section 8.01(g).
Such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the obligations of the Company under this Agreement.
In addition, and without limiting the foregoing or Section 2.03(d), if any L/C
Obligations remain outstanding after the expiration date specified Section
2.03(d), the Company shall immediately deposit into the Collateral Account an
amount in cash equal to one hundred five percent (105%) of such L/C Obligations
as of such date, plus any accrued and unpaid interest thereon.
(ii)    The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over the Collateral Account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Company’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in the
Collateral Account. Moneys in the Collateral Account shall be applied by the
Administrative Agent to reimburse the L/C Issuer for L/C Disbursements for which
it has not been reimbursed, together with related fees, costs, and customary
processing charges, and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Company for the L/C
Obligations at such time or, if the Loans have been accelerated (but subject to
the consent of Revolving Lenders with L/C Obligations representing more than
fifty percent (50%) of the total L/C Obligations), be applied to satisfy other
obligations of the Company under this Agreement. If the Company is required to
provide an amount of Cash Collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Company within three (3) Business Days after all Events of
Default have been cured or waived.
(r)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Company shall be obligated to
reimburse, indemnify and compensate the L/C Issuer hereunder for any and all
drawings under such Letter of Credit as if such Letter of Credit had been issued
solely for the account of the Company. The Company irrevocably waives any and
all defenses that might otherwise be available to it as a guarantor or surety of
any or all of the obligations of such Subsidiary in respect of such Letter of
Credit. The Company hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Company, and that
the Company’s business derives substantial benefits from the businesses of such
Subsidiaries.
(s)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

2.04    Swingline Loans.
(a)    The Swingline. Subject to the terms and conditions set forth herein, the
Swingline Lender, in reliance upon the agreements of the other Revolving Lenders
set forth in this Section 2.04, may in its sole discretion make loans to the
Company (each such loan, a “Swingline Loan”). Each such Swingline Loan may be
made, subject to the terms and conditions set forth herein, to the Company, in
Dollars, from time to time on any Business Day during the Availability Period in
an aggregate amount not to exceed at any time outstanding the amount of the
Swingline Sublimit; provided, that, (i) after giving effect to any Swingline
Loan, (A) the Total Revolving Outstandings




59



--------------------------------------------------------------------------------



Exhibit 10.1


shall not exceed the Revolving Facility, and (B) the Revolving Exposure of any
Revolving Lender shall not exceed such Lender’s Revolving Commitment, (ii) the
Company shall not use the proceeds of any Swingline Loan to refinance any
outstanding Swingline Loan, and (iii) the Swingline Lender shall not be under
any obligation to make any Swingline Loan if it shall determine (which
determination shall be conclusive and binding absent manifest error) that it
has, or by such Credit Extension may have, Fronting Exposure. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Company may borrow Swingline Loans under this Section 2.04, prepay Swingline
Loans under Section 2.05, and reborrow Swingline Loans under this Section 2.04.
Each Swingline Loan shall bear interest only at a rate based on the Base Rate
plus the Applicable Rate. Immediately upon the making of a Swingline Loan, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swingline Lender a risk participation in such
Swingline Loan in an amount equal to the product of such Revolving Lender’s
Applicable Revolving Percentage times the amount of such Swingline Loan.
(b)    Borrowing Procedures. Each Swingline Borrowing shall be made upon the
Company’s irrevocable notice to the Swingline Lender and the Administrative
Agent, which may be given by telephone or a Swingline Loan Notice; provided,
that, any telephonic notice must be confirmed immediately by delivery to the
Swingline Lender and the Administrative Agent of a Swingline Loan Notice. Each
such Swingline Loan Notice must be received by the Swingline Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested date of the Borrowing (which shall be a
Business Day). Promptly after receipt by the Swingline Lender of any Swingline
Loan Notice, the Swingline Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Swingline Loan Notice and, if not, the Swingline Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swingline Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Revolving Lender)
prior to 2:00 p.m. on the date of the proposed Swingline Borrowing (A) directing
the Swingline Lender not to make such Swingline Loan as a result of the
limitations set forth in the first proviso to the second sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swingline Lender may make the amount of its Swingline Loan available
to the Company at its office by crediting the account of the Company on the
books of the Swingline Lender in Same Day Funds.
(c)    Refinancing of Swingline Loans.
(i)    The Swingline Lender at any time in its sole discretion may request, on
behalf of the Company (which hereby irrevocably authorizes the Swingline Lender
to so request on its behalf), that each Revolving Lender make a Revolving Loan
that is a Base Rate Loan in an amount equal to such Lender’s Applicable
Revolving Percentage of the amount of Swingline Loans then outstanding. Such
request shall be made in writing (which written request shall be deemed to be a
Loan Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the unutilized portion
of the Revolving Facility and the conditions set forth in Section 4.02. The
Swingline Lender shall furnish the Company with a copy of the applicable Loan
Notice promptly after delivering such notice to the Administrative Agent. Each
Revolving Lender shall make an amount equal to its Applicable Revolving
Percentage of the amount specified in such Loan Notice available to the
Administrative Agent in Same Day Funds (and the Administrative




60



--------------------------------------------------------------------------------



Exhibit 10.1


Agent may apply Cash Collateral available with respect to the applicable
Swingline Loan) for the account of the Swingline Lender at the Administrative
Agent’s Office for Dollar-denominated payments not later than 1:00 p.m. on the
day specified in such Loan Notice, whereupon, subject to Section 2.04(c)(ii),
each Revolving Lender that so makes funds available shall be deemed to have made
a Revolving Loan that is a Base Rate Loan to the Company in such amount. The
Administrative Agent shall remit the funds so received to the Swingline Lender.
(ii)    If for any reason any Swingline Loan cannot be refinanced by such a
Revolving Borrowing in accordance with Section 2.04(c)(i) (including the failure
to satisfy the conditions set forth in Section 4.02), the request for Base Rate
Loans submitted by the Swingline Lender as set forth herein shall be deemed to
be a request by the Swingline Lender that each of the Revolving Lenders fund its
risk participation in the relevant Swingline Loan and each Revolving Lender’s
payment to the Administrative Agent for the account of the Swingline Lender
pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.
(iii)    If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swingline Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), the Swingline Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Swingline Lender at a rate per annum equal to the applicable Overnight Rate from
time to time in effect, plus any administrative, processing or similar fees
customarily charged by the Swingline Lender in connection with the foregoing. If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Revolving Loan included in the relevant
Revolving Borrowing or funded participation in the relevant Swingline Loan, as
the case may be. A certificate of the Swingline Lender submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.
(iv)    Each Revolving Lender’s obligation to make Revolving Loans or to
purchase and fund risk participations in Swingline Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swingline Lender, the Company
or any other Person for any reason whatsoever, (B) the occurrence or continuance
of a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, that, each Revolving Lender’s
obligation to make Revolving Loans pursuant to this Section 2.04(c) is subject
to the conditions set forth in Section 4.02 (other than delivery by the Company
of a Loan Notice). No such funding of risk participations shall relieve or
otherwise impair the obligation of the Company to repay Swingline Loans,
together with interest as provided herein.
(d)    Repayment of Participations.
(i)    At any time after any Revolving Lender has purchased and funded a risk
participation in a Swingline Loan, if the Swingline Lender receives any payment
on account




61



--------------------------------------------------------------------------------



Exhibit 10.1


of such Swingline Loan, the Swingline Lender will distribute to such Revolving
Lender its Applicable Revolving Percentage thereof in the same funds as those
received by the Swingline Lender.
(ii)    If any payment received by the Swingline Lender in respect of principal
or interest on any Swingline Loan is required to be returned by the Swingline
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each Revolving Lender shall pay to the Swingline Lender its
Applicable Revolving Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. The
Administrative Agent will make such demand upon the request of the Swingline
Lender. The obligations of the Lenders under this clause (ii) shall survive the
Facility Termination Date and the termination of this Agreement.
(e)    Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the Company for interest on the Swingline Loans. Until
each Revolving Lender funds its Base Rate Loan or risk participation pursuant to
this Section 2.04 to refinance such Revolving Lender’s Applicable Revolving
Percentage of any Swingline Loan, interest in respect of such Applicable
Revolving Percentage shall be solely for the account of the Swingline Lender.
(f)    Payments Directly to Swingline Lender. The Company shall make all
payments of principal and interest in respect of the Swingline Loans directly to
the Swingline Lender.

2.05    Prepayments.
(a)    Optional.
(i)    The Borrowers may, upon notice to the Administrative Agent pursuant to
delivery to the Administrative Agent of a Notice of Loan Prepayment, at any time
or from time to time voluntarily prepay Term Loans and/or Revolving Loans in
whole or in part without premium or penalty (subject to Section 3.05); provided,
that, unless otherwise agreed by the Administrative Agent, (A) such notice must
be received by the Administrative Agent not later than 11:00 a.m. (1) three (3)
Business Days prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Dollars, (2) four (4) Business Days (or five (5) Business Days,
in the case of prepayment of Eurocurrency Rate Loans denominated in Special
Notice Currencies) prior to any date of prepayment of Eurocurrency Rate Loans
denominated in an Alternative Currencies, and (3) on the date of prepayment of
Base Rate Loans; (B) any prepayment of Eurocurrency Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $500,000 in excess thereof
(or, if less, the entire principal amount thereof then outstanding); and (C) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof (or, if less, the entire principal
amount thereof then outstanding). Each such notice shall specify the date, the
amount and the currency of such prepayment and the Type(s) of Loans to be
prepaid and, if Eurocurrency Rate Loans are to be prepaid, the Interest
Period(s) of such Loans. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
ratable portion of such prepayment (based on such Lender’s Applicable Percentage
in respect of the relevant Facility). If such notice is given by a Borrower,
such Borrower shall make such prepayment and the payment amount




62



--------------------------------------------------------------------------------



Exhibit 10.1


specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurocurrency Rate Loans shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Each prepayment of the outstanding Term Loans pursuant
to this Section 2.05(a) shall be applied to the then-existing Term Loans on a
pro rata basis, and to the principal repayment installments thereof as directed
by the applicable Borrower. Subject to Section 2.15, such prepayments shall be
paid to the Lenders in accordance with their respective Applicable Percentages
in respect of each of the relevant Facilities.
(ii)    The Company may, upon notice to the Swingline Lender pursuant to
delivery to the Swingline Lender of a Notice of Loan Prepayment (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swingline Loans in whole or in part without premium or penalty; provided, that,
unless otherwise agreed by the Swingline Lender and the Administrative Agent,
(A) such notice must be received by the Swingline Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $100,000 or a whole
multiple of $100,000 in excess hereof (or, if less, the entire principal thereof
then outstanding). Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Company, the Company shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.
(b)    Mandatory.
(i)    Dispositions and Involuntary Dispositions. The Company shall prepay the
Loans as hereinafter provided in an aggregate amount equal to one hundred
percent (100%) of the Net Cash Proceeds received by any Loan Party or any
Subsidiary from all Dispositions and all Involuntary Dispositions, within three
(3) Business Days of the date of such Disposition or such Involuntary
Disposition; provided, that, such Net Cash Proceeds shall not be required to be
so applied (A) with respect to any Disposition or Involuntary Disposition if the
amount of Net Cash Proceeds received in connection with such Disposition or such
Involuntary Disposition is less than or equal to $1,000,000, or (B) if, at the
election of the Company (as notified by the Company to the Administrative Agent
on or prior to the date of such Disposition or such Involuntary Disposition), so
long as no Default or Event of Default shall have occurred and be continuing at
the time of such Disposition or Involuntary Disposition (or at the time of such
reinvestment), such Loan Party or such Subsidiary reinvests all or any portion
of such Net Cash Proceeds in Eligible Assets within one hundred eighty (180)
days of the date of such Disposition or such Involuntary Disposition; provided,
further, that, if such Net Cash Proceeds shall have not been so reinvested by
the end of such period, such Net Cash Proceeds shall be immediately applied to
prepay the Loans as hereinafter provided. Any prepayment pursuant to this clause
(i) shall be applied as set forth in clause (iv) below.
(ii)    Debt Issuance. Promptly upon the receipt by any Loan Party or any
Subsidiary of the Net Cash Proceeds of any Debt Issuance, the Company shall
prepay the Loans as hereinafter provided in an aggregate amount equal to one
hundred percent (100%) of such Net Cash Proceeds. Any prepayment pursuant to
this clause (ii) shall be applied as set forth in clause (iv) below.




63



--------------------------------------------------------------------------------



Exhibit 10.1


(iii)    Equity Issuance. Promptly upon the receipt by any Loan Party or any
Subsidiary of the Net Cash Proceeds of any Equity Issuance, the Company shall
prepay the Loans as hereinafter provided in an aggregate amount equal to one
hundred percent (100%) of such Net Cash Proceeds. Any prepayment pursuant to
this clause (iii) shall be applied as set forth in clause (iv) below.
(iv)    Application of Payments. Each prepayment required pursuant to Sections
2.05(b)(i), 2.05(b)(ii) or 2.05(b)(iii) shall be applied, first, to the
then-existing Term Loans on a pro rata basis, and to the principal repayment
installments thereof in inverse order of maturity, second, to the outstanding
Swingline Loans, and third, to the outstanding Revolving Loans (without a
corresponding permanent reduction of the Revolving Facility). Subject to Section
2.15, such prepayments shall be paid to the Lenders in accordance with their
respective Applicable Percentages in respect of each of the relevant Facilities.
Within the parameters of the applications set forth above, prepayment required
pursuant to Sections 2.05(b)(i), 2.05(b)(ii) or 2.05(b)(iii) shall be applied
first to Base Rate Loans and then to Eurocurrency Rate Loans in direct order of
Interest Period maturities. All prepayments required pursuant to Sections
2.05(b)(i), 2.05(b)(ii) or 2.05(b)(iii) shall be subject to Section 3.05, but
otherwise without premium or penalty, and shall be accompanied by interest on
the principal amount prepaid through the date of prepayment.
(v)    Revolving Outstandings. If for any reason the Total Revolving
Outstandings at any time exceed the Revolving Facility at such time, the Company
shall immediately prepay Revolving Loans, Swingline Loans and L/C Borrowings
(together with all accrued but unpaid interest thereon) and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, that, the Company shall not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.05(b)(v) unless, after the prepayment of
the Revolving Loans and Swingline Loans, the Total Revolving Outstandings at
such time exceed the Revolving Facility at such time.
(vi)    Alternative Currencies. If the Administrative Agent notifies the Company
at any time that the Outstanding Amount of all Revolving Loans and L/C
Obligations denominated in Alternative Currencies at such time exceeds an amount
equal to one hundred five percent (105%) of the Alternative Currency Sublimit
then in effect, then, within two (2) Business Days after receipt of such notice,
the Company shall prepay Revolving Loans and/or Cash Collateralize Letters of
Credit in an aggregate amount sufficient to reduce such Outstanding Amount as of
such date of payment to an amount not to exceed one hundred percent (100%) of
the Alternative Currency Sublimit then in effect.

2.06    Termination or Reduction of Commitments.
(a)    Optional. The Company may, upon notice to the Administrative Agent,
terminate the Revolving Facility, the Letter of Credit Sublimit, the Swingline
Sublimit or the Alternative Currency Sublimit, or from time to time permanently
reduce the Revolving Facility, the Letter of Credit Sublimit, the Swingline
Sublimit or the Alternative Currency Sublimit; provided, that, unless otherwise
agreed by the Administrative Agent, (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five (5) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in
excess thereof, and (iii) the Company shall not terminate or reduce (A) the
Revolving Facility if, after giving effect thereto and to any concurrent
prepayments hereunder,




64



--------------------------------------------------------------------------------



Exhibit 10.1


the Total Revolving Outstandings would exceed the Revolving Facility, (B) the
Letter of Credit Sublimit if, after giving effect thereto, the Outstanding
Amount of L/C Obligations not fully Cash Collateralized hereunder would exceed
the Letter of Credit Sublimit, (C) the Swingline Sublimit if, after giving
effect thereto and to any concurrent prepayments hereunder, the Outstanding
Amount of Swingline Loans would exceed the Swingline Sublimit, or (D) the
Alternative Currency Sublimit if, after giving effect thereto and to any
concurrent prepayments hereunder, the Outstanding Amount of Revolving Loans and
Letters of Credit denominated in Alternative Currencies (and, with respect to
Letters of Credit, not otherwise fully Cash Collateralized hereunder) would
exceed the Alternative Currency Sublimit.
(b)    Mandatory.
(i)    The aggregate Term A Commitments shall be automatically and permanently
reduced to zero following the Term A Borrowing to occur on the Closing Date.
(ii)    If after giving effect to any reduction or termination of the Revolving
Facility under this Section 2.06, the Letter of Credit Sublimit, the Swingline
Sublimit or the Alternative Currency Sublimit at such time exceeds the Revolving
Facility at such time, the Letter of Credit Sublimit, the Swingline Sublimit or
the Alternative Currency Sublimit, as the case may be, shall be automatically
reduced by the amount of such excess.
(c)    Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, the Swingline Sublimit, the Alternative Currency
Sublimit or the Revolving Facility under this Section 2.06. Upon any reduction
of the Revolving Facility, the Revolving Commitment of each Revolving Lender
shall be reduced by such Lender’s Applicable Revolving Percentage of such
reduction amount. All fees in respect of the Revolving Facility accrued until
the effective date of any termination of the Revolving Facility shall be paid on
the effective date of such termination.

2.07    Repayment of Loans.
(a)    Term A Loans. The Company shall repay the outstanding principal amount of
the Term A Loans in installments on the last Business Day of each March, June,
September and December and on the Term A Facility Maturity Date, in each case,
in an amount equal to two-and-one-half percent (2.5%) of the aggregate principal
amount of the Term A Loans funded on the Closing Date (which amounts shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05), unless accelerated sooner pursuant
to Section 8.02; provided, that, notwithstanding the foregoing, (i) the final
principal repayment installment of the Term A Loans shall be repaid on the Term
A Facility Maturity Date and in any event shall be in an amount equal to the
aggregate principal amount of all Term A Loans outstanding on such date, (ii) if
any principal repayment installment to be made by the Company (other than
principal repayment installments on Eurocurrency Rate Loans) shall come due on a
day other than a Business Day, such principal repayment installment shall be due
on the next succeeding Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be, and (iii) if any
principal repayment installment to be made by the Company on a Eurocurrency Rate
Loan shall come due on a day other than a Business Day, such principal repayment
installment shall be extended to the next succeeding Business Day unless the
result of such extension would be to extend such principal repayment installment
into another calendar month, in which event such principal repayment installment
shall be due on the immediately preceding Business Day.




65



--------------------------------------------------------------------------------



Exhibit 10.1


(b)    Revolving Loans. The Borrowers shall repay to the Revolving Lenders on
the Revolving Facility Maturity Date the aggregate principal amount of all
Revolving Loans outstanding on such date.
(c)    Swingline Loans. The Company shall repay each Swingline Loan on the
earlier to occur of (i) the date ten (10) Business Days after such Swingline
Loan is made, and (ii) the Revolving Facility Maturity Date.

2.08    Interest and Default Rate.
(a)    Interest. Subject to the provisions of Section 2.08(b), (i) each
Revolving Loan or Term A Loan that is a Eurocurrency Rate Loan shall bear
interest on the outstanding principal amount thereof for each Interest Period
from the applicable borrowing date at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Rate for Eurocurrency Rate
Loans; (ii) each Revolving Loan or Term A Loan that is a Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for Base Rate Loans; and (iii) each Swingline Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for Swingline
Loans. To the extent that any calculation of interest or any fee required to be
paid under this Agreement shall be based on (or result in) a calculation that is
less than zero, such calculation shall be deemed zero for purposes of this
Agreement.
(b)    Default Rate.
(i)    (A) If any amount of principal of any Loan payable by any Loan Party
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, or (B)
an Event of Default pursuant to Section 8.01(f) or Section 8.01(g) exists, all
outstanding Obligations shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.
(ii)    If any amount (other than principal of any Loan) payable by any Loan
Party under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
(iii)    Upon the request of the Required Lenders, while any Event of Default
exists, all outstanding Obligations (including Letter of Credit Fees) may accrue
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws.
(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest Payments. Interest on each Loan shall be due and payable in
arrears on each Interest Payment Date applicable thereto and at such other times
as may be specified herein.




66



--------------------------------------------------------------------------------



Exhibit 10.1


Interest hereunder shall be due and payable in accordance with the terms hereof
before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09    Fees.
In addition to certain fees described in Sections 2.03(l) and (m):
(a)    Commitment Fee. The Borrowers shall pay to the Administrative Agent, for
the account of each Revolving Lender in accordance with its Applicable Revolving
Percentage, a commitment fee in Dollars (the “Commitment Fee”) equal to the
Applicable Rate times the actual daily amount by which the Revolving Facility
exceeds the sum of (i) the Outstanding Amount of Revolving Loans, plus (ii) the
Outstanding Amount of L/C Obligations, subject to adjustment as provided in
Section 2.15. For the avoidance of doubt, the Outstanding Amount of Swingline
Loans shall not be counted towards or considered usage of the Revolving Facility
for purposes of determining the Commitment Fee. The Commitment Fee shall accrue
at all times during the Availability Period, including at any time during which
one or more of the conditions in Article IV is not met, and shall be due and
payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the last day of the Availability Period. The Commitment Fee
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.
(b)    Other Fees.
(i)    The Borrowers shall pay to the Administrative Agent and BofA Securities,
for their own respective accounts, in Dollars, fees in the amounts and at the
times specified in the Fee Letter. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.
(ii)    The Borrowers shall pay to the Lenders, in Dollars, such fees as shall
have been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
(a)    Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the
Eurocurrency Rate) shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365 day year), or, in the case of interest in respect
of Revolving Loans denominated in Alternative Currencies as to which market
practice differs from the foregoing, in accordance with such market practice.
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided, that, any Loan that is repaid on the
same day on which it is made shall, subject to Section 2.12(a), bear interest
for one (1) day. Each determination by the Administrative Agent of an interest
rate or fee hereunder shall be conclusive and binding for all purposes, absent
manifest error.




67



--------------------------------------------------------------------------------



Exhibit 10.1


(b)    Financial Statement Adjustments or Restatements. If, as a result of any
restatement of or other adjustment to the financial statements of the Company
and its Subsidiaries or for any other reason, the Company or the Lenders
determine that (i) the Consolidated Total Leverage Ratio as calculated by the
Company as of any applicable date was inaccurate, and (ii) a proper calculation
of the Consolidated Total Leverage Ratio would have resulted in higher pricing
for such period, the Company shall immediately and retroactively be obligated to
pay to the Administrative Agent, for the account of the applicable Lenders or
the L/C Issuer, as the case may be, promptly on demand by the Administrative
Agent (or, after the occurrence of an actual or deemed entry of an order for
relief with respect to the Company under the Bankruptcy Code of the United
States, automatically and without further action by the Administrative Agent,
any Lender or the L/C Issuer), an amount equal to the excess of the amount of
interest and fees that should have been paid for such period over the amount of
interest and fees actually paid for such period. This Section 2.10(b) shall not
limit the rights of the Administrative Agent, any Lender or the L/C Issuer, as
the case may be, under any provision of this Agreement to payment of any
Obligations hereunder at the Default Rate or under Article VIII. The Company’s
obligations under this Section 2.10(b) shall survive the Facility Termination
Date.

2.11    Evidence of Debt.
(a)    Maintenance of Accounts. The Credit Extensions made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender in the
ordinary course of business. The Administrative Agent shall maintain the
Register in accordance with Section 11.06(c). The accounts or records maintained
by each Lender shall be conclusive absent manifest error of the amount of the
Credit Extensions made by the Lenders to the Borrowers and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrowers hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
Register, the Register shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrowers shall
execute and deliver to such Lender (through the Administrative Agent) one or
more promissory notes in the form of Exhibit K (each, a “Note”), which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount, currency, and maturity of its Loans and payments with
respect thereto.
(b)    Maintenance of Records. In addition to the accounts and records referred
to in Section 2.11(a), each Lender and the Administrative Agent shall maintain
in accordance with its usual practice accounts or records evidencing the
purchases and sales by such Lender of participations in Letters of Credit and
Swingline Loans. In the event of any conflict between the accounts and records
maintained by the Administrative Agent and the accounts and records of any
Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

2.12    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, and except
with respect to principal of and interest on Revolving Loans denominated in
Alternative Currencies, all payments by the Borrowers hereunder shall be made to
the Administrative Agent, for the account of the respective Lenders to which
such




68



--------------------------------------------------------------------------------



Exhibit 10.1


payment is owed, at the applicable Administrative Agent’s Office in Dollars and
in Same Day Funds not later than 2:00 p.m. on the date specified herein. Except
as otherwise expressly provided herein, all payments by the Borrowers hereunder
with respect to principal and interest on Revolving Loans denominated in an
Alternative Currency shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States. If, for any reason, any Borrower is prohibited by any
Law from making any required payment hereunder in an Alternative Currency, such
Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage in respect of the relevant
Facility (or other applicable share as provided herein) of such payment in like
funds as received by wire transfer to such Lender’s Lending Office. All payments
received by the Administrative Agent (i) after 2:00 p.m., in the case of
payments in Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent, in the case of payments in an Alternative Currency, shall
in each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. Except as otherwise
specifically provided for in this Agreement, if any payment to be made by any
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
(b)    (i)    Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by such Borrower, the interest rate applicable to Base Rate
Loans, or, in the case of Alternative Currencies, in accordance with such market
practice, in each case, as applicable. If the applicable Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by a Borrower shall be without prejudice to any
claim such Borrower may have against a Lender that shall have failed to make
such payment to the Administrative Agent.




69



--------------------------------------------------------------------------------



Exhibit 10.1


(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Company prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the applicable Borrower will not
make such payment, the Administrative Agent may assume that such Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the
case may be, the amount due. In such event, if the applicable Borrower has not
in fact made such payment, then each of the Appropriate Lenders or the L/C
Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or the L/C
Issuer, in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Overnight Rate.
A notice of the Administrative Agent to any Lender or the Company with respect
to any amount owing under this Section 2.12(b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the applicable Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Term Loans and Revolving Loans, to fund participations in Letters of
Credit and Swingline Loans and to make payments pursuant to Section 11.04(c) are
several and not joint. The failure of any Lender to make any Loan, to fund any
such participation or to make any payment under Section 11.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 11.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(f)    Pro Rata Treatment. Except to the extent otherwise provided herein: (i)
each Borrowing (other than Swingline Borrowings) shall be made from the
Appropriate Lenders, each payment of fees under Section 2.03(l), Section 2.03(m)
and Section 2.09 shall be made for account of the Appropriate Lenders, and each
termination or reduction of the amount of the Commitments shall be applied to
the respective Commitments of the Lenders, pro rata according to the amounts of
their respective Commitments; (ii) each Borrowing shall be allocated pro rata
among the Lenders according to the amounts of their respective Commitments (in
the case of the making of Revolving Loans) or their respective Loans that are to
be included in such Borrowing (in the case of conversions and continuations of
Loans); (iii) each payment or prepayment of principal of Loans by the Borrowers
shall be made for account of the Appropriate Lenders pro rata in accordance with
the respective unpaid principal amounts of the Loans held by them; and (iv) each
payment of interest on Loans by




70



--------------------------------------------------------------------------------



Exhibit 10.1


the Borrowers shall be made for account of the Appropriate Lenders pro rata in
accordance with the amounts of interest on such Loans then due and payable to
the respective Appropriate Lenders.

2.13    Sharing of Payments by Lenders.
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations in respect of any of the
Facilities due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time, to (ii) the aggregate amount of the Obligations in respect of the
Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations in respect of
the Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time obtained by all the Lenders at such time, or (b)
Obligations in respect of any of the Facilities owing (but not due and payable)
to such Lender hereunder and under the other Loan Documents at such time in
excess of its ratable share (according to the proportion of (i) the amount of
such Obligations owing (but not due and payable) to such Lender at such time, to
(ii) the aggregate amount of the Obligations in respect of the Facilities owing
(but not due and payable) to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations in respect of
the Facilities owing (but not due and payable) to all Lenders hereunder and
under the other Loan Documents at such time obtained by all of the Lenders at
such time, then, in each case under clauses (a) and (b) above, the Lender
receiving such greater proportion shall (A) notify the Administrative Agent of
such fact, and (B) purchase (for cash at face value) participations in the Loans
and subparticipations in L/C Obligations and Swingline Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations in respect of the Facilities
then due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be; provided, that: (1) if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and (2) the provisions of this Section 2.13 shall not be
construed to apply to (x) any payment made by or on behalf of any Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (y) the application of Cash Collateral provided for in Section 2.14, or
(z) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or subparticipations in L/C
Obligations or Swingline Loans to any assignee or participant, other than an
assignment to any Loan Party or any Affiliate thereof (as to which the
provisions of this Section 2.13 shall apply). Each Loan Party consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
Law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Loan Party in the amount of such participation.

2.14    Cash Collateral.
(a)    Obligation to Cash Collateralize. At any time there shall exist a
Defaulting Lender, within one (1) Business Day following the written request of
the Administrative Agent or the L/C Issuer (with a copy to the Administrative
Agent), the Company shall Cash Collateralize the L/C Issuer’s Fronting Exposure
with respect to such Defaulting Lender (determined after giving effect to
Section 2.15(a)(iv) and any Cash Collateral provided by such Defaulting Lender)
in an amount not less than the Minimum Collateral Amount. Additionally, if the
Administrative Agent notifies the Company at any time that the Outstanding
Amount of all L/C Obligations at such time exceeds one hundred five percent
(105%) of the Letter of Credit Sublimit then in effect, then within two (2)




71



--------------------------------------------------------------------------------



Exhibit 10.1


Business Days after receipt of such notice, the Company shall provide Cash
Collateral for the Outstanding Amount of the L/C Obligations in an amount not
less than the amount by which the Outstanding Amount of all L/C Obligations
exceeds the Letter of Credit Sublimit.
(b)    Grant of Security Interest. The Company, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as Collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.14(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Company will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (determined in
the case of Cash Collateral provided pursuant to Section 2.15(a)(v), after
giving effect to Section 2.15(a)(v) and any Cash Collateral provided by the
Defaulting Lender). All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in the Collateral
Account. The Company shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.05, 2.15 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a Revolving
Lender that is a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may be provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Revolving Lender (or, as appropriate,
its assignee following compliance with Section 11.06(b)(vi))), or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, that, (A) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (B) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

2.15    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:




72



--------------------------------------------------------------------------------



Exhibit 10.1


(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in (A) the definitions of “Required Lenders” and
“Required Revolving Lenders,” and (B) Section 11.01.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or the Swingline Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.14; fourth, as the Company
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement, and (B) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.14; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or the Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrowers
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise as may be required under the Loan Documents in connection
with any Lien conferred thereunder or directed by a court of competent
jurisdiction; provided, that, if (1) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (2) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swingline Loans are
held by the Lenders pro rata in accordance with the Commitments hereunder
without giving effect to Section 2.15(a)(v). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
(iii)    Certain Fees.




73



--------------------------------------------------------------------------------



Exhibit 10.1


(A)    Fees. No Defaulting Lender shall be entitled to receive any Commitment
Fee payable under Section 2.09(a) for any period during which that Lender is a
Defaulting Lender (and the Borrowers shall not be required to pay any such
Commitment Fee that otherwise would have been required to have been paid to that
Defaulting Lender).
(B)    Letter of Credit Fees. Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Revolving
Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to Section 2.14.
(C)    Defaulting Lender Fees. With respect to any Letter of Credit Fee not
required to be paid to any Defaulting Lender pursuant to clause (B) above, the
Borrowers shall (1) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (2) pay to the L/C Issuer
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such L/C Issuer’s Fronting Exposure to such Defaulting
Lender, and (3) not be required to pay the remaining amount of any such fee.
(iv)    Reallocation of Applicable Revolving Percentages to Reduce Fronting
Exposure. All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Revolving Percentages
(calculated without regard to such Defaulting Lender’s Revolving Commitment) but
only to the extent that such reallocation does not cause the aggregate Revolving
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Revolving Commitment. Subject to Section 11.20, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
(v)    Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Company shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (A) first, prepay Swingline Loans in an
amount equal to the Swingline Lender’s Fronting Exposure, and (B) second, Cash
Collateralize the L/C Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 2.14.
(b)    Defaulting Lender Cure. If the Company, the Administrative Agent, the
Swingline Lender and the L/C Issuer agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their




74



--------------------------------------------------------------------------------



Exhibit 10.1


Applicable Percentages (without giving effect to Section 2.15(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided, that, no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Company while that Lender was a Defaulting Lender; provided,
further, that, except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.
(c)    New Swingline Loans/Letters of Credit. So long as any Revolving Lender is
a Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan, and (ii) the L/C Issuer shall not be
required to issue, extend, increase, reinstate or renew any Letter of Credit
unless it is satisfied that it will have no Fronting Exposure after giving
effect thereto.

2.16    Designated Borrowers.
(a)    Designated Borrowers. The Company may at any time, upon not less than
fifteen (15) Business Days’ notice from the Company to the Administrative Agent
(or such shorter period as may be agreed by the Administrative Agent in its sole
discretion), request to designate any Foreign Subsidiary of the Company (an
“Applicant Borrower”) as a Designated Borrower to receive Revolving Loans
hereunder by delivering to the Administrative Agent (which shall promptly
deliver counterparts thereof to each Revolving Lender) a duly executed
Designated Borrower Request and Assumption Agreement. The parties hereto
acknowledge and agree that prior to any Applicant Borrower becoming entitled to
utilize the Revolving Facility, (i) the Administrative Agent shall have a duly
executed Designated Borrower Request and Assumption Agreement with respect to
such Applicant Borrower, (ii) each of the Administrative Agent and each
Revolving Lender must agree to such Applicant Borrower becoming a Designated
Borrower, (iii) the Administrative Agent shall have received, to the extent
reasonably requested by the Administrative Agent, supporting resolutions,
incumbency certificates, opinions of counsel and other documents or information
with respect to such Applicant Borrower, in form, content and scope reasonably
satisfactory to the Administrative Agent, (iv) such Applicant Borrower shall
have delivered an executed Note to any Revolving Lender requesting a Note, (v)
such Applicant Borrower shall have provided to the Administrative Agent and each
Revolving Lender documentation and other information reasonably requested by the
Administrative Agent or such Revolving Lender in order to comply with applicable
law, including the PATRIOT Act, and (vi) if such Applicant Borrower qualifies as
a “legal entity customer” under the Beneficial Ownership Regulation, the
Administrative Agent and each Revolving Lender, to the extent requested by the
Administrative Agent or such Revolving Lender, shall have received a Beneficial
Ownership Certification in relation to such Applicant Borrower (the requirements
set forth in clauses (i), (ii), (iii), (iv), (v) and (vi) being collectively
referred to herein as the “Designated Borrower Requirements”). If the Designated
Borrower Requirements are met, the Administrative Agent shall send a Designated
Borrower Notice to the Company and the Revolving Lenders specifying the
effective date upon which the Applicant Borrower shall constitute a Designated
Borrower, whereupon each of the Revolving Lenders agrees to permit such
Designated Borrower to receive Revolving Loans hereunder, on the terms and
conditions set forth herein, and each of the parties agrees that such Designated
Borrower otherwise shall be a Borrower for all purposes of this Agreement;
provided, that, no Loan Notice may be submitted by or on behalf of such
Designated Borrower until the date five (5) Business Days after such effective
date.




75



--------------------------------------------------------------------------------



Exhibit 10.1


(b)    Appointment. Each Foreign Subsidiary of the Company that is or becomes a
“Designated Borrower” pursuant to this Section 2.16 hereby irrevocably appoints
the Company to act as its agent for all purposes of this Agreement and the other
Loan Documents and agrees that (i) the Company may execute such documents on
behalf of such Designated Borrower as the Company deems appropriate in its sole
discretion and each Designated Borrower shall be obligated by all of the terms
of any such document executed on its behalf, (ii) any notice or communication
delivered by the Administrative Agent or any Lender to the Company shall be
deemed delivered to each Designated Borrower, and (iii) the Administrative Agent
or the Lenders may accept, and be permitted to rely on, any document, instrument
or agreement executed by the Company on behalf of any Designated Borrower.

2.17    Designated Lenders.
Each of the Administrative Agent, the L/C Issuer, the Swingline Lender and each
Lender at its option may make any Credit Extension or otherwise perform its
obligations hereunder through any Lending Office (each, a “Designated Lender”);
provided, that, any exercise of such option shall not affect the obligation of
the Borrowers to repay any Credit Extension in accordance with the terms of this
Agreement. Any Designated Lender shall be considered a Lender; provided, that,
designation of a Designated Lender is for administrative convenience only and
does not expand the scope of liabilities or obligations of any Lender or any
Designated Lender beyond those of the Lender designating such Person as a
Designated Lender as provided in this Agreement.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01    Taxes.
(a)    Defined Terms. For purposes of this Section 3.01, the term “Law” includes
FATCA and the term “Lender” includes the L/C Issuer.
(b)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of an applicable Withholding Agent)
require the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
(c)    Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable Law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.
(d)    Tax Indemnifications.




76



--------------------------------------------------------------------------------



Exhibit 10.1


(i)    Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Company by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error. Each of the
Loan Parties shall also, and does hereby, jointly and severally indemnify the
Administrative Agent, and shall make payment in respect thereof within ten (10)
days after demand therefor, for any amount which a Lender for any reason fails
to pay indefeasibly to the Administrative Agent as required pursuant to Section
3.01(d)(ii).
(ii)    Each Lender shall, and does hereby, severally indemnify and shall make
payment in respect thereof within ten (10) days after demand therefor, (A) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (B) the Administrative Agent and the
Loan Parties, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 11.06(d) relating to the
maintenance of a Participant Register, and (C) the Administrative Agent and the
Loan Parties, as applicable, against any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent or a
Loan Party in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this Section
3.01(d)(ii).
(e)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority, as provided in this Section 3.01,
the Company shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(f)    Status of Lenders; Tax Documentation.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition,




77



--------------------------------------------------------------------------------



Exhibit 10.1


any Lender, if reasonably requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(f)(ii)(A), (f)(ii)(B) and (f)(ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty,
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(2)    executed copies of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit L-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Company within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”), and (y) executed
copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or




78



--------------------------------------------------------------------------------



Exhibit 10.1


(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit L-2 or Exhibit L-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided, that, if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit L-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies (or originals, as required) of any other form prescribed
by applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Company or
the Administrative Agent to determine the withholding or deduction required to
be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for the purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
Closing Date.
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.
(g)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this




79



--------------------------------------------------------------------------------



Exhibit 10.1


Section 3.01, it shall pay to such Loan Party an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Loan Party under this Section 3.01 with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) incurred by
such Recipient, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that, each Loan Party, upon the request of the Recipient,
agrees to repay the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Recipient in the event the Recipient is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this Section
3.01(g), in no event will the applicable Recipient be required to pay any amount
to such Loan Party pursuant to this Section 3.01(g) the payment of which would
place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This Section 3.01(g) shall not be construed to require any
Recipient to make available its tax returns (or any other information relating
to its Taxes that it deems confidential) to any Loan Party or any other Person.
(h)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, and the Facility Termination Date.

3.02    Illegality.
(a)    If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund or charge interest with
respect to any Credit Extension or to determine or charge interest rates based
upon the Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the applicable interbank
market, then, upon notice thereof by such Lender to the Company (through the
Administrative Agent), (i) any obligation of such Lender to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans in Dollars, to convert Base Rate Loans to
Eurocurrency Rate Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Company that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (A) the Company shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, and such
Loans are denominated in Dollars, convert all Eurocurrency Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans, and (B) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the




80



--------------------------------------------------------------------------------



Exhibit 10.1


Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate. Upon any such prepayment or conversion, the Company shall
also pay accrued interest on the amount so prepaid or converted, together with
any additional amounts required pursuant to Section 3.05.
(b)    If, in any applicable jurisdiction, the Administrative Agent, the L/C
Issuer or any Lender (including any Designated Lender) determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for the Administrative Agent, the L/C Issuer or any Lender (or its
applicable Designated Lender) to (i) perform any of its obligations hereunder or
under any other Loan Document, (ii) to fund, hold a commitment or maintain its
participation in any Revolving Loan or Letter of Credit, or (iii) issue, make,
maintain, fund or charge interest or fees with respect to any Credit Extension
to any Designated Borrower, such Person shall promptly notify the Administrative
Agent, and, upon the Administrative Agent notifying the Company, and until such
notice by such Person is revoked, any obligation of such Person to issue, make,
maintain, fund or charge interest or fees with respect to any such Credit
Extension shall be suspended, and, to the extent required by applicable Law,
cancelled. Upon receipt of such notice, the Loan Parties shall (A) repay that
Person’s Revolving Loans or other applicable Obligations on the last day of the
Interest Period for each such Revolving Loan or other Obligation occurring after
the Administrative Agent has notified the Company or, if earlier, the date
specified by such Person in the notice delivered to the Administrative Agent
(being no earlier than the last day of any applicable grace period permitted by
applicable Law), (B) to the extent applicable to the L/C Issuer, Cash
Collateralize the portion of applicable L/C Obligations comprised of the
aggregate undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized, and (C) take all reasonable actions requested by such Person to
mitigate or avoid such illegality.

3.03    Inability to Determine Rates.
(a)    If in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof, (i) the Administrative Agent determines
that (A) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurocurrency Rate Loan,
(B)(1) adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan (whether denominated in Dollars or an Alternative
Currency) or in connection with an existing or proposed Base Rate Loan, and (2)
the circumstances described in Section 3.03(c)(i) do not apply, or (C) a
fundamental change has occurred in the foreign exchange or interbank markets
with respect to such Alternative Currency (including changes in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls) (in each case with respect to clause (i), “Impacted
Loans”), or (ii) the Administrative Agent or the Appropriate Lenders determine
that for any reason the Eurocurrency Rate for any requested Interest Period with
respect to a proposed Eurocurrency Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Company and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans (in the
affected currency or currencies) shall be suspended (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (or, in the case of a determination by
the Appropriate Lenders described in Section 3.03(a)(ii), until the
Administrative Agent upon the instruction of the Appropriate Lenders) revokes
such




81



--------------------------------------------------------------------------------



Exhibit 10.1


notice. Upon receipt of such notice, a Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurocurrency Rate Loans in
the affected currency or currencies (to the extent of the affected Eurocurrency
Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in
Dollars in the amount specified therein.
(b)    Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in Section 3.03(a)(i), the Administrative Agent in
consultation with the Company, may establish an alternative interest rate for
the Impacted Loans, in which case, such alternative rate of interest shall apply
with respect to the Impacted Loans until (i) the Administrative Agent revokes
the notice delivered with respect to the Impacted Loans under Section
3.03(a)(i), (ii) the Administrative Agent or the Appropriate Lenders notify the
Administrative Agent and the Company that such alternative interest rate does
not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (iii) any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Company written notice thereof.
(c)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, but without limiting Sections 3.03(a) and (b), if the
Administrative Agent determines (which determination shall be conclusive and
binding upon all parties hereto absent manifest error), or the Company or
Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to the Company) that the Company or Required Lenders
(as applicable) have determined (which determination likewise shall be
conclusive and binding upon all parties hereto absent manifest error), that: (i)
adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including because the LIBOR Screen Rate is not
available or published on a current basis and such circumstances are unlikely to
be temporary; or (ii) the administrator of the LIBOR Screen Rate or a
Governmental Authority having or purporting to have jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which LIBOR or the LIBOR Screen Rate shall no longer be made available, or
used for determining the interest rate of loans in the applicable currency;
provided, that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”); or (iii) syndicated loans currently being
executed, or that include language similar to that contained in this Section
3.03, are being executed or amended (as applicable) to incorporate or adopt a
new benchmark interest rate to replace LIBOR; then, reasonably promptly after
such determination by the Administrative Agent or receipt by the Administrative
Agent of such notice, as applicable, the Administrative Agent and the Company
may amend this Agreement to replace LIBOR with (x) one or more SOFR-Based Rates,
or (y) another alternate benchmark rate, and, in each case, including any
mathematical or other adjustments to such benchmark giving due consideration to
any evolving or then-existing convention for similar Dollar-denominated
syndicated credit facilities for such benchmarks, which adjustment or method for
calculating such adjustment shall be published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion and may be periodically updated (the “Adjustment”; and any such
proposed rate, a “LIBOR Successor Rate”), together with any proposed LIBOR
Successor Rate Conforming Changes and any such amendment shall become effective
at 5:00 p.m. on the fifth (5th)




82



--------------------------------------------------------------------------------



Exhibit 10.1


Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Company unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders (A) in the case of an amendment to
replace LIBOR with a rate described in clause (x) above, object to the
Adjustment, or (B) in the case of an amendment to replace LIBOR with a rate
described in clause (y) above, object to such amendment; provided, that, for the
avoidance of doubt, in the case of clause (A) above, the Required Lenders shall
not be entitled to object to any SOFR-Based Rate contained in any such
amendment. Such LIBOR Successor Rate shall be applied in a manner consistent
with market practice; provided, that, to the extent such market practice is not
administratively feasible for the Administrative Agent, such LIBOR Successor
Rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent.
If no LIBOR Successor Rate has been determined and the circumstances under
Section 3.03(c)(i) exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Company and
each Lender. Thereafter, (i) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods), and (ii) the Eurocurrency Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Company may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (subject to the foregoing clause (ii)) in the amount specified
therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement.

3.04    Increased Costs; Reserves on Eurocurrency Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes, and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Rate Loans made by such Lender or any Letter of Credit or participation therein;




83



--------------------------------------------------------------------------------



Exhibit 10.1


and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
Company will pay (or cause the applicable Designated Borrower to pay) to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Company will pay (or cause the applicable
Designated Borrower to pay) to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered.
(c)    Mandatory Costs. If any Lender or the L/C Issuer incurs any Mandatory
Costs attributable to the Obligations, then from time to time the Company will
pay (or cause the applicable Designated Borrower to pay) to such Lender or the
L/C Issuer, as the case may be, such Mandatory Costs. Such amount shall be
expressed as a percentage rate per annum and shall be payable on the full amount
of the applicable Obligations.
(d)    Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
Section 3.04(a), Section 3.04(b) or Section 3.04(c) and delivered to the Company
shall be conclusive absent manifest error. The Company shall pay (or cause the
applicable Designated Borrower to pay) such Lender or the L/C Issuer, as the
case may be, the amount shown as due on any such certificate within ten (10)
days after receipt thereof.
(e)    Reserves on Eurocurrency Rate Loans. The Company shall pay (or cause the
applicable Designated Borrower to pay) to each Lender, (i) as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurocurrency Rate Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), and (ii) as long
as such Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any central banking or financial regulatory authority
imposed in respect of the maintenance of the Commitments or the funding of the
Loans, such additional costs (expressed as a percentage per annum and rounded
upwards, if necessary, to the nearest five decimal places) equal to the actual
costs allocated to such Commitment or Loan by such




84



--------------------------------------------------------------------------------



Exhibit 10.1


Lender (as determined by such Lender in good faith, which determination shall be
conclusive), which in each case shall be due and payable on each date on which
interest is payable on such Loan; provided, that, the Company shall have
received at least ten (10) days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender. If a Lender fails
to give notice ten (10) days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable ten (10) days from receipt of such
notice.
(f)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation; provided, that, the Borrowers shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section 3.04 for any increased costs incurred or reductions
suffered more than nine (9) months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Company of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine (9) month period referred to above shall be extended to include the period
of retroactive effect thereof).

3.05    Compensation for Losses.
Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Company shall promptly compensate (or cause the applicable Designated
Borrower to compensate) such Lender for and hold such Lender harmless from any
loss, cost or expense incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Eurocurrency
Rate Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
(b)    any failure by a Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan on the date or in the amount notified by such Borrower;
(c)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 11.13; or
(d)    any failure by any Borrower to make payment of any Loan or drawing under
any Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency;
including any loss of anticipated profits, foreign exchange losses, and any loss
or expense arising from the liquidation or reemployment of funds obtained by it
to maintain such Loan or from fees payable to terminate the deposits from which
such funds were obtained or from the performance of any foreign exchange
contract. The Company shall also pay (or cause the applicable Designated
Borrower to pay) any customary administrative fees charged by such Lender in
connection with the foregoing. For purposes of calculating amounts payable by a
Borrower to the Lenders under this Section 3.05, each Lender shall be deemed to
have funded each Eurocurrency Rate Loan made by it at the Eurocurrency Rate for
such Loan by a matching deposit or other borrowing in the offshore interbank
market for such currency for a comparable amount and for a comparable period,
whether or not such Eurocurrency Rate Loan was in fact so funded.




85



--------------------------------------------------------------------------------




Exhibit 10.1


3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Company to pay any Indemnified
Taxes or additional amounts to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to Section
3.01, or if any Lender gives a notice pursuant to Section 3.02, then at the
request of the Company, such Lender or the L/C Issuer shall, as applicable, use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or the L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or Section 3.04, as the case may
be, in the future, or eliminate the need for the notice pursuant to Section
3.02, as applicable, and (ii) in each case, would not subject such Lender or the
L/C Issuer, as the case may be, to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender or the L/C Issuer, as the case
may be. The Company hereby agrees to pay (or cause the applicable Designated
Borrower to pay) all reasonable costs and expenses incurred by any Lender or the
L/C Issuer in connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Company is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
3.06(a), the Company may replace such Lender in accordance with Section 11.13.

3.07    Survival.
All of the Company’s obligations under this Article III shall survive
resignation of the Administrative Agent and the Facility Termination Date.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01    Conditions of Initial Credit Extension.
The effectiveness of this Agreement and the obligation of the L/C Issuer and
each Lender to make its initial Credit Extension hereunder are subject to
satisfaction of the following conditions precedent:
(a)    Execution of Credit Agreement; Loan Documents. The Administrative Agent
shall have received counterparts of this Agreement and the other Loan Documents,
each executed by (i) a Responsible Officer of the signing Loan Party, and (ii)
in the case of this Agreement, by each Lender.
(b)    Organization Documents, Resolutions, Etc. The Administrative Agent shall
have received the following, each of which shall be in form and substance
reasonably satisfactory to the Administrative Agent: (i) copies of the
Organization Documents of each Loan Party certified to be true and complete as
of a recent date by the appropriate Governmental Authority of the jurisdiction
of its organization and certified by a Responsible Officer of such Loan Party to
be true and correct as of the Closing Date; (ii) such certificates of
resolutions or other action, incumbency certificates, and/or other certificates
of Responsible Officers of each Loan Party as the Administrative Agent




86



--------------------------------------------------------------------------------



Exhibit 10.1


may reasonably require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party; (iii) such documents and certifications as the Administrative
Agent may reasonably require to evidence that each Loan Party is duly organized
or formed, and is validly existing, in good standing and qualified to engage in
business in its jurisdiction of organization.
(c)    Legal Opinions of Counsel. The Administrative Agent shall have received
an opinion or opinions (including, if requested by the Administrative Agent,
local counsel opinions) of counsel for the Loan Parties, dated the Closing Date
and addressed to the Administrative Agent and the Lenders, in form and substance
acceptable to the Administrative Agent.
(d)    Financial Statements. The Administrative Agent shall have received copies
of (i) the Audited Financial Statements, (ii) the Interim Financial Statements,
and (iii) projections and a budget for the Company and its Subsidiaries through
and including the fiscal year of the Company ending December 31, 2022, in form
and substance reasonably satisfactory to the Administrative Agent.
(e)    No Material Adverse Effect. There shall not have occurred since December
31, 2018 any event or condition that has had or could be reasonably expected,
either individually or in the aggregate, to have a Material Adverse Effect.
(f)    Personal Property Collateral. The Administrative Agent shall have
received, in form and substance satisfactory to the Administrative Agent:
(i)    (A) searches of UCC filings in the jurisdiction of organization of each
Loan Party and each jurisdiction where any Collateral is located or where a
filing would need to be made in order to perfect the Administrative Agent’s
security interest in the Collateral, copies of the financing statements on file
in such jurisdictions and evidence that no Liens exist other than Permitted
Liens, and (B) tax lien and judgment searches;
(ii)    searches of ownership of registered and pending Intellectual Property in
the United States Copyright Office and the United States Patent and Trademark
Office and duly executed notices of grant of security interest in the form
required by the Collateral Documents as are necessary, in the Administrative
Agent’s reasonable discretion, to perfect the Administrative Agent’s security
interest in such Intellectual Property;
(iii)    completed UCC financing statements for each appropriate jurisdiction as
is necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral;
(iv)    to the extent required to be delivered pursuant to the terms of the
Collateral Documents, stock, equity, share or membership certificates and
endorsements of, or recordings of, or notations on, such certificates evidencing
Equity Interests pledged pursuant to the terms of the Collateral Documents,
together with, where applicable, undated stock or transfer powers duly executed
in blank;
(v)    to the extent required to be delivered pursuant to the terms of the
Collateral Documents, all instruments, documents and chattel paper in the
possession of any of the




87



--------------------------------------------------------------------------------



Exhibit 10.1


Loan Parties, together with allonges or assignments as may be necessary or
appropriate to perfect the Administrative Agent’s security interest in the
Collateral;
(vi)    in the case of any personal property Collateral located at premises
leased by a Loan Party, such estoppel letters, consents and waivers from the
landlords of such real property, to the extent required to be delivered pursuant
to Section 6.13(c); and
(vii)    Qualifying Control Agreements to the extent required to be delivered
pursuant to Section 6.13(d).
(g)    Insurance. The Administrative Agent shall have received copies of
insurance certificates evidencing liability, casualty, property, terrorism and
business interruption insurance meeting the requirements set forth herein or in
the Collateral Documents or as required by the Administrative Agent.
(h)    Solvency Certificate. The Administrative Agent shall have received a
Solvency Certificate signed by a Responsible Officer of the Company as to the
Solvency of the Company and its Subsidiaries, on a Consolidated basis,
immediately after the consummation of the Transactions to occur on the Closing
Date.
(i)    Officer’s Certificate. The Administrative Agent shall have received a
certificate signed by a Responsible Officer of the Company certifying that the
conditions specified in Sections 4.01(e), (j), and (k) and Sections 4.02(a) and
(b) have been satisfied.
(j)    No Litigation. There shall not exist any action, suit, investigation or
proceeding pending or, to the knowledge of the Loan Parties, threatened in any
court or before any arbitrator or Governmental Authority that would reasonably
be expected to have a Material Adverse Effect.
(k)    Consents. The Administrative Agent shall have received satisfactory
evidence that all Board of Director, governmental, shareholder and material
third party consents and approvals necessary in connection with the Loan
Documents have been obtained and are in full force and effect.
(l)    Existing Indebtedness of the Loan Parties. All of the existing
Indebtedness of the Company and its Subsidiaries (including Indebtedness under
the Existing Credit Agreement, but other than Indebtedness permitted to exist
pursuant to Section 7.01), shall be repaid in full on or prior to the Closing
Date, and all commitments, all guarantees and all security interests related
thereto shall be terminated on or prior to the Closing Date.
(m)    Licensing Requirements. Each Lender shall have obtained all applicable
licenses, consents, permits and approvals as deemed necessary by such Lender in
order to execute and perform the transactions contemplated by the Loan
Documents.
(n)    Due Diligence; PATRIOT Act; Beneficial Ownership. The Administrative
Agent and each Lender shall have completed a due diligence investigation of the
Company and its Subsidiaries in scope, and with results, reasonably satisfactory
to the Administrative Agent and such Lender, including, OFAC, the United States
Foreign Corrupt Practices Act of 1977 and “know your customer” due diligence.
The Loan Parties shall have provided to the Administrative Agent and each Lender
the documentation and other customary information reasonably requested by the
Administrative Agent or such Lender in order to comply with applicable law,
including the PATRIOT




88



--------------------------------------------------------------------------------



Exhibit 10.1


Act. If the Company qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, each Lender, to the extent requested by such Lender, shall
have received a Beneficial Ownership Certification in relation to the Company.
(o)    Fees. The Administrative Agent shall have received any fees required to
be paid on or before the Closing Date to the Administrative Agent, the Arrangers
and the Lenders.
(p)    Attorney Costs. The Company shall have paid all fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) to the extent invoiced prior to or on
the Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided, that, such estimate shall not thereafter preclude a final
settling of accounts between the Company and the Administrative Agent).
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02    Conditions to all Credit Extensions.
The obligation of each Lender and the L/C Issuer to honor any Request for Credit
Extension is subject to the following conditions precedent:
(a)    Representations and Warranties. The representations and warranties of the
Company and each other Loan Party contained in this Agreement or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall (i) with respect to representations
and warranties that contain a materiality qualification, be true and correct on
and as of the date of such Credit Extension, and (ii) with respect to
representations and warranties that do not contain a materiality qualification,
be true and correct in all material respects on and as of the date of such
Credit Extension, and except that for purposes of this Section 4.02, the
representations and warranties contained in Section 5.04(a) shall be deemed to
refer to the most recent statements furnished pursuant to Section 6.01(a) and
Section 6.01(b), respectively.
(b)    Default. No Default shall exist, or would result from such proposed
Credit Extension or from the application of the proceeds thereof.
(c)    Request for Credit Extension. The Administrative Agent and, if
applicable, the L/C Issuer or the Swingline Lender, shall have received a
Request for Credit Extension in accordance with the requirements hereof.
(d)    Designated Borrower. If the applicable Borrower is a Designated Borrower,
the conditions set forth in Section 2.16 for the designation of such Borrower as
a Designated Borrower shall have been met to the satisfaction of the
Administrative Agent.




89



--------------------------------------------------------------------------------



Exhibit 10.1


(e)    Alternative Currency. In the case of a Credit Extension to be denominated
in an Alternative Currency, such currency remains an Eligible Currency.
(f)    Legal Impediment. There shall be no impediment, restriction, limitation
or prohibition imposed under Law or by any Governmental Authority, as to the
proposed financing under this Agreement or the repayment thereof or as to rights
created under any Loan Document or as to application of the proceeds of the
realization of any such rights.
Each Request for Credit Extension submitted by a Borrower shall be deemed to be
a representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES
Each Loan Party represents and warrants to the Administrative Agent and the
Lenders, as of the date made or deemed made, that:

5.01    Organization; Powers.
Each Loan Party and each Subsidiary is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.

5.02    Authorization; Enforceability.
The Transactions are within such Loan Party’s organizational powers and have
been duly authorized by all necessary organizational actions and, if required,
actions by equity holders. Each Loan Document to which each Loan Party is a
party has been duly executed and delivered by such Loan Party and constitutes a
legal, valid and binding obligation of such Loan Party, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

5.03    Governmental Approvals; No Conflicts.
The Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect and except for
filings necessary to perfect Liens created pursuant to the Loan Documents, (b)
will not violate any Law applicable to any Loan Party or any Subsidiary, (c)
will not violate or result in a default under any indenture, agreement or other
instrument binding upon any Loan Party or any Subsidiary or the assets of any
Loan Party or any Subsidiary, or give rise to a right thereunder to require any
payment to be made by any Loan Party or any Subsidiary, and (d) will not result
in the creation or imposition of any Lien on any asset of any Loan Party or any
Subsidiary, except Liens created pursuant to the Loan Documents.




90



--------------------------------------------------------------------------------




Exhibit 10.1


5.04    Financial Condition; No Material Adverse Change.
(a)    The Company has heretofore furnished to the Administrative Agent (i) the
Audited Financial Statements, and (ii) the Interim Financial Statements. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Company and its
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to normal year-end audit adjustments, all of which, when taken as a
whole, would not be materially adverse, and the absence of footnotes in the case
of the statements referred to in clause (ii) above.
(b)    No event, change or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect, since December 31,
2018.

5.05    Properties, etc.
(a)    As of the Closing Date, Schedule 5.05(a) sets forth the address of each
parcel of real property that is owned or leased by any Domestic Loan Party
(including, with respect to each leased property, an indication as to whether
personal property Collateral with a value in excess of $5,000,000 is located at
such leased property). Each of such leases and subleases is valid and
enforceable in accordance with its terms and is in full force and effect, and no
default by any party to any such lease or sublease exists. Each of the Loan
Parties and each Subsidiary has good and indefeasible title to, or valid
leasehold interests in, all of its real and personal property, free of all Liens
other than Permitted Liens.
(b)    Each Loan Party and each Subsidiary owns, or is licensed to use, all
Intellectual Property material to its business as currently conducted, and, with
respect to each Domestic Loan Party, a correct and complete list of which, as of
the Closing Date, is set forth on Schedule 5.05(b). The use thereof by each Loan
Party and each Subsidiary does not infringe in any material respect upon the
rights of any other Person, and each Loan Party’s and each Subsidiary’s rights
thereto are not subject to any licensing agreement or similar arrangement.
(c)    Set forth on Schedule 5.05(c), as of the Closing Date, is a description
of all deposit accounts and all securities accounts of the Domestic Loan Parties
maintained in the United States, including the name of (i) the applicable
Domestic Loan Party, (ii) in the case of a deposit account, the depository
institution and average daily balance (as of the close of business) held in such
deposit account and whether such account is an Excluded Account, and (iii) in
the case of a securities account, the securities intermediary or issuer and the
average aggregate daily market value (as of the close of business) held in such
securities account, as applicable.

5.06    Litigation and Environmental Matters.
(a)    There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Loan Party,
threatened against or affecting any Loan Party or any Subsidiary (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, or (ii) that involve any Loan
Document or the Transactions.
(b)    (i) Except as set forth on Schedule 5.06(b), no Loan Party or any
Subsidiary has received notice of any claim with respect to any Environmental
Liability or knows of any basis for any Environmental Liability, and (ii) and
except with respect to any other matters that, individually




91



--------------------------------------------------------------------------------



Exhibit 10.1


or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, no Loan Party or any Subsidiary (A) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (B) has become subject
to any Environmental Liability, (C) has received notice of any claim with
respect to any Environmental Liability, or (D) knows of any basis for any
Environmental Liability.
(c)    Since the Closing Date, there has been no change in the status of the
matters disclosed on Schedule 5.06(b) that, individually or in the aggregate,
has resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

5.07    Compliance with Laws and Agreements; No Default.
Except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, each Loan Party
and each Subsidiary is in compliance with (a) all Laws applicable to it or its
property, and (b) all indentures, agreements and other instruments binding upon
it or its property. No Default has occurred and is continuing.

5.08    Investment Company Status.
No Loan Party or any Subsidiary is an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940.

5.09    Taxes.
Each Loan Party and each Subsidiary has timely filed or caused to be filed all
Tax returns and reports required to have been filed and has paid or caused to be
paid all Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which such Loan Party
or such Subsidiary, as applicable, has set aside on its books adequate reserves,
or (b) as otherwise disclosed on Schedule 5.09. No tax liens have been filed and
no claims are being asserted with respect to any such taxes. Neither any Loan
Party nor any Subsidiary is party to any tax sharing agreement (other than a tax
sharing agreement among Loan Parties and/or their Subsidiaries).

5.10    ERISA.
(a)    No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan.
(b)    As of the Closing Date, the Company is not and will not be using “plan
assets” (within the meaning of Section 3(42) of ERISA or otherwise) of one or
more Benefit Plans with respect to the Company’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments or this Agreement.

5.11    Disclosure.
(a)    The Loan Parties have disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
any Loan Party or any Subsidiary




92



--------------------------------------------------------------------------------



Exhibit 10.1


is subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
None of the reports, financial statements, certificates or other information
furnished by or on behalf of any Loan Party or any Subsidiary to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or any other Loan Document (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided, that,
with respect to projected financial information, the Loan Parties represent only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time delivered and, if such projected financial
information was delivered prior to the Closing Date, as of the Closing Date.
(b)    As of the Closing Date, the information included in any Beneficial
Ownership Certification delivered to any Lender, if applicable, is true and
correct in all respects.

5.12    Material Agreements.
No Loan Party is in default in the performance, observance or fulfillment of any
of the obligations, covenants or conditions contained in any material definitive
agreement to which it is a party that is filed or incorporated by reference as
an Exhibit 10 to the Company’s annual reports on Form 10-K or the Company’s
quarterly reports on Form 10-Q.

5.13    Solvency.
Immediately after the consummation of the Transactions to occur on the Closing
Date, the Company and its Subsidiaries, on a Consolidated basis, are Solvent.

5.14    Insurance.
Schedule 5.14 sets forth a description of all insurance maintained by or on
behalf of the Loan Parties and their Subsidiaries as of the Closing Date. As of
the Closing Date, all premiums in respect of such insurance have been paid. The
Loan Parties believe that the insurance maintained by or on behalf of the Loan
Parties and their Subsidiaries is adequate and is customary for companies
engaged in the same or similar businesses operating in the same or similar
locations.

5.15    Capitalization and Subsidiaries.
Schedule 5.15 sets forth, as of the Closing Date, (a) a correct and complete
list of the legal name, type of entity, and jurisdiction of organization of each
Subsidiary and the relationship to the Company of each Subsidiary, (b) a true
and complete listing of each class of the Company’s authorized Equity Interests,
of which all of such issued Equity Interests are validly issued, outstanding,
fully paid and non-assessable, and owned beneficially and of record by the
Persons identified on Schedule 5.15, and (c) with respect to each Loan Party,
(i) the address of such Loan Party’s chief executive office (and the address of
such Loan Party’s principal place of business if different than its chief
executive office), (ii) such Loan Party’s U.S. federal taxpayer identification
number (if applicable), and (iii) such Loan Party’s organization identification
number (if applicable). All of the issued and outstanding Equity Interests owned
by any Loan Party have been (to the extent such concepts are relevant with
respect to such ownership interests) duly authorized and issued and are fully
paid and non-assessable.




93



--------------------------------------------------------------------------------




Exhibit 10.1


5.16    Security Interests in Collateral.
The provisions of this Agreement and the other Loan Documents create legal and
valid Liens on all the Collateral in favor of the Administrative Agent, for the
benefit of the Secured Parties, and such Liens constitute perfected and
continuing Liens on the Collateral, securing the Secured Obligations,
enforceable against the applicable Domestic Loan Party and all third parties,
and having priority over all other Liens on the Collateral except in the case of
(a) Permitted Encumbrances, to the extent any such Permitted Encumbrances would
have priority over the Liens in favor of the Administrative Agent pursuant to
any applicable law, and (b) Liens perfected only by possession (including
possession of any certificate of title), to the extent the Administrative Agent
has not obtained or does not maintain possession of such Collateral.

5.17    Employment Matters.
As of the Closing Date, there are no strikes, lockouts or slowdowns against any
Loan Party or any Subsidiary pending or, to the knowledge of any Loan Party,
threatened. The hours worked by and payments made to employees of the Loan
Parties and their Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable federal, state, local or foreign law
dealing with such matters. All payments due from any Loan Party or any
Subsidiary, or for which any claim may be made against any Loan Party or any
Subsidiary, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of such
Loan Party or such Subsidiary.

5.18    Federal Reserve Regulations.
No part of the proceeds of any Loan or Letter of Credit has been used or will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the FRB, including Regulations T, U and X.

5.19    Use of Proceeds.
The proceeds of the Loans and Letters of Credit have been used and will be used,
whether directly or indirectly, as set forth in Section 6.08.

5.20    No Burdensome Restrictions.
No Loan Party is subject to any Burdensome Restrictions, except for Burdensome
Restrictions permitted pursuant to Section 7.10.

5.21    Sanctions Concerns and Anti-Corruption Laws.
(a)    Sanctions Concerns. No Loan Party, nor any Subsidiary, nor, to the
knowledge of the Loan Parties and their Subsidiaries, any director, officer,
employee, agent, affiliate or representative thereof, is an individual or entity
that is, or is owned or controlled by one or more individuals or entities that
are (i) currently the subject or target of any Sanctions, (ii) included on
OFAC’s List of Specially Designated Nationals or HMT’s Consolidated List of
Financial Sanctions Targets, or any similar list enforced by any other relevant
sanctions authority, or (iii) located, organized or resident in a Designated
Jurisdiction. The Company and its Subsidiaries have conducted their businesses
in compliance in all material respects with all applicable Sanctions and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such Sanctions.




94



--------------------------------------------------------------------------------



Exhibit 10.1


(b)    Anti-Corruption Laws. The Loan Parties and their Subsidiaries have
conducted their business in compliance in all material respects with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other
applicable anti-corruption legislation in other jurisdictions, and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.

5.22    EEA Financial Institutions.
No Loan Party is an EEA Financial Institution.

5.23    Designation as Senior Indebtedness.
The Obligations constitute “Designated Senior Indebtedness” or any similar
designation (with respect to Indebtedness having the maximum rights as “senior
debt”) under and as defined in any agreement governing any Subordinated
Indebtedness, and the subordination provisions set forth in each such agreement
are legally valid and enforceable against the parties thereto.

5.24    Designated Borrowers.
(a)    Each Designated Borrower is subject to civil and commercial Laws with
respect to its obligations under this Agreement and the other Loan Documents to
which it is a party (as to each Designated Borrower, collectively the
“Applicable Designated Borrower Documents”), and the execution, delivery and
performance by such Designated Borrower of the Applicable Designated Borrower
Documents of such Designated Borrower constitute and will constitute private and
commercial acts and not public or governmental acts. No Designated Borrower, nor
any of its property, has any immunity from jurisdiction of any court or from any
legal process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which such Designated Borrower is organized and existing in
respect of such Designated Borrower’s obligations under the Applicable
Designated Borrower Documents of such Designated Borrower.
(b)    The Applicable Designated Borrower Documents of each Designated Borrower
are in proper legal form under the Laws of the jurisdiction in which such
Designated Borrower is organized and existing for the enforcement thereof
against such Designated Borrower under the Laws of such jurisdiction, and to
ensure the legality, validity, enforceability, priority or admissibility in
evidence of the Applicable Designated Borrower Documents of such Designated
Borrower. It is not necessary to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Designated Borrower
Documents of such Designated Borrower that such Applicable Designated Borrower
Documents be filed, registered or recorded with, or executed or notarized
before, any court or other authority in the jurisdiction in which such
Designated Borrower is organized and existing or that any registration charge or
stamp or similar tax be paid on or in respect of such Applicable Designated
Borrower Documents or any other document, except for (i) any such filing,
registration, recording, execution or notarization as has been made or is not
required to be made until such Applicable Designated Borrower Document or any
other document is sought to be enforced, and (ii) any charge or tax as has been
timely paid.
(c)    There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which any Designated
Borrower is organized and existing either (i) on or by virtue of the execution
or delivery of the Applicable Designated Borrower Documents of such Designated
Borrower, or (ii)




95



--------------------------------------------------------------------------------



Exhibit 10.1


on any payment to be made by such Designated Borrower pursuant to such
Applicable Designated Borrower Documents, except as has been disclosed to the
Administrative Agent. It is not required under the Laws of the jurisdiction in
which any Designated Borrower is organized or resident to make any deduction for
or on account of Tax from any payment such Designated Borrower may make under
any Loan Documents.
(d)    The execution, delivery and performance of the Applicable Designated
Borrower Documents of each Designated Borrower are, under applicable foreign
exchange control regulations of the jurisdiction in which such Designated
Borrower is organized and existing, not subject to any notification or
authorization except (i) such as have been made or obtained, or (ii) such as
cannot be made or obtained until a later date (provided, that, any notification
or authorization described in this clause (ii) shall be made or obtained as soon
as is reasonably practicable).
(e)    The choice of the law of the State of New York as the governing law of
the Loan Documents will be recognized and enforced in each Designated Borrower’s
jurisdiction of organization and any judgment obtained in New York in relation
to a Loan Document will be recognized and enforced in each Designated Borrower’s
jurisdiction of organization.
(f)    Under the Laws of the jurisdiction in which each Designated Borrower is
organized, it is not necessary that the Loan Documents be filed, recorded or
enrolled with any court or other authority in that jurisdiction or that any
stamp, registration or similar tax be paid on or in relation to the Loan
Documents or the transactions contemplated by the Loan Documents.

ARTICLE VI

AFFIRMATIVE COVENANTS
Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date:

6.01    Financial Statements and Other Information.
The Company shall deliver to the Administrative Agent (for further distribution
to each Lender):
(a)    within ninety (90) days after the end of each fiscal year of the Company,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by independent public accountants acceptable to the
Administrative Agent (without a “going concern” or like qualification,
commentary or exception, and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Company and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, accompanied by any management letter
prepared by said accountants;
(b)    within forty-five (45) days after the end of each of the first three
fiscal quarters of each fiscal year of the Company, its consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such fiscal quarter and the then elapsed portion of
such fiscal year, setting forth in each case in comparative form the figures for
the corresponding period or periods of (or, in the case of the balance sheet, as
of the end of) the previous fiscal year;




96



--------------------------------------------------------------------------------



Exhibit 10.1


(c)    concurrently with the delivery of the financial statements referred to in
Section 6.01(a) and Section 6.01(b), a Compliance Certificate from the chief
financial officer, principal accounting officer, treasurer or controller that is
a Responsible Officer of the Company (i) certifying, in the case of the
financial statements delivered pursuant to Section 6.01(b), that such financial
statements fairly present, in all material respects, the financial condition and
results of operations of the Company and its Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes, (ii) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto, (iii)
setting forth reasonably detailed calculations demonstrating compliance with
Section 7.11, and (iv) stating whether any change in GAAP or in the application
thereof has occurred since the date of the Audited Financial Statements and, if
any such change has occurred, specifying the effect of such change on the
financial statements delivered pursuant to Section 6.01(a) or Section 6.01(b),
as applicable, that accompany such Compliance Certificate;
(d)    concurrently with any delivery of the financial statements referred to in
Section 6.01(a), a certificate of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their examination of such financial statements of any Default (which
certificate may be limited to the extent required by accounting rules or
guidelines);
(e)    as soon as available, but in any event no later than forty-five (45) days
after the end of each fiscal year of the Company, a copy of the plan and
forecast (including a projected consolidated and consolidating balance sheet,
income statement and cash flow statement) of the Company for each quarter of the
then-current fiscal year of the Company (the “Projections”), in form reasonably
satisfactory to the Administrative Agent;
(f)    concurrently with the delivery of the financial statements referred to in
Section 6.01(a) and Section 6.01(b), a detailed listing of all intercompany
loans, if any, made by the Company or any of its Subsidiaries to any other
Subsidiary or any Affiliate during the fiscal period covered by such financial
statements;
(g)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by any Loan Party
or any Subsidiary with the SEC, or with any national securities exchange, or
distributed by the Company to its shareholders generally, as the case may be;
(h)    promptly after any request therefor by the Administrative Agent or any
Lender, copies of (i) any documents described in Section 101(k)(1) of ERISA that
the Company or any ERISA Affiliate may request with respect to any Multiemployer
Plan, and (ii) any notices described in Section 101(l)(1) of ERISA that the
Company or any ERISA Affiliate may request with respect to any Multiemployer
Plan; provided, that, if the Company or any ERISA Affiliate has not requested
such documents or notices from the administrator or sponsor of the applicable
Multiemployer Plan, the Company or the applicable ERISA Affiliate shall promptly
make a request for such documents and notices from such administrator or sponsor
and shall provide copies of such documents and notices promptly after receipt
thereof;
(i)    promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable




97



--------------------------------------------------------------------------------



Exhibit 10.1


“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the PATRIOT Act;
(j)    to the extent any Borrower qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation, an updated Beneficial Ownership
Certification promptly following any change in the information provided in the
Beneficial Ownership Certification delivered to any Lender in relation to such
Borrower that would result in a change to the list of beneficial owners
identified in such certification; and
(k)    promptly following any request therefor, such other information regarding
the operations, material changes in ownership of Equity Interests, business
affairs and financial condition of any Loan Party or any Subsidiary, or
compliance with the terms of this Agreement, as the Administrative Agent or any
Lender may reasonably request.
As to any information contained in materials furnished pursuant to Section
6.01(g), the Company shall not be separately required to furnish such
information under Section 6.01(a) or Section 6.01(b), but the foregoing shall
not be in derogation of the obligation of the Company to furnish the information
and materials described in Section 6.01(a) and Section 6.01(b) at the times
specified therein.
Documents required to be delivered pursuant to Section 6.01(a), Section 6.01(b)
or Section 6.01(g) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (a) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 1.01(a), or
(b) on which such documents are posted on the Company’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided, that: (i) the Company shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Company to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender, and (ii) the Company shall notify the Administrative Agent and each
Lender (by fax transmission or e-mail transmission) of the posting of any such
documents and provide to the Administrative Agent by e-mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Company with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
The Company hereby acknowledges that (a) the Administrative Agent and/or an
Affiliate thereof may, but shall not be obligated to, make available to the
Lenders and the L/C Issuer materials and/or information provided by or on behalf
of the Company hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks, Syndtrak, ClearPar or a substantially similar
electronic transmission system (the “Platform”), and (b) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Company or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Company hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (i) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof, (ii)
by marking Borrower Materials “PUBLIC,” the Company shall be deemed to have
authorized the Administrative Agent, any Affiliate thereof, any Arranger, the
L/C Issuer and the Lenders to




98



--------------------------------------------------------------------------------



Exhibit 10.1


treat such Borrower Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Company or its securities for purposes of United States federal and state
securities laws (provided, that, to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 11.07),
(iii) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information,” and (iv)
the Administrative Agent and any Affiliate thereof and any Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.” Notwithstanding the foregoing, the Company shall be under no
obligation to mark any Borrower Materials “PUBLIC”.

6.02    Notices of Material Events.
The Company shall furnish to the Administrative Agent (for further distribution
to each Lender) prompt written notice of the following:
(a)    the occurrence of any Default;
(b)    receipt of any notice of any investigation by a Governmental Authority or
any litigation or proceeding commenced or threatened against any Loan Party or
any Subsidiary, in each case that the Company is required to disclose as a
material pending legal proceeding in its periodic reports pursuant to Item 103
of Regulation S-K;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Loan Parties and their Subsidiaries in an aggregate amount
exceeding the Threshold Amount;
(d)    the occurrence of any material change in accounting policies or financial
reporting practices by any Loan Party or any Subsidiary, including any
determination by the Company referred to in Section 2.10(b); or
(e)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section 6.02 shall be accompanied by a
statement of a Responsible Officer of the Company setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto. Each notice pursuant to Section 6.02(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.03    Existence; Conduct of Business.
Each Loan Party shall, and shall cause each Subsidiary to: (a) do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, qualifications, licenses, permits,
franchises, governmental authorizations, Intellectual Property rights, licenses
and permits material to the conduct of its business, and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted; provided, that, the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 7.03(a); and
(b) carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as it is presently conducted.




99



--------------------------------------------------------------------------------




Exhibit 10.1


6.04    Payment of Obligations.
Each Loan Party shall, and shall cause each Subsidiary to, pay or discharge all
Indebtedness in excess of the Threshold Amount and all other material
liabilities and obligations, including Taxes, before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) such Loan Party or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, and (c) the failure to make payment pending
such contest could not reasonably be expected to result in a Material Adverse
Effect; provided, that, each Loan Party shall, and shall cause each Subsidiary
to, remit withholding taxes and other payroll taxes to appropriate Governmental
Authorities as and when claimed to be due, notwithstanding the foregoing
exceptions.

6.05    Maintenance of Properties.
Each Loan Party shall, and shall cause each Subsidiary to, keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted.

6.06    Books and Records; Inspection Rights.
Each Loan Party shall, and shall cause each Subsidiary to, (a) keep proper books
of record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities, and (b)
permit any representatives designated by the Administrative Agent or any Lender
(including employees of the Administrative Agent, any Lender or any consultants,
accountants, lawyers, agents and appraisers retained by the Administrative
Agent), upon reasonable prior notice, to visit and inspect its properties,
conduct at the Loan Party’s premises field examinations of the Loan Party’s
assets, liabilities, books and records, including examining and making extracts
from its books and records, environmental assessment reports and Phase I or
Phase II studies, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times and as often
as reasonably requested (it being understood and agreed that the Administrative
Agent, after exercising its rights of inspection, may prepare and distribute to
the Lenders certain reports pertaining to the Loan Parties’ assets for internal
use by the Administrative Agent and the Lenders).

6.07    Compliance with Laws and Material Contractual Obligations.
Each Loan Party shall, and shall cause each Subsidiary to, (a) comply with each
Law applicable to it or its property (including Environmental Laws), and (b)
perform in all material respects its obligations under material agreements to
which it is a party.

6.08    Use of Proceeds.
Each Loan Party shall, and shall cause each Subsidiary to, use the proceeds of
the Credit Extensions (a) to refinance certain existing Indebtedness (including
Indebtedness under the Existing Credit Agreement), and (b) for other general
corporate purposes; provided, that, in no event shall the proceeds of the Credit
Extensions be used in contravention of any Law or of any Loan Document.

6.09    Accuracy of Information.
The Loan Parties shall ensure that any information, including financial
statements or other documents, furnished to the Administrative Agent or the
Lenders in connection with this Agreement or any other Loan Document or any
amendment or modification hereof or thereof or waiver hereunder or thereunder




100



--------------------------------------------------------------------------------



Exhibit 10.1


contains no material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, and the furnishing of such
information shall be deemed to be a representation and warranty by the Loan
Parties on the date thereof as to the matters specified in this Section 6.09;
provided, that, with respect to the Projections, the Loan Parties shall cause
the Projections to be prepared in good faith based upon assumptions believed to
be reasonable at the time.

6.10    Insurance.
Each Loan Party shall, and shall cause each Subsidiary to, maintain with
financially sound and reputable carriers having a financial strength rating of
at least A- by A.M. Best Company (a) insurance in such amounts (with no greater
risk retention) and against such risks (including loss or damage by fire and
loss in transit; theft, burglary, pilferage, larceny, embezzlement, and other
criminal activities; business interruption; and general liability) and such
other hazards, as is customarily maintained by companies of established repute
engaged in the same or similar businesses operating in the same or similar
locations, and (b) all insurance required pursuant to the Collateral Documents.
The Company shall furnish to the Administrative Agent, upon request of the
Administrative Agent, but no less frequently than annually, information in
reasonable detail as to the insurance so maintained.

6.11    Casualty and Condemnation.
The Company shall (a) furnish to the Administrative Agent prompt written notice
of any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
material portion of the Collateral or interest therein under power of eminent
domain or by condemnation or similar proceeding, and (b) ensure that the Net
Cash Proceeds of any such event (whether in the form of insurance proceeds,
condemnation awards or otherwise) are collected and applied in accordance with
the applicable provisions of this Agreement and the Collateral Documents.

6.12    Covenant to Guarantee Obligations.
Each Domestic Loan Party shall within thirty (30) days (or such longer period of
time as is agreed to by the Administrative Agent in its sole discretion) after
the acquisition or formation of any Subsidiary, cause any Person that is a
Domestic Subsidiary to become a Guarantor hereunder by way of execution of a
Joinder Agreement and, in connection with the foregoing, deliver to the
Administrative Agent, with respect to each new Guarantor, substantially the same
documentation as is required pursuant to Sections 4.01(b), (f), (g), and (n),
Section 6.13, and, to the extent requested by the Administrative Agent,
customary opinions of counsel to such Person and such other deliveries
reasonably deemed necessary in connection therewith, all in form, content and
scope reasonably satisfactory to the Administrative Agent.

6.13    Covenant to Give Security.
Each Domestic Loan Party shall:
(a)    Equity Interests. Cause (i) one hundred percent (100%) of the issued and
outstanding Equity Interests directly owned by such Domestic Loan Party in each
of its Domestic Subsidiaries, and (ii) sixty five percent (65%) (or such greater
percentage that, due to a change in an applicable Law after the Closing Date,
(A) could not reasonably be expected to cause the undistributed earnings of such
Foreign Subsidiary as determined for United States federal income tax purposes
to be treated as a deemed dividend to such Foreign Subsidiary’s United States
parent, and (B) could not reasonably be expected to cause any material adverse
tax consequences) of the issued and outstanding Equity




101



--------------------------------------------------------------------------------



Exhibit 10.1


Interests entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) and one hundred percent (100%) of the issued and outstanding
Equity Interests not entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)), in each case, directly owned by such Domestic Loan Party in each
of its Foreign Subsidiaries, in each case, to be subject at all times to a first
priority, perfected Lien in favor of the Administrative Agent, for the benefit
of the Secured Parties, pursuant to the terms and conditions of the Collateral
Documents, together with, to the extent requested by the Administrative Agent,
opinions of counsel and any filings and deliveries necessary in connection
therewith to perfect the security interests therein, all in form and substance
satisfactory to the Administrative Agent.
(b)    Other Property. Except with respect to Excluded Property, cause all
personal property of such Domestic Loan Party to be subject at all times to
first priority (subject only to Permitted Liens), perfected Liens in favor of
the Administrative Agent, for the benefit of the Secured Parties, to secure the
Secured Obligations pursuant to the Collateral Documents or, with respect to any
such property acquired subsequent to the Closing Date, such other additional
security documents as the Administrative Agent shall reasonably request and, in
connection with the foregoing, deliver to the Administrative Agent such other
documentation as the Administrative Agent may reasonably request including
filings and deliveries necessary to perfect such Liens, Organization Documents,
resolutions, and, to the extent requested by the Administrative Agent, favorable
opinions of counsel to such Person, all in form, content and scope reasonably
satisfactory to the Administrative Agent.
(c)    Landlord Waivers. In the case of each real property leased by such
Domestic Loan Party where any personal property Collateral with a value in
excess of $5,000,000 is located, provide the Administrative Agent with such
estoppel letters, consents and waivers, in form and substance reasonably
satisfactory to the Administrative Agent, from the landlords on such real
property to the extent (i) requested by the Administrative Agent, and (ii) the
Domestic Loan Parties are able to secure such letters, consents and waivers
after using commercially reasonable efforts.
(d)    Qualifying Control Agreements. To the extent requested by the
Administrative Agent with respect to any deposit account or any securities
account of such Domestic Loan Party, cause such deposit account (other than (i)
any deposit account maintained with the Administrative Agent or any Lender, and
(ii) any Excluded Account) or such securities account at all times to be subject
to a Qualifying Control Agreement.

6.14    Further Assurances.
Each Domestic Loan Party shall execute and deliver, or cause to be executed and
delivered, to the Administrative Agent such documents, agreements and
instruments, and shall take or cause to be taken such further actions (including
the filing and recording of financing statements, fixture filings, and other
documents and such other actions or deliveries of the type reasonably requested
by the Administrative Agent), which may be required by any Law or which the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, all at the expense of the Domestic Loan Parties.

6.15    Principal Depository Bank.
Each Domestic Loan Party shall maintain its principal deposit and operating
accounts, and its principal cash management and depository relationship, in each
case, with the Administrative Agent or a Lender.




102



--------------------------------------------------------------------------------




Exhibit 10.1


6.16    Sanctions; Anti-Corruption Laws.
(a)    Each Loan Party shall, and shall cause each Subsidiary to, conduct its
business in compliance in all material respects with all applicable Sanctions
and maintain policies and procedures designed to promote and achieve compliance
with Sanctions.
(b)    Each Loan Party shall, and shall cause each Subsidiary to, conduct its
business in compliance in all material respects with the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other applicable
anti-corruption legislation in other jurisdictions and maintain policies and
procedures designed to promote and achieve compliance with such laws.

6.17    Post-Closing Covenants.
(a)    The Company shall, within thirty (30) days of the Closing Date (or such
longer period of time as is agreed by the Administrative Agent in its sole
discretion), (a) deliver to the Administrative Agent the German Share Pledge
Agreement, in form and substance satisfactory to the Administrative Agent, (b)
pay all applicable filing, notarization and other applicable fees in connection
with the execution, notarization and delivery of the German Share Pledge
Agreement, and (c) deliver to the Administrative Agent such other documents,
agreements and instruments as the Administrative Agent shall require in
connection with the German Share Pledge Agreement, including, upon request of
the Administrative Agent, favorable opinions of counsel to the Loan Parties,
addressed to the Administrative Agent and the Lenders, in form and substance
acceptable to the Administrative Agent.
(b)    The Company shall, within thirty (30) days of the Closing Date (or such
longer period of time as is agreed to by the Administrative Agent in its sole
discretion), to the extent Stig has not been dissolved on or prior to such date
in a transaction permitted pursuant to Section 7.03(a)(iv), cause Stig to become
a Guarantor hereunder by way of execution of a Joinder Agreement and, in
connection with the foregoing, deliver to the Administrative Agent substantially
the same documentation as is required pursuant to Sections 4.01(b), (f), (g),
and (n), Section 6.13, and, to the extent requested by the Administrative Agent,
customary opinions of counsel, and such other deliveries reasonably deemed
necessary in connection therewith, all in form, content and scope reasonably
satisfactory to the Administrative Agent.
(c)    The Company shall, within thirty (30) days of the Closing Date (or such
longer period of time as is agreed by the Administrative Agent in its sole
discretion), deliver to the Administrative Agent endorsements of insurance
meeting the requirements set forth herein or in the Collateral Documents or as
required by the Administrative Agent.

ARTICLE VII

NEGATIVE COVENANTS
Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, no Loan Party shall, nor
shall it permit any Subsidiary to:

7.01    Indebtedness.
Directly or indirectly create, incur, assume or suffer to exist any
Indebtedness, except:




103



--------------------------------------------------------------------------------



Exhibit 10.1


(a)    (i) Indebtedness under the Loan Documents; and (ii) to the extent
constituting Indebtedness, obligations existing or arising under any Secured
Cash Management Agreement entered into in the ordinary course of business;
(b)    obligations (contingent or otherwise) existing or arising under any Swap
Contract permitted pursuant to Section 7.07;
(c)    Indebtedness with respect to the existing American Express credit card
facility of the Company in an aggregate principal amount not to exceed
$2,000,000 at any time outstanding;
(d)    Indebtedness existing on the Closing Date and set forth in Schedule 7.01,
and any Permitted Refinancing thereof;
(e)    intercompany Indebtedness permitted under Section 7.04(e) (“Intercompany
Debt”); provided, that, in the case of Intercompany Debt owing by a Domestic
Loan Party to any Subsidiary that is not a Domestic Loan Party, (i) such
Intercompany Debt shall be subordinated to the Secured Obligations in a manner
and to the extent reasonably acceptable to the Administrative Agent, and (ii)
such Intercompany Debt shall not be prepaid unless no Default exists immediately
prior to and after giving effect to such prepayment;
(f)    Guarantees with respect to Indebtedness of any Domestic Loan Party
permitted under this Section 7.01; provided, that, if the Indebtedness being
Guaranteed is subordinated to the Secured Obligations, such Guarantee shall be
subordinated to the Guaranty on terms at least as favorable to the Secured
Parties as those contained in the subordination of such Indebtedness;
(g)    Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets (whether or not constituting purchase
money Indebtedness), including obligations with respect to Capitalized Leases
and any Indebtedness assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets prior to the acquisition thereof,
and any Permitted Refinancing thereof; provided, that, (i) such Indebtedness is
incurred prior to or within ninety (90) days after such acquisition or the
completion of such construction or improvement, and (ii) the aggregate principal
amount of such Indebtedness shall not exceed $2,000,000 at any time outstanding;
(h)    Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;
(i)    Indebtedness of any Loan Party in respect of performance bonds, bid
bonds, appeal bonds, surety bonds and similar obligations, in each case provided
in the ordinary course of business;
(j)    Subordinated Indebtedness in an aggregate principal amount not to exceed
$2,000,000 at any time outstanding; provided, that, such Subordinated
Indebtedness shall be subordinated to the Secured Obligations pursuant to a
Subordination Agreement;
(k)    Indebtedness of any Target acquired after the Closing Date in a Permitted
Acquisition, or Indebtedness with respect to any assets acquired after the
Closing Date in a Permitted Acquisition, and any Permitted Refinancing thereof;
provided, that, (i) such Indebtedness existed at the time of such Permitted
Acquisition and was not created or incurred in contemplation thereof,




104



--------------------------------------------------------------------------------



Exhibit 10.1


and (ii) the aggregate principal amount of such Indebtedness shall not exceed
$500,000 at any time outstanding;
(l)    (i) Earn Out Obligations incurred by the Loan Parties in connection with
the Acquisition of Initech, LLC (Growlr) in an aggregate principal amount not to
exceed $2,000,000 at any time outstanding; and (ii) additional Earn Out
Obligations incurred by any Domestic Loan Party in connection with any Permitted
Acquisition in an aggregate principal amount not exceed $3,000,000 at any time
outstanding; and
(m)    other unsecured Indebtedness in an aggregate principal amount not
exceeding $1,000,000 at any time outstanding.

7.02    Liens.
Directly or indirectly create, incur, assume or permit to exist any Lien upon
any of its property, assets or revenues (including accounts), whether now owned
or hereafter acquired, except for the following (the “Permitted Liens”):
(a)    Liens created pursuant to any Loan Document;
(b)    Permitted Encumbrances;
(c)    any Lien on the property or assets of any Loan Party or any Subsidiary
existing on the Closing Date and set forth in Schedule 7.02; provided, that, (i)
such Lien shall not apply to any other property or asset of such Loan Party or
such Subsidiary or to any property or asset of any other Loan Party or any other
Subsidiary, and (ii) such Lien shall secure only those obligations which it
secures on the Closing Date and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;
(d)    Liens on fixed or capital assets acquired, constructed or improved by any
Loan Party or any Subsidiary; provided, that, (i) such Liens secure Indebtedness
permitted pursuant to Section 7.01(g), (ii) such Liens and the Indebtedness
secured thereby are incurred prior to or within ninety (90) days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed one hundred percent (100%) of the
cost of acquiring, constructing or improving such fixed or capital assets, and
(iv) such Liens shall not apply to any other property or assets of any Loan
Party or any Subsidiary;
(e)    any Lien existing on any property or asset (other than accounts and
inventory) of a Target acquired after the Closing Date in a Permitted
Acquisition, and any Lien existing on any property or asset (other than accounts
and inventory) acquired after the Closing Date in a Permitted Acquisition;
provided, that, (i) such Liens secure Indebtedness permitted pursuant to Section
7.01(k), (ii) such Lien was not created or incurred in contemplation of, or in
connection with, such Permitted Acquisition, and (iii) such Lien does not apply
to any other property or assets of any Loan Party or any Subsidiary;
(f)    Liens of a collecting bank arising in the ordinary course of business
under Section 4 208 of the UCC in effect in the relevant jurisdiction covering
only the items being collected upon;
(g)    Liens arising out of Sale and Leaseback Transactions permitted pursuant
to Section 7.06;




105



--------------------------------------------------------------------------------



Exhibit 10.1


(h)    Liens granted by a Subsidiary that is not a Domestic Loan Party in favor
of a Domestic Loan Party to secure Intercompany Debt permitted pursuant to
Section 7.01(e);
(i)    Liens arising from UCC financing statement filings solely as a
precautionary measure in connection with operating leases or consignment of
goods; and
(j)    other Liens not otherwise permitted by this Section 7.02, so long as
neither (i) the aggregate principal amount of the Indebtedness and other
obligations secured thereby nor (ii) the aggregate fair market value (determined
as of the date such Lien is incurred) of the assets subject thereto, exceeds
$1,000,000 at any time outstanding;
provided, further, that, none of the Liens permitted pursuant to this Section
7.02 may at any time attach to any Domestic Loan Party’s accounts, other than
those Liens permitted under clause (a) of the definition of Permitted
Encumbrances and Section 7.02(a).

7.03    Fundamental Changes.
(a)    Directly or indirectly merge into or consolidate with any other Person,
or permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Event of Default shall have occurred and be continuing: (i)
any Subsidiary may merge into the Company in a transaction in which the Company
is the surviving Person; provided, that, if a Designated Borrower merges into
the Company in a transaction in which the Company is the surviving Person, the
Company shall expressly assume all of the Secured Obligations of such Designated
Borrower in a manner satisfactory to, and pursuant to documentation satisfactory
to, the Administrative Agent; (ii) any Designated Borrower may merge into any
other Designated Borrower in a transaction in which a Designated Borrower is the
surviving Person; provided, that, in any such transaction, the Designated
Borrower that is the surviving Person of such transaction shall expressly assume
all of the Secured Obligations of the Designated Borrower that mergers into such
Designated Borrower in a manner satisfactory to, and pursuant to documentation
satisfactory to, the Administrative Agent; (iii) any Domestic Loan Party (other
than any Borrower) may merge into any other Domestic Loan Party in a transaction
in which the surviving Person is a Domestic Loan Party; and (iv) any Subsidiary
that is not a Loan Party may liquidate or dissolve if the Company determines in
good faith that such liquidation or dissolution is in the best interests of the
Company and is not materially disadvantageous to the Lenders; provided, that,
(A) any such merger involving a Person that is not a Wholly Owned Subsidiary of
the Company immediately prior to such merger shall not be permitted unless also
permitted by Section 7.04, and (B) any such dissolution of Stig shall only be
permitted if (1) such dissolution occurs within thirty (30) days of the Closing
Date (or such longer period of time as the Administrative Agent may agree in its
sole discretion), (2) the assets of Stig shall be transferred to a Domestic Loan
Party, and (3) a Responsible Officer of the Company shall have delivered to the
Administrative Agent a certificate certifying as to the satisfaction of the
conditions set forth in clauses (1) and (2) above and attaching evidence of such
dissolution.
(b)    Engage in any business other than a Permitted Business.
(c)    Change its fiscal year or any fiscal quarter from the basis in effect on
the Closing Date.
(d)    Change the accounting basis upon which its financial statements are
prepared.




106



--------------------------------------------------------------------------------



Exhibit 10.1


(e)    Change the tax filing elections it has made under the Code.
(f)    Amend any of its Organization Documents in any manner that is materially
adverse to the Lenders.
(g)    Without providing ten (10) days prior written notice to the
Administrative Agent (or such shorter period of time as agreed to by the
Administrative Agent in its sole discretion), change its legal name, state of
organization, or form of organization.

7.04    Investments.
Directly or indirectly make or hold any Investments, except:
(a)    Permitted Acquisitions;
(b)    Permitted Investments;
(c)    Investments in existence on the Closing Date and described in Schedule
7.04;
(d)    Investments (other than intercompany loans) by: (i) the Company and its
Subsidiaries in their respective Subsidiaries outstanding on the Closing Date;
(ii) the Company or any Subsidiary in any Person that is a Domestic Loan Party
prior to giving effect to such Investment; (iii) any Designated Borrower in any
other Designated Borrower; (iv) any Subsidiary that is not a Domestic Loan Party
(other than any Designated Borrower) in any other Subsidiary that is not a
Domestic Loan Party; and (v) any Loan Party in any Subsidiary that is not a
Domestic Loan Party, so long as the aggregate amount of such Investments
permitted by this Section 7.04(d)(v) do not exceed $1,000,000 at any time
outstanding;
(e)    Investments in the form of intercompany loans; provided, that, (i) the
amount of such loans made by a Domestic Loan Party to any Subsidiary that is not
a Domestic Loan Party shall not exceed $1,000,000 at any time outstanding, and
(ii) the amount of such loans made by any Subsidiary that is not a Loan Party to
any Domestic Subsidiary shall not exceed $10,000,000 at any time outstanding;
(f)    loans or advances made by a Loan Party to its employees on an arms-length
basis in the ordinary course of business consistent with past practices for
travel and entertainment expenses, relocation costs and similar purposes up to a
maximum of $250,000 in the aggregate at any one time outstanding;
(g)    notes payable, or stock or other securities issued by account debtors to
a Loan Party pursuant to negotiated agreements with respect to settlement of
such account debtor’s accounts in the ordinary course of business, consistent
with past practices;
(h)    Investments in the form of Swap Contracts permitted pursuant to Section
7.07;
(i)    Investments of any Target acquired after the Closing Date in a Permitted
Acquisition, so long as such Investments were not made in contemplation of such
Person becoming a Subsidiary or in contemplation of such Permitted Acquisition;




107



--------------------------------------------------------------------------------



Exhibit 10.1


(j)    Investments received in connection with any Disposition permitted
pursuant to Section 7.05;
(k)    Investments constituting deposits described in clauses (d) and (e) of the
definition of “Permitted Encumbrances;” and
(l)    other Investments (other than any Acquisition); provided, that, (i) no
Default or Event of Default shall have occurred and be continuing at the time of
such Investment or would result therefrom, and (ii) the aggregate amount of all
such Investments shall not exceed $5,000,000 at any time outstanding.

7.05    Dispositions.
Directly or indirectly make any Disposition, except for:
(a)    Sale and Leaseback Transactions permitted pursuant to Section 7.06; and
(b)    Permitted Transfers.

7.06    Sale and Leaseback Transactions.
Directly or indirectly enter into any Sale and Leaseback Transaction, except for
any sale of any fixed or capital assets by any Loan Party or any Subsidiary that
is made for cash consideration in an amount not less than the fair market value
of such fixed or capital assets and is consummated within ninety (90) days after
such Loan Party or such Subsidiary acquires or completes the construction of
such fixed or capital asset.

7.07    Swap Contracts.
Directly or indirectly enter into any Swap Contract, except for (a) Swap
Contracts entered into to hedge or mitigate risks to which any Loan Party or any
Subsidiary has actual exposure (other than those in respect of Equity Interests
of any Loan Party or any Subsidiary), and (b) Swap Contracts entered into in
order to effectively cap, collar or exchange interest rates (from floating to
fixed rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of any Loan Party or any
Subsidiary.

7.08    Restricted Payments; Certain Payments of Indebtedness.
(a)    Declare or make, or agree to declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except:
(i)    each Subsidiary may declare and make dividend payments or other
distributions to the Company and to any Subsidiary that owns Equity Interests of
such Subsidiary (and, in the case of a dividend or other distribution by a
Non-Wholly Owned Subsidiary, to the Company or other Subsidiary and to each
other owner of Equity Interests of such Non-Wholly Owned Subsidiary ratably
based on their relative ownership interests);
(ii)    the Company and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common Equity Interests of such
Person; and




108



--------------------------------------------------------------------------------



Exhibit 10.1


(iii)    the Company may make any Restricted Payment; provided, that, (A) no
Default has occurred and is continuing or would result therefrom, (B) upon
giving Pro Forma Effect to any such Restricted Payment, (1) Liquidity shall be
at least $15,000,000, and (2) the Loan Parties would be in compliance with the
financial covenants set forth in Section 7.11 as of the most recent fiscal
quarter end of the Company for which the Company was required to deliver
financial statements pursuant to Section 6.01(a) or Section 6.01(b), as
applicable, and (C) the aggregate amount of all such Restricted Payments in any
fiscal year of the Company shall not exceed $15,000,000 (provided, further,
that, if, as of any date of determination, for the Measurement Period most
recently ended on or prior to such date, the Consolidated Total Leverage Ratio
for such Measurement Period is less than or equal to 1.00 to 1.0, the aggregate
amount of all such Restricted Payments in any fiscal year of the Company shall
not exceed $30,000,000).
(b)    Make or agree to pay or make, directly or indirectly, any payment or
other distribution (whether in cash, securities or other property) of or in
respect of principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness, except
for:
(i)    the payment of Indebtedness created under the Loan Documents;
(ii)    the payment of regularly scheduled interest and principal payments as
and when due in respect of any Indebtedness permitted pursuant to Section 7.01,
other than payments in respect of the Subordinated Indebtedness prohibited by
the Subordination Agreement entered into in connection therewith;
(iii)    Permitted Refinancings permitted pursuant to Section 7.01;
(iv)    the payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness,
to the extent such sale or transfer is permitted pursuant to Section 7.05; and
(v)    optional prepayments of Intercompany Debt permitted pursuant to Section
7.01(e); provided, that, such optional prepayments shall only be permitted to
the extent no Default exists immediately prior to and after giving effect to any
such prepayment.

7.09    Transactions with Affiliates.
Directly or indirectly sell, lease or otherwise transfer any property or assets
to, or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) transactions that (i) are in the ordinary course of business, and (ii) are
at prices and on terms and conditions not less favorable to such Loan Party or
such Subsidiary than could be obtained on an arm’s-length basis from unrelated
third parties, (b) transactions solely between or among the Loan Parties not
involving any other Affiliate, (c) transactions expressly permitted by Section
7.01, Section 7.04 or Section 7.08 (in each case, other than by reference to
this Section 7.09 (or any subclause hereof)), (d) the payment of reasonable fees
to directors of such Loan Party or such Subsidiary who are not employees of such
Loan Party or such Subsidiary, and compensation and employee benefit
arrangements paid to, and indemnities provided for the benefit of, directors,
officers or employees of such Loan Party or such Subsidiary in the ordinary
course of business, and (e) any issuances of securities or other payments,
awards or grants in cash,




109



--------------------------------------------------------------------------------



Exhibit 10.1


securities or otherwise pursuant to, or the funding of, employment agreements,
stock options and stock ownership plans approved by the Company’s Board of
Directors.

7.10    Restrictive Agreements.
Directly or indirectly enter into, incur or permit to exist any agreement or
other arrangement that prohibits, restricts or imposes any condition upon (a)
the ability of such Loan Party or such Subsidiary to create, incur or permit to
exist any Lien upon any of its property or assets, or (b) the ability of such
Subsidiary to pay dividends or other distributions with respect to any Equity
Interests or to make or repay loans or advances to any Loan Party or any other
Subsidiary or to Guarantee Indebtedness of any Loan Party or any other
Subsidiary; provided, that, (i) the foregoing shall not apply to restrictions
and conditions imposed by any Law or by any Loan Document, (ii) the foregoing
shall not apply to restrictions and conditions existing on the Closing Date and
set forth on Schedule 7.10 (but shall apply to any extension or renewal of, or
any amendment or modification expanding the scope of, any such restriction or
condition), (iii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, so long as such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (iv) clause
(a) of the foregoing shall not apply to restrictions or conditions imposed by
any agreement relating to secured Indebtedness permitted by this Agreement if
such restrictions or conditions apply only to the property or assets securing
such Indebtedness, and (v) clause (a) of the foregoing shall not apply to
customary provisions in leases restricting the assignment thereof.

7.11    Financial Covenants.
(a)    Consolidated Total Leverage Ratio. Permit the Consolidated Total Leverage
Ratio as of the end of any Measurement Period ending as of the end of any fiscal
quarter of the Company to be greater than 2.25 to 1.0; provided, that, upon the
occurrence of a Qualified Acquisition, for each of the four (4) fiscal quarters
of the Company immediately following such Qualified Acquisition (such period of
increase, the “Leverage Increase Period”), the ratio set forth above shall be
increased to 2.50 to 1.0; provided, further, that, (i) there shall be no more
than two (2) Leverage Increase Periods during the term of this Agreement, (ii)
no more than one (1) Leverage Increase Period shall be in effect at any time,
(iii) for at least one (1) fiscal quarter of the Company immediately following
each Leverage Increase Period, the Consolidated Total Leverage Ratio as of the
end of such fiscal quarter shall not be greater than 2.25 to 1.0 prior to giving
effect to another Leverage Increase Period, and (iv) each Leverage Increase
Period shall only apply with respect to the calculation of the Consolidated
Total Leverage Ratio for purposes of determining compliance with this Section
7.11(a) as of the end of any Measurement Period ending as of the end of any
fiscal quarter of the Company and for purposes of any Qualified Acquisition Pro
Forma Calculation.
(b)    Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any Measurement Period ending as of the
end of any fiscal quarter of the Company to be less than 1.25 to 1.0.

7.12    Use of Proceeds.
Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.




110



--------------------------------------------------------------------------------




Exhibit 10.1


7.13    Amendment of Material Documents.
Directly or indirectly amend, modify or waive any of its rights under (a) any
agreement relating to any Subordinated Indebtedness, or (b) any other material
agreement to which such Loan Party or such Subsidiary is a party, in each case,
to the extent any such amendment, modification or waiver would be adverse to the
Lenders.

7.14    Sanctions.
Directly or indirectly use any Credit Extension or the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such Credit Extension
or the proceeds of any Credit Extension to any Person, to fund any activities of
or business with any Person, or in any Designated Jurisdiction, that, at the
time of such funding, is the subject of Sanctions, or in any other manner that
will result in a violation by any Person (including any Person participating in
the transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer,
Swingline Lender, or otherwise) of Sanctions.

7.15    Anti-Corruption Laws.
Directly or indirectly use any Credit Extension or the proceeds of any Credit
Extension for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other applicable
anti-corruption legislation in other jurisdictions.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01    Events of Default.
Any of the following shall constitute an “Event of Default”:
(a)    Non-Payment. Any Loan Party fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan or any L/C Obligation or
deposit any funds as Cash Collateral in respect of L/C Obligations, or (ii)
within three (3) days after the same becomes due, any interest on any Loan or on
any L/C Obligation, any fee due hereunder, or any other amount payable hereunder
or under any other Loan Document; or
(b)    Representations and Warranties. Any representation or warranty made or
deemed made by or on behalf of any Loan Party or any Subsidiary in, or in
connection with, this Agreement or any other Loan Document or any amendment or
modification hereof or thereof or waiver hereunder or thereunder, or in any
report, certificate, financial statement or other document furnished pursuant to
or in connection with this Agreement or any other Loan Document or any amendment
or modification hereof or thereof or waiver hereunder or thereunder, shall prove
to have been materially incorrect when made or deemed made; provided, that, any
representation or warranty which is subject to any materiality qualifier shall
be required to be correct without giving effect to materiality; or
(b)    Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.02(a), Section 6.03 (with
respect to any Loan Party’s existence), Section 6.08 or Article VII; or




111



--------------------------------------------------------------------------------



Exhibit 10.1


(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (c) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues un-remedied for a period of (i) ten (10) days after the earlier of any
Loan Party’s knowledge of such failure and notice from the Administrative Agent
(which notice may be given at the request of any Lender), if such failure
relates to the terms or provisions of Section 6.01, Section 6.02 (other than
Section 6.02(a)), Section 6.03 (other than with respect to any Loan Party’s
existence), Section 6.04, Section 6.05, Section 6.06, Section 6.07, Section 6.10
or Section 6.15, or (ii) thirty (30) days after the earlier of any Loan Party’s
knowledge of such failure and notice from the Administrative Agent (which notice
may be given at the request of any Lender), if such failure relates to any other
terms or provisions of this Agreement; or
(e)    Cross-Default. (i) Any Loan Party or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; provided,
that, this Section 8.01(e)(i) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness to the extent such sale or transfer is
permitted by the terms of Section 7.05; or (ii) there occurs under any Swap
Contract an Early Termination Date (as defined in such Swap Contract) resulting
from (A) any event of default under such Swap Contract as to which a Loan Party
or any Subsidiary is the Defaulting Party (as defined in such Swap Contract), or
(B) any Termination Event (as defined in such Swap Contract) under such Swap
Contract as to which a Loan Party or any Subsidiary is an Affected Party (as
defined in such Swap Contract) and, in either event, the Swap Termination Value
owed by such Loan Party or such Subsidiary as a result thereof is greater than
the Threshold Amount; or
(f)    Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary institutes
or consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for
forty-five (45) days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for
forty-five (45) days, or an order for relief is entered in any such proceeding;
or




112



--------------------------------------------------------------------------------



Exhibit 10.1


(g)    Inability to Pay Debts. Any Loan Party or any Subsidiary becomes unable,
admits in writing its inability, or publicly declares its intention not to, or
fails generally, to pay its debts as they become due; or
(h)    Judgments. There is entered against any Loan Party or any Subsidiary (i)
one or more final judgments or orders for the payment of money in an aggregate
amount (as to all such judgments and orders) exceeding the Threshold Amount (to
the extent not covered by independent third-party insurance as to which the
insurer is rated at least “A” by A.M. Best Company, has been notified of the
potential claim and does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of thirty (30) consecutive days during which a
stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or
(i)    ERISA. An ERISA Event shall have occurred that, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect; or
(j)    Change of Control. A Change of Control shall occur; or
(k)    Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all Obligations,
ceases to be in full force and effect; or any Loan Party or any other Person
contests in any manner the validity or enforceability of any provision of any
Loan Document; or any Loan Party denies that it has any or further liability or
obligation under any provision of any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or it is or becomes
unlawful for a Loan Party to perform any of its obligations under the Loan
Documents; or
(l)    Collateral Documents. Except as permitted by the terms of any Collateral
Document, (i) any Collateral Document shall for any reason fail to create a
valid security interest in any Collateral purported to be covered thereby, or
(ii) any Lien securing any Secured Obligation shall cease to be a perfected,
first priority Lien; or
(m)    Forfeiture of Property. Any Loan Party is criminally indicted or
convicted under any law that may reasonably be expected to lead to a forfeiture
of any property of such Loan Party; or
(n)    Subordinated Indebtedness; Subordination. (i)(A) There shall occur an
“Event of Default” (or any comparable term, however designated) under any
document governing any Subordinated Indebtedness, or (B) any holder of any
Subordinated Indebtedness shall demand payment or prepayment of principal or
interest, in each case, of such Subordinated Indebtedness or otherwise demand
that such Subordinated Indebtedness be redeemed, purchased, defeased or
otherwise satisfied in any manner, in any case in violation of the Subordination
Agreement applicable to such Subordinated Indebtedness; or (ii) any of the
subordination, standstill, payover and insolvency related provisions of any
document governing any Subordinated Indebtedness (the “Subordination
Provisions”) shall, in whole or in part, terminate, cease to be effective or
cease to be legally valid, binding and enforceable against any holder of the
applicable Subordinated Indebtedness; or (iii) any Loan Party shall, directly or
indirectly, disavow or contest in any manner (A) the effectiveness,




113



--------------------------------------------------------------------------------



Exhibit 10.1


validity or enforceability of any of the Subordination Provisions, (B) that the
Subordination Provisions exist for the benefit of the Administrative Agent and
the other Secured Parties, or (C) that all payments of principal of or premium
and interest on the applicable Subordinated Indebtedness, or realized from the
liquidation of any property of any Loan Party, shall be subject to any of the
Subordination Provisions.
Without limiting the provisions of Article IX, if a Default shall have occurred
under the Loan Documents, then such Default will continue to exist until it
either is cured (to the extent specifically permitted) in accordance with the
Loan Documents or is otherwise expressly waived by the Administrative Agent
(with the approval of requisite Appropriate Lenders (in their sole discretion)
as determined in accordance with Section 11.01); and once an Event of Default
occurs under the Loan Documents, then such Event of Default will continue to
exist until it is expressly waived by the requisite Appropriate Lenders or by
the Administrative Agent with the approval of the requisite Appropriate Lenders,
as required hereunder in Section 11.01.

8.02    Remedies upon Event of Default.
If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:
(a)    declare the Commitments of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;
(c)    require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and
(d)    exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents or applicable Law or equity;
provided, that, upon the occurrence of an actual or deemed entry of an order for
relief with respect to any Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

8.03    Application of Funds.
After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02) or if at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all Secured Obligations
then due hereunder, any




114



--------------------------------------------------------------------------------



Exhibit 10.1


amounts received on account of the Secured Obligations shall, subject to the
provisions of Sections 2.14 and 2.15, be applied by the Administrative Agent in
the following order:
First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer)
arising under the Loan Documents and amounts payable under Article III, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;
Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans, L/C
Borrowings and other Secured Obligations arising under the Loan Documents,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, L/C Borrowings and Secured Obligations then owing
under the Secured Hedge Agreements and the Secured Cash Management Agreements
and to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Company pursuant to Sections 2.03 and 2.14, in each case ratably among the
Administrative Agent, the Lenders, the L/C Issuer, the Hedge Banks and the Cash
Management Banks in proportion to the respective amounts described in this
clause Fourth held by them; and
Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Company or as otherwise required by Law.
Subject to Sections 2.03 and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Secured Obligations, if any, in the order set forth above. Excluded
Swap Obligations with respect to any Loan Party shall not be paid with amounts
received from such Loan Party or its assets, but appropriate adjustments shall
be made with respect to payments from other Loan Parties to preserve the
allocation to Secured Obligations otherwise set forth above in this Section
8.03.
Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received a
Secured Party Designation Notice, together with such supporting documentation as
the Administrative Agent may request, from the applicable Cash Management Bank
or the applicable Hedge Bank, as the case may be. Each Cash Management Bank or
Hedge Bank not a party to this Agreement that has given the notice contemplated
by the preceding sentence shall, by such notice, be deemed to have acknowledged
and accepted the appointment of the Administrative Agent pursuant to the terms
of Article IX for itself and its Affiliates as if a “Lender” party hereto.




115



--------------------------------------------------------------------------------




Exhibit 10.1


ARTICLE IX

ADMINISTRATIVE AGENT

9.01    Appointment and Authority.
(a)    Appointment. Each of the Lenders and the L/C Issuer hereby irrevocably
appoints, designates and authorizes Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article IX are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and no Loan Party shall
have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties. Each Lender and
the L/C Issuer hereby authorizes the Administrative Agent to execute and
deliver, and enter into on its behalf, any Subordination Agreement and hereby
agrees to be bound by the terms and provisions thereof as if such Person were a
direct signatory thereto.
(b)    Collateral Agent. The Administrative Agent shall also act as the
“collateral agent” under the Loan Documents, and each of the Lenders (including
in its capacities as a potential Hedge Bank and a potential Cash Management
Bank) and the L/C Issuer hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and the L/C Issuer for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Domestic Loan Parties to secure any of the Secured
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent, shall be entitled to the benefits of
all provisions of this Article IX and Article XI (including Section 11.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.
(c)    Release of Restrictions. For all purposes of this Agreement and the other
Loan Documents (including for the purposes of this Section 9.01), each of the
Lenders (for the purpose of this Section 9.01(c), for the avoidance of doubt, as
the case may be, including in its capacities as a potential Hedge Bank and a
potential Cash Management Bank) and the L/C Issuer hereby releases the
Administrative Agent (for the purpose of this Section 9.01(c), for the avoidance
of doubt, including in its capacity as “collateral agent”) from the restrictions
(to the extent such restrictions would otherwise apply) on self-dealing and
multi representation pursuant to section 181 of the German Civil Code
(Bürgerliches Gesetzbuch) and similar restrictions (if any) applicable to it
pursuant to any other applicable law, in each case to the extent legally
possible for such Lender and the L/C Issuer. Each of the Lenders and the L/C
Issuer, which, for whatever reason, cannot grant a release from the restrictions
of self-dealing and multi-representation pursuant to section 181 of the German
Civil Code (Bürgerliches Gesetzbuch) shall inform the Administrative Agent
accordingly




116



--------------------------------------------------------------------------------



Exhibit 10.1


and, upon reasonable request of the Administrative Agent, either act in
accordance with the terms of the Loan Documents as required pursuant to the Loan
Documents or grant a special power of attorney to a party acting on its behalf,
in a manner that is not prohibited pursuant to section 181 of the German Civil
Code (Bürgerliches Gesetzbuch). For the avoidance of doubt, if and to the extent
that the Administrative Agent is authorized to sub-delegate (by power of
attorney or otherwise) any powers granted to it pursuant to the Loan Documents
(or any of them), this shall extend to include such exemption from the
restrictions on self-dealing and multi-representation pursuant to section 181 of
the German Civil Code (Bürgerliches Gesetzbuch) and similar restrictions (if
any) pursuant to any other applicable laws (in each case to the extent legally
possible for such Lender and the L/C Issuer).

9.02    Rights as a Lender.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of banking, trust, financial, advisory, underwriting or other business with any
Loan Party or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders or to provide notice to or consent of the Lenders with respect
thereto.

9.03    Exculpatory Provisions.
(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent and its Related Parties:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided, that, the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to any Loan Party or any
of its Affiliates that is communicated to or obtained by the Person serving as
the Administrative Agent or any of its Affiliates in any capacity.




117



--------------------------------------------------------------------------------



Exhibit 10.1


(b)    Neither the Administrative Agent nor any of its Related Parties shall be
liable for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary), or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.01 and 8.02), or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by the Company, a Lender or the L/C Issuer.
(c)    Neither the Administrative Agent nor any of its Related Parties have any
duty or obligation to any Lender or participant or any other Person to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

9.04    Reliance by Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying and shall not incur any liability for relying upon, any
notice, request, certificate, communication, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
be fully protected in relying and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or the L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the L/C Issuer unless the Administrative Agent shall have
received notice to the contrary from such Lender or the L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. For purposes of determining compliance
with the conditions specified in Section 4.01, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objections.




118



--------------------------------------------------------------------------------




Exhibit 10.1


9.05    Delegation of Duties.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article IX shall apply to any such sub-agent and
to the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the Facilities as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06    Resignation of Administrative Agent.
(a)    Notice. The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer and the Company. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with the Company, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders and the L/C Issuer,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided, that, in no event shall any successor Administrative Agent be a
Defaulting Lender. Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
(b)    Defaulting Lender. If the Person serving as Administrative Agent is a
Defaulting Lender pursuant to clause (d) of the definition thereof, the Required
Lenders may, to the extent permitted by applicable Law, by notice in writing to
the Company and such Person remove such Person as Administrative Agent and, in
consultation with the Company, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days (or such earlier day as shall be agreed by
the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.
(c)    Effect of Resignation or Removal. With effect from the Resignation
Effective Date or the Removal Effective Date (as applicable) (i) the retiring or
removed Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed), and (ii) except for any
indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and the L/C Issuer directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for above.
Upon the acceptance of a successor’s appointment as




119



--------------------------------------------------------------------------------



Exhibit 10.1


Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than as provided in Section 3.01(h) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date (as applicable)), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section 9.06(c)). The fees payable by the Company to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article IX
and Section 11.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub‑agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
(A) while the retiring or removed Administrative Agent was acting as
Administrative Agent, and (B) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including (1) acting as collateral agent or otherwise holding any
collateral security on behalf of any of the Secured Parties, and (2) in respect
of any actions taken in connection with transferring the agency to any successor
Administrative Agent.
(d)    L/C Issuer and Swingline Lender. Any resignation or removal by Bank of
America as Administrative Agent pursuant to this Section 9.06 shall also
constitute its resignation as the L/C Issuer and the Swingline Lender. If Bank
of America resigns as the L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as the L/C Issuer
and all L/C Obligations with respect thereto, including the right to require the
Revolving Lenders to make Revolving Loans that are Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03. If Bank of
America resigns as the Swingline Lender, it shall retain all the rights of the
Swingline Lender provided for hereunder with respect to Swingline Loans made by
it and outstanding as of the effective date of such resignation, including the
right to require the Revolving Lenders to make Revolving Loans that are Base
Rate Loans or fund risk participations in outstanding Swingline Loans pursuant
to Section 2.04(c). Upon the appointment by the Company of a successor L/C
Issuer or Swingline Lender hereunder (which successor shall in all cases be a
Lender other than a Defaulting Lender), (i) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer or Swingline Lender, as applicable, (ii) the retiring L/C
Issuer and Swingline Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents, and (iii)
the successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

9.07    Non-Reliance on Administrative Agent and Other Lenders.
Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own




120



--------------------------------------------------------------------------------



Exhibit 10.1


decisions in taking or not taking action under or based upon this Agreement, any
other Loan Document or any related agreement or any document furnished hereunder
or thereunder.

9.08    No Other Duties, Etc.
Anything herein to the contrary notwithstanding, none of the titles listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, an Arranger, a Lender or the L/C Issuer
hereunder.

9.09    Administrative Agent May File Proofs of Claim; Credit Bidding.
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Secured Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03, 2.09, 2.10(b) and 11.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09,
2.10(b) and 11.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or the L/C Issuer
to authorize the Administrative Agent to vote in respect of the claim of any
Lender or the L/C Issuer or in any such proceeding.
The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Secured Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Secured Obligations pursuant to a deed in
lieu of foreclosure or otherwise) and in such manner purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral (i) at any sale thereof conducted under the provisions of the
Bankruptcy Code of the United States, including under Sections 363, 1123 or 1129
of the Bankruptcy Code




121



--------------------------------------------------------------------------------



Exhibit 10.1


of the United States, or any similar Laws in any other jurisdictions to which a
Loan Party is subject, or (ii) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable Law. In connection with any such credit bid and
purchase, the Secured Obligations owed to the Secured Parties shall be entitled
to be, and shall be, credit bid on a ratable basis (with Secured Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Equity Interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such purchase).
In connection with any such bid (A) the Administrative Agent shall be authorized
to form one or more acquisition vehicles to make a bid, (B) to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided,
that, any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or Equity Interests
thereof shall be governed, directly or indirectly, by the vote of the Required
Lenders, irrespective of the termination of this Agreement and without giving
effect to the limitations on actions by the Required Lenders contained in
Section 11.01). and (C) to the extent that Secured Obligations that are assigned
to an acquisition vehicle are not used to acquire Collateral for any reason (as
a result of another bid being higher or better, because the amount of Secured
Obligations assigned to the acquisition vehicle exceeds the amount of debt
credit bid by the acquisition vehicle or otherwise), such Secured Obligations
shall automatically be reassigned to the Lenders pro rata and the Equity
Interests and/or debt instruments issued by any acquisition vehicle on account
of the Secured Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

9.10    Collateral and Guaranty Matters.
Each of the Lenders (including in its capacities as a potential Cash Management
Bank and a potential Hedge Bank) and the L/C Issuer irrevocably authorize the
Administrative Agent, at its option and in its discretion,
(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon the Facility Termination
Date, (ii) that is sold or otherwise disposed of or to be sold or otherwise
disposed of as part of or in connection with any sale or other disposition
permitted hereunder or under any other Loan Document, or (iii) if approved,
authorized or ratified in writing by the Required Lenders in accordance with
Section 11.01;
(b)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.02(d); and
(c)    to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10. In each case as specified in this Section 9.10, the Administrative Agent
will, at the Company’s expense, execute and deliver to the applicable Loan Party
such documents as such Loan Party may reasonably request to evidence the release
of such item of Collateral from the assignment and security interest granted
under the Collateral Documents or to subordinate its interest in such item, or
to release such Guarantor from its




122



--------------------------------------------------------------------------------



Exhibit 10.1


obligations under the Guaranty, in each case in accordance with the terms of the
Loan Documents and this Section 9.10.
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

9.11    Secured Cash Management Agreements and Secured Hedge Agreements.
Except as otherwise expressly set forth herein, no Cash Management Bank or Hedge
Bank that obtains the benefit of the provisions of Section 8.03, the Guaranty or
any Collateral by virtue of the provisions hereof or any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) (or to
notice of or to consent to any amendment, waiver or modification of the
provisions hereof or of the Guaranty or any Collateral Document) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements, except to the extent expressly provided
herein and unless the Administrative Agent has received a Secured Party
Designation Notice of such Secured Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank or the applicable Hedge Bank, as the case may be; provided,
that, notwithstanding the foregoing, the Administrative Agent shall not be
required to verify the payment of, or that other satisfactory arrangements have
been made with respect to, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements in the case of a Facility
Termination Date.

9.12    ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of any Loan Party, that at least one of the
following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments, or this Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect




123



--------------------------------------------------------------------------------



Exhibit 10.1


to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless Section 9.12(a)(i) is true with respect to a Lender
or such Lender has provided another representation, warranty and covenant as
provided in Section 9.12(a)(iv), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of any Loan Party, that the Administrative Agent is not a fiduciary with respect
to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any other Loan Document or any documents related hereto or thereto).

9.13    German Security Property.
(a)    Unless to the extent expressly provided to the contrary, the
Administrative Agent shall with respect to any Collateral Documents governed by
German law (including the German Share Pledge Agreement) (together, the “German
Collateral Documents”) and the transaction security created or expressed to be
created thereunder (together, the “German Security Property”): (i) hold and
administer any German Security Property which is security assigned
(Sicherungs¬eigentum/Sicherungsabtretung) or otherwise transferred under a
non-accessory security right (nicht-akzessorische Sicherheit) to it as trustee
and as agent for the benefit of the Secured Parties; (ii) administer any German
Security Property which is pledged (Verpfändung) or otherwise transferred to the
Administrative Agent and/or any other Secured Party under an accessory security
right (akzessorische Sicherheit); (iii) act in relation to any German Security
Property referred to under clauses (i) and (ii) above in accordance with the
terms of this Agreement and the relevant German Collateral Documents and apply
all payments and other benefits received by it under the German Collateral
Documents in accordance with the terms of this Agreement and the relevant German
Collateral Documents.
(b)    Each Secured Party (other than the Administrative Agent) ratifies and
approves all acts and declarations previously done by the Administrative Agent
on such Secured Party’s behalf




124



--------------------------------------------------------------------------------



Exhibit 10.1


(including, for the avoidance of doubt, the declarations made by the
Administrative Agent as representative without power of attorney (Vertreter ohne
Vertretungsmacht) in relation to the creation of any pledge (Pfandrecht) on
behalf and for the benefit of any Secured Party as future pledgee or otherwise).
(c)    Each Secured Party hereby authorizes the Administrative Agent (whether or
not by or through employees or agents) and grants power of attorney (Vollmacht)
to the Administrative Agent: (i) to exercise such rights, remedies, powers and
discretions as are specifically delegated to or conferred upon the
Administrative Agent under the German Collateral Documents together with such
powers and discretions as are reasonably incidental thereto; (ii) to take such
action on its behalf as may from time to time be authorized under or in
accordance with the German Collateral Documents, including the release,
cancellation or termination of any collateral under the German Collateral
Documents; (iii) to accept as its representative (Stellvertreter) any pledge or
other creation of any accessory security right granted in favor of such Secured
Party under or in connection with the German Collateral Documents and to agree
to and execute on its behalf as its representative (Stellvertreter) any
amendments and/or alterations to any German Collateral Document which creates a
pledge or any other accessory security right (akzessorische Sicherheit)
including the release or confirmation of release of such security; and (iv) to
take all other actions and measures which the Administrative Agent deems
necessary or desirable in connection with this Agreement, the German Collateral
Documents or any German Security Property, including to realize and enforce the
German Security Property in accordance with the relevant provisions of this
Agreement and the German Collateral Documents.
(d)    The Administrative Agent accepts its appointment as agent and
administrator of the Germany Security Property on the terms and subject to the
conditions set out in this Agreement.
(e)    For the avoidance of doubt, Section 9.01(c) applies to this Section 9.13.

ARTICLE X

CONTINUING GUARANTY

10.01    Guaranty.
Each Guarantor hereby absolutely and unconditionally, jointly and severally
guarantees, as primary obligor and as a guaranty of payment and performance and
not merely as a guaranty of collection, prompt payment when due, whether at
stated maturity, by required prepayment, upon acceleration, demand or otherwise,
and at all times thereafter, of any and all Secured Obligations (for each
Guarantor, subject to the proviso in this sentence, its “Guaranteed
Obligations”); provided, that, (a) the Guaranteed Obligations of a Guarantor
shall exclude any Excluded Swap Obligations with respect to such Guarantor, and
(b) the liability of each Guarantor individually with respect to this Guaranty
shall be limited to an aggregate amount equal to the largest amount that would
not render its obligations hereunder subject to avoidance under Section 548 of
the Bankruptcy Code of the United States or any comparable provisions of any
applicable state law. Without limiting the generality of the foregoing, the
Guaranteed Obligations shall include any such indebtedness, obligations, and
liabilities, or portion thereof, which may be or hereafter become unenforceable
or compromised or shall be an allowed or disallowed claim under any proceeding
or case commenced by or against any Loan Party under any Debtor Relief Laws. The
Administrative Agent’s books and records showing the amount of the Obligations
shall be admissible in evidence in any action or proceeding, and shall be
binding upon each Guarantor, and conclusive for the purpose of establishing the
amount of the Secured




125



--------------------------------------------------------------------------------



Exhibit 10.1


Obligations. This Guaranty shall not be affected by the illegality, genuineness,
validity, regularity or enforceability of the Secured Obligations or any
instrument or agreement evidencing any Secured Obligations, or by the existence,
validity, enforceability, perfection, non-perfection or extent of any collateral
therefor, or by any fact or circumstance relating to the Secured Obligations
which might otherwise constitute a defense to the obligations of the Guarantors,
or any of them, under this Guaranty, and each Guarantor hereby irrevocably
waives any defenses it may now have or hereafter acquire in any way relating to
any or all of the foregoing.

10.02    Rights of Lenders.
Each Guarantor consents and agrees that the Secured Parties may, at any time and
from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof: (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Secured Obligations or any part thereof; (b) take, hold,
exchange, enforce, waive, release, fail to perfect, sell, or otherwise dispose
of any security for the payment of this Guaranty or any Secured Obligations; (c)
apply such security and direct the order or manner of sale thereof as the
Administrative Agent, the L/C Issuer and the Lenders in their sole discretion
may determine; and (d) release or substitute one or more of any endorsers or
other guarantors of any of the Secured Obligations. Without limiting the
generality of the foregoing, each Guarantor consents to the taking of, or
failure to take, any action which might in any manner or to any extent vary the
risks of such Guarantor under this Guaranty or which, but for this provision,
might operate as a discharge of such Guarantor.

10.03    Certain Waivers.
Each Guarantor waives (a) any defense arising by reason of any disability or
other defense of the Company or any other guarantor, or the cessation from any
cause whatsoever (including any act or omission of any Secured Party) of the
liability of the Company or any other Loan Party; (b) any defense based on any
claim that such Guarantor’s obligations exceed or are more burdensome than those
of the Company or any other Loan Party; (c) the benefit of any statute of
limitations affecting any Guarantor’s liability hereunder; (d) any right to
proceed against the Company or any other Loan Party, proceed against or exhaust
any security for the Secured Obligations, or pursue any other remedy in the
power of any Secured Party whatsoever; (e) any benefit of and any right to
participate in any security now or hereafter held by any Secured Party; (f) any
defense arising by reason of any change in the corporate existence, structure or
ownership of any Loan Party; and (g) to the fullest extent permitted by law, any
and all other defenses or benefits that may be derived from or afforded by
applicable Law limiting the liability of or exonerating guarantors or sureties.
Each Guarantor expressly waives all setoffs and counterclaims and all
presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the Secured
Obligations, and all notices of acceptance of this Guaranty or of the existence,
creation or incurrence of new or additional Secured Obligations.

10.04    Obligations Independent.
The obligations of each Guarantor hereunder are those of primary obligor, and
not merely as surety, and are independent of the Secured Obligations and the
obligations of any other guarantor, and a separate action may be brought against
each Guarantor to enforce this Guaranty whether or not the Company or any other
person or entity is joined as a party.




126



--------------------------------------------------------------------------------




Exhibit 10.1


10.05    Subrogation.
No Guarantor shall exercise any right of subrogation, contribution, indemnity,
reimbursement or similar rights with respect to any payments it makes under this
Guaranty until all of the Secured Obligations and any amounts payable under this
Guaranty have been indefeasibly paid and performed in full and the Commitments
and the Facilities are terminated. If any amounts are paid to a Guarantor in
violation of the foregoing limitation, then such amounts shall be held in trust
for the benefit of the Secured Parties and shall forthwith be paid to the
Secured Parties to reduce the amount of the Secured Obligations, whether matured
or unmatured.

10.06    Termination; Reinstatement.
This Guaranty is a continuing and irrevocable guaranty of all Secured
Obligations now or hereafter existing and shall remain in full force and effect
until the Facility Termination Date. Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of a Borrower or a Guarantor is made, or any
of the Secured Parties exercises its right of setoff, in respect of the Secured
Obligations and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by any of
the Secured Parties in their discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Laws
or otherwise, all as if such payment had not been made or such setoff had not
occurred and whether or not the Secured Parties are in possession of or have
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction. The obligations of each Guarantor under this Section
10.06 shall survive termination of this Guaranty.

10.07    Stay of Acceleration.
If acceleration of the time for payment of any of the Secured Obligations is
stayed, in connection with any case commenced by or against a Guarantor or a
Borrower under any Debtor Relief Laws, or otherwise, all such amounts shall
nonetheless be payable by each Guarantor, jointly and severally, immediately
upon demand by the Secured Parties.

10.08    Condition of Borrowers.
Each Guarantor acknowledges and agrees that it has the sole responsibility for,
and has adequate means of, obtaining from each Borrower and any other guarantor
such information concerning the financial condition, business and operations of
such Borrower and any such other guarantor as such Guarantor requires, and that
none of the Secured Parties has any duty, and such Guarantor is not relying on
the Secured Parties at any time, to disclose to it any information relating to
the business, operations or financial condition of any Borrower or any other
guarantor (each Guarantor waiving any duty on the part of the Secured Parties to
disclose such information and any defense relating to the failure to provide the
same).

10.09    Appointment of Company.
Each of the Loan Parties hereby appoints the Company to act as its agent for all
purposes of this Agreement, the other Loan Documents and all other documents and
electronic platforms entered into in connection herewith and agrees that (a) the
Company may execute such documents and provide such authorizations on behalf of
such Loan Parties as the Company deems appropriate in its sole discretion and
each Loan Party shall be obligated by all of the terms of any such document
and/or authorization executed on its behalf, (b) any notice or communication
delivered by the Administrative Agent, the L/C Issuer or a




127



--------------------------------------------------------------------------------



Exhibit 10.1


Lender to the Company shall be deemed delivered to each Loan Party, and (c) the
Administrative Agent, the L/C Issuer or the Lenders may accept, and be permitted
to rely on, any document, authorization, instrument or agreement executed by the
Company on behalf of each of the Loan Parties.

10.10    Right of Contribution.
The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Law.

10.11    Keepwell.
Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty or
the grant of a Lien under the Loan Documents, in each case, by any Specified
Loan Party becomes effective with respect to any Swap Obligation, hereby jointly
and severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP Guarantor’s
obligations and undertakings under this Article X voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section 10.11 shall remain in full force and effect until
the Secured Obligations have been indefeasibly paid and performed in full. Each
Loan Party intends this Section 10.11 to constitute, and this Section 10.11
shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of, each Specified Loan
Party for all purposes of the Commodity Exchange Act.

ARTICLE XI

MISCELLANEOUS

11.01    Amendments, Etc.
Subject to Section 3.03(c), no amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders (or by the Administrative Agent with the consent of the
Required Lenders) and the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, that, no such amendment, waiver or consent shall:
(a)    extend or increase any Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender (it being understood and agreed that a waiver of any condition
precedent in Section 4.02 or of any Default or a mandatory reduction in
Commitments is not considered an extension of or increase in any Commitment of
any Lender);
(b)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to any Lender hereunder or under such other Loan Document
without the written consent of each Lender entitled to such payment;




128



--------------------------------------------------------------------------------



Exhibit 10.1


(c)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the final proviso to this
Section 11.01) any fees or other amounts payable to any Lender hereunder or
under any other Loan Document without the written consent of each Lender
entitled to such amount; provided, that, only the consent of the Required
Lenders shall be necessary to amend (i) the definition of “Default Rate” or to
waive any obligation of the Borrowers to pay interest or Letter of Credit Fees
at the Default Rate, or (ii) any financial covenant hereunder (or any defined
term used therein), even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;
(d)    (i) change Section 2.13 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender, or (ii) Section 2.12(f) in a manner that would alter the pro rata
application required thereby without the written consent of each Lender;
(e)    (i) change any provision of this Section 11.01 or the definition of
“Required Lenders” without the written consent of each Lender, or (ii) change
the definition of “Required Revolving Lenders” without the written consent of
each Revolving Lender;
(f)    release all or substantially all of the Collateral in any transaction or
series of related transactions without the written consent of each Lender;
(g)    release all or substantially all of the value of the Guaranty without the
written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone);
(h)    release the Company or permit the Company to assign or transfer any of
its rights or obligations under this Agreement or the other Loan Documents
without the written consent of each Lender;
(i)    release any Designated Borrower or permit any Designated Borrower to
assign or transfer any of its rights or obligations under this Agreement or the
other Loan Documents without the written consent of each Lender, except in
connection with a merger or consolidation permitted pursuant to Section 7.03(a)
or a Disposition permitted pursuant to Section 7.05; or
(j)    amend Section 1.09 or the definition of “Alternative Currency” without
the written consent of each Lender directly affected thereby;
provided, further, that, notwithstanding anything herein to the contrary: (i) no
amendment, waiver or consent shall, unless in writing and signed by the L/C
Issuer in addition to the Lenders required above, affect the rights or duties of
the L/C Issuer under this Agreement or any Issuer Document relating to any
Letter of Credit issued or to be issued by it; (ii) no amendment, waiver or
consent shall, unless in writing and signed by the Swingline Lender in addition
to the Lenders required above, affect the rights or duties of the Swingline
Lender under this Agreement; (iii) no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (iv) the Fee Letter may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto; (v) no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender, or all Lenders or each affected Lender under a Facility, may be
effected with the consent of the applicable




129



--------------------------------------------------------------------------------



Exhibit 10.1


Lenders other than Defaulting Lenders), except that (A) any Commitment of any
Defaulting Lender may not be increased or extended without the consent of such
Lender, and (B) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender, or all Lenders or each affected Lender
under a Facility, that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender; (vi) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein; (vii) the Required Lenders shall determine whether
or not to allow a Loan Party to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders; (viii) in order to implement any Incremental Facility in
accordance with Section 2.02(g), this Agreement and any other Loan Document may
be amended for such purpose (but solely to the extent necessary to implement
such Incremental Facility and otherwise in accordance with Section 2.02(g)) by
the Loan Parties, the Administrative Agent and each lender providing a portion
of such Incremental Facility; (ix) this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, each Borrower, the other Loan Parties and the relevant Lenders providing
such additional credit facilities (A) to add one or more additional credit
facilities to this Agreement, to permit the extensions of credit from time to
time outstanding hereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Loans and the accrued interest and fees in
respect thereof and to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders, and (B) to change,
modify or alter Section 2.12(f), Section 2.13 or Section 8.03 or any other
provision hereof relating to the pro rata sharing of payments among the Lenders
to the extent necessary to effectuate any of the amendments (or amendments and
restatements) enumerated in this clause (ix); (x) to the extent permitted
pursuant to Section 1.09, this Agreement may be amended to amend the definition
of “Alternative Currency” or “Eurocurrency Rate” solely to add additional
currency options and the applicable interest rate with respect thereto with the
written consent of the Administrative Agent, the L/C Issuer, and each Borrower;
(xi) this Agreement may be amended by each Borrower, the applicable Applicant
Borrower, and the Administrative Agent to add such provisions as are deemed
necessary, in the sole discretion of the Administrative Agent, to facilitate the
addition of any Designated Borrower designated pursuant to Section 2.16; (xii)
if following the Closing Date, the Administrative Agent and the Company shall
have jointly identified an inconsistency, obvious error or omission, in each
case, of a technical or immaterial nature, in any provision of the Loan
Documents, then the Administrative Agent and the Loan Parties shall be permitted
to amend such provision and such amendment shall become effective without any
further action or consent of any other party to any Loan Documents if the same
is not objected to in writing by the Required Lenders within five (5) Business
Days following receipt of notice thereof; and (xiii) as to any amendment,
amendment and restatement or other modifications otherwise approved in
accordance with this Section 11.01, it shall not be necessary to obtain the
consent or approval of any Lender that, upon giving effect to such amendment,
amendment and restatement or other modification, would have no Commitments or
outstanding Loans so long as such Lender receives payment in full of the
principal of and interest accrued on each Loan made by, and all other amounts
owing to, such Lender or accrued for the account of such Lender under this
Agreement and the other Loan Documents at the time such amendment, amendment and
restatement or other modification becomes effective.

11.02    Notices; Effectiveness; Electronic Communications.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in Section
11.02(b)), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by fax transmission or e-




130



--------------------------------------------------------------------------------



Exhibit 10.1


mail transmission as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:
(i)    if to the Company or any other Loan Party, the Administrative Agent, the
L/C Issuer or the Swingline Lender, to the address, fax number, e-mail address
or telephone number specified for such Person on Schedule 1.01(a); and
(ii)    if to any other Lender, to the address, fax number, e-mail address or
telephone number specified in its Administrative Questionnaire (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Company).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax transmission shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in Section 11.02(b) shall be effective as provided in Section 11.02(b).
(b)    Electronic Communications. Notices and other communications to the
Administrative Agent, the Lenders, the Swingline Lender and the L/C Issuer
hereunder may be delivered or furnished by electronic communication (including
e-mail, FPML messaging and Internet or intranet websites) pursuant to an
electronic communications agreement (or such other procedures approved by the
Administrative Agent); provided, that, the foregoing shall not apply to notices
to any Lender, the Swingline Lender or the L/C Issuer pursuant to Article II if
such Lender, the Swingline Lender or the L/C Issuer, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under Article
II by electronic communication. The Administrative Agent, the Swingline Lender,
the L/C Issuer or the Company may each, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received by the intended recipient
upon the sender’s receipt of an acknowledgement from the intended recipient
(such as by the “return receipt requested” function, as available, return e-mail
address or other written acknowledgement) indicating that such notice or
communication is available and identifying the website address therefor;
provided, that, for both clauses (i) and (ii), if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY




131



--------------------------------------------------------------------------------



Exhibit 10.1


OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS
FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Company, any Lender, the L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Company’s, any other Loan Party’s or the
Administrative Agent’s transmission of Borrower Materials or notices through the
Platform, any other electronic platform or electronic messaging service, or
through the Internet.
(d)    Change of Address, Etc. Each of the Company, the Administrative Agent,
the L/C Issuer and the Swingline Lender may change its address, fax number or
telephone number or e-mail address for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, fax number or telephone number or e-mail address for notices and
other communications hereunder by notice to the Company, the Administrative
Agent, the L/C Issuer and the Swingline Lender. In addition, each Lender agrees
to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, fax number and e-mail address to which notices and other
communications may be sent, and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one (1) individual at
or on behalf of such Public Lender to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Company or its securities for purposes of United
States federal or state securities laws.
(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic notices, Loan
Notices, Letter of Credit Applications, Notices of Loan Prepayment, and
Swingline Loan Notices) purportedly given by or on behalf of any Loan Party even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Loan Parties shall indemnify the Administrative Agent,
the L/C Issuer, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of a Loan Party. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

11.03    No Waiver; Cumulative Remedies; Enforcement.
No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,




132



--------------------------------------------------------------------------------



Exhibit 10.1


power or privilege hereunder or under any other Loan Document preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, that, the foregoing shall not prohibit (a)
the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) the L/C Issuer or the
Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as the L/C Issuer or the Swingline Lender, as
the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; provided,
further, that, if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02, and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

11.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the fees, charges and disbursements of counsel for the Administrative
Agent) in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, extension, reinstatement or renewal of any Letter of Credit
or any demand for payment thereunder, and (iii) all out-of-pocket expenses
incurred by the Administrative Agent, any Lender or the L/C Issuer (including
the fees, charges and disbursement of counsel for the Administrative Agent, any
Lender or the L/C Issuer), in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section 11.04, or (B) in connection with Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.
(b)    Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee) incurred
by any Indemnitee or asserted against any Indemnitee by any Person (including
any Loan Party) arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement,




133



--------------------------------------------------------------------------------



Exhibit 10.1


any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, or, in the case of the Administrative Agent (and any
sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or Release of
Hazardous Materials on or from any property owned, leased or operated by a Loan
Party or any of its Subsidiaries, or any Environmental Liability related in any
way to a Loan Party or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Loan Party, and regardless of whether any
Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided, that, such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee. Without limiting the
provisions of Section 3.01(d), this Section 11.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under Section 11.04(a) or
Section 11.04(b) to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, the Swingline Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought); provided, that, the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the L/C Issuer or the Swingline
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the L/C
Issuer or the Swingline Lender in connection with such capacity. The obligations
of the Lenders under this Section 11.04(c) are subject to the provisions of
Section 2.12(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and each Loan Party hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in Section 11.04(b) shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications,




134



--------------------------------------------------------------------------------



Exhibit 10.1


electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
(e)    Payments. All amounts due under this Section 11.04 shall be payable not
later than ten (10) Business Days after demand therefor.
(f)    Survival. The agreements in this Section 11.04 and the indemnity
provisions of Section 11.02(e) shall survive the resignation of the
Administrative Agent, the L/C Issuer and the Swingline Lender, the replacement
of any Lender, and the Facility Termination Date.

11.05    Payments Set Aside.
To the extent that any payment by or on behalf of any Borrower is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, in the applicable currency for such recovery or payment. The obligations
of the Lenders and the L/C Issuer under clause (b) of the preceding sentence
shall survive the Facility Termination Date and the termination of this
Agreement.

11.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except no Loan Party may assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 11.06(b), (ii) by way of participation in accordance with
the provisions of Section 11.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 11.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in Section
11.06(d) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the L/C Issuer and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment(s)
and the Loans (including for purposes of this Section 11.06(b), participations
in L/C Obligations and in Swingline Loans) at the time owing to it); provided,
that, any such assignment shall be subject to the following conditions:




135



--------------------------------------------------------------------------------



Exhibit 10.1


(i)    Minimum Amounts.
(A)    In the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and/or the Loans at the time
owing to it (in each case with respect to any Facility) or contemporaneous
assignments to related Approved Funds (determined after giving effect to such
assignments) that equal at least the amount specified in Section 11.06(b)(i)(B)
in the aggregate or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned.
(B)    In any case not described in Section 11.06(b)(i)(A), the aggregate amount
of the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the Commitment is not then in effect, the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment, determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000, in the case of any assignment in respect of the Revolving Facility,
or $1,000,000, in the case of any assignment in respect of any Term Facility,
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Company otherwise consents (each such consent
not to be unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement and the other Loan Documents with respect to
the Loans and/or the Commitment assigned, except that this Section 11.06(b)(ii)
shall not (A) apply to the Swingline Lender’s rights and obligations in respect
of Swingline Loans, or (B) prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by Section 11.06(b)(i)(B) and, in addition:
(A)    the consent of the Company (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment, or (2) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided, that, the
Company shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Administrative Agent within five (5)
Business Days after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Revolving Commitment if such assignment is to a Person that is not a
Lender with a Revolving Commitment, an Affiliate of such Lender or an Approved
Fund with respect to such Lender, or (2) any Term Loan to a Person that is not a
Lender, an Affiliate of a Lender or an Approved Fund; and




136



--------------------------------------------------------------------------------



Exhibit 10.1


(C)    the consent of the L/C Issuer and the Swingline Lender shall be required
for any assignment in respect of the Revolving Facility.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided, that,
the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Company or any of the Company’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
person).
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon), and (B) acquire (and
fund as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this Section
11.06(b)(vi), then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.06(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05 and 11.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment);
provided, that, except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the Borrowers (at their expense) shall
execute and deliver a Note to the assignee Lender.




137



--------------------------------------------------------------------------------



Exhibit 10.1


Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this Section 11.06(b) shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 11.06(d).
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers (and such agency being solely for Tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrowers and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Company or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person, a
Defaulting Lender or the Company or any of the Company’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swingline Loans) owing to it); provided, that, (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Company, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 11.04(c) without regard to the existence of any
participations.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that, such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in the first
proviso to Section 11.01 that affects such Participant. The Borrowers agree that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 (subject to the requirements and limitations therein, including the
requirements under Section 3.01(f) (it being understood that the documentation
required under Section 3.01(f) shall be delivered to the Lender who sells the
participation)) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 11.06(b); provided, that, such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
11.13 as if it were an assignee under Section 11.06(b), and (B) shall not be
entitled to receive any greater payment under Sections 3.01 or 3.04, with
respect to any participation, than the Lender from whom it acquired the
applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrowers’ request and
expense, to use reasonable efforts to cooperate with the Borrowers to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender; provided, that, such




138



--------------------------------------------------------------------------------



Exhibit 10.1


Participant agrees to be subject to Section 2.13 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided, that, no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note or Notes, if any) to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided, that, no such pledge or assignment shall release such Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
(f)    Resignation as L/C Issuer or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitment and Revolving Loans pursuant
to Section 11.06(b), Bank of America may, (i) upon thirty (30) days’ notice to
the Administrative Agent, the Company and the Lenders, resign as the L/C Issuer,
and/or (ii) upon thirty (30) days’ notice to the Company, resign as the
Swingline Lender. In the event of any such resignation as the L/C Issuer or the
Swingline Lender, the Company shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swingline Lender hereunder; provided, that, no
failure by the Company to appoint any such successor shall affect the
resignation of Bank of America as the L/C Issuer or the Swingline Lender, as the
case may be. If Bank of America resigns as the L/C Issuer, it shall retain all
the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as the L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Revolving Loans that are
Base Rate Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03). If Bank of America resigns as the Swingline Lender, it shall
retain all the rights of the Swingline Lender provided for hereunder with
respect to Swingline Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make
Revolving Loans that are Base Rate Loans or fund risk participations in
outstanding Swingline Loans pursuant to Section 2.04(c). Upon the appointment of
a successor L/C Issuer and/or Swingline Lender, (A) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer or Swingline Lender, as the case may be, and (B) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.




139



--------------------------------------------------------------------------------




Exhibit 10.1


11.07    Treatment of Certain Information; Confidentiality.
(a)    Treatment of Certain Information. Each of the Administrative Agent, the
Lenders and the L/C Issuer agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its Affiliates, its auditors and its Related Parties (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process, (iv)
to any other party hereto, (v) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section 11.07, to (A) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.02(g), or (B) any actual or prospective party
(or its Related Parties) to any swap, derivative or other transaction under
which payments are to be made by reference to the Borrowers and their
obligations, this Agreement or payments hereunder, (vii) on a confidential basis
to (A) any rating agency in connection with rating the Company or its
Subsidiaries or the credit facilities provided hereunder, (B) the provider of
any Platform or other electronic delivery service used by the Administrative
Agent, the L/C Issuer and/or the Swingline Lender to deliver Borrower Materials
or notices to the Lenders, or (C) the CUSIP Service Bureau or any similar agency
in connection with the application, issuance, publishing and monitoring of CUSIP
numbers or other market identifiers with respect to the credit facilities
provided hereunder, (viii) with the consent of the Company or to the extent such
Information (A) becomes publicly available other than as a result of a breach of
this Section 11.07, or (B) becomes available to the Administrative Agent, any
Lender, the L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Company, or (ix) is
independently discovered or developed by a party hereto without utilizing any
Information received from the Company or violating the terms of this Section
11.07. For purposes of this Section 11.07, “Information” means all information
received from the Company or any Subsidiary relating to the Company or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by the Company or any
Subsidiary; provided, that, in the case of information received from the Company
or any Subsidiary after the Closing Date, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 11.07 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents and the Commitments.
(b)    Non-Public Information. Each of the Administrative Agent, the Lenders and
the L/C Issuer acknowledges that (i) the Information may include material
non-public information concerning a Loan Party or a Subsidiary, as the case may
be, (ii) it has developed compliance procedures regarding the use of material
non-public information, and (iii) it will handle such material




140



--------------------------------------------------------------------------------



Exhibit 10.1


non-public information in accordance with applicable Law, including United
States federal and state securities Laws.
(c)    Press Releases. The Loan Parties and their Affiliates agree that they
will not in the future issue any press releases or other public disclosure using
the name of the Administrative Agent or any Lender or their respective
Affiliates or referring to this Agreement or any of the Loan Documents without
the prior written consent of the Administrative Agent, unless (and only to the
extent that) the Loan Parties or such Affiliate is required to do so under law
and then, in any event the Loan Parties or such Affiliate will consult with such
Person before issuing such press release or other public disclosure.
(d)    Customary Advertising Material. The Loan Parties consent to the
publication by the Administrative Agent or any Lender of customary advertising
material relating to the transactions contemplated hereby using the name,
product photographs, logo or trademark of the Loan Parties.

11.08    Right of Setoff.
If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Company
or any other Loan Party against any and all of the obligations of the Company or
such Loan Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender or the L/C Issuer or their respective Affiliates,
irrespective of whether or not such Lender, the L/C Issuer or Affiliate shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Company or such Loan Party may be contingent or
unmatured, secured or unsecured, or are owed to a branch, office or Affiliate of
such Lender or the L/C Issuer different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided, that, in the
event that any Defaulting Lender shall exercise any such right of setoff, (a)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.15,
and pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and (b) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Secured Obligations owing to such Defaulting Lender as to
which it exercised such right of setoff. The rights of each Lender, the L/C
Issuer and their respective Affiliates under this Section 11.08 are in addition
to other rights and remedies (including other rights of setoff) that such
Lender, the L/C Issuer or their respective Affiliates may have under applicable
Law. Each Lender and the L/C Issuer agrees to notify the Company and the
Administrative Agent promptly after any such setoff and application; provided,
that, the failure to give such notice shall not affect the validity of such
setoff and application.

11.09    Interest Rate Limitation.
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Company. In determining whether the




141



--------------------------------------------------------------------------------



Exhibit 10.1


interest contracted for, charged, or received by the Administrative Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

11.10    Counterparts; Integration; Effectiveness.
This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent or the L/C Issuer, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement or any
other Loan Document, or any certificate delivered thereunder, by fax
transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement or such other Loan
Document or certificate. Without limiting the foregoing, to the extent a
manually executed counterpart is not specifically required to be delivered under
the terms of any Loan Document, upon the request of any party, such fax
transmission or e-mail transmission shall be promptly followed by such manually
executed counterpart.

11.11    Survival of Representations and Warranties.
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

11.12    Severability.
If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby, and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swingline Lender, as applicable,
then such provisions shall be deemed to be in effect only to the extent not so
limited.




142



--------------------------------------------------------------------------------




Exhibit 10.1


11.13    Replacement of Lenders.
If the Company is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then, in each case, the Company may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.06), all of its
interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided,
that:
(a)    the Company shall have paid (or caused the applicable Designated Borrower
to pay) to the Administrative Agent the assignment fee (if any) specified in
Section 11.06(b);
(b)    such Lender shall have received payment of an amount equal to one hundred
percent (100%) of the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the applicable Borrower (in the case of all other
amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.
Each party hereto agrees that (i) an assignment required pursuant to this
Section 11.13 may be effected pursuant to an Assignment and Assumption executed
by the Company, the Administrative Agent and the assignee, and (ii) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to an be bound
by the terms thereof; provided, that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender; provided, further, that, any such documents shall be
without recourse to or warranty by the parties thereto.
Notwithstanding anything in this Section 11.13 to the contrary, (A) the Lender
that acts as the L/C Issuer may not be replaced hereunder at any time it has any
Letter of Credit outstanding unless arrangements satisfactory to such Lender
(including the furnishing of a backstop standby letter of credit in form and
substance, and issued by an issuer, reasonably satisfactory to the L/C Issuer or
the depositing of Cash Collateral into a Cash Collateral account in amounts and
pursuant to arrangements reasonably satisfactory to the L/C Issuer) have been
made with respect to such outstanding Letter of Credit, and (B) the Lender that
acts as the Administrative Agent may not be replaced hereunder except in
accordance with the terms of Section 9.06.




143



--------------------------------------------------------------------------------




Exhibit 10.1


11.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN SECTION 11.14(b). EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY




144



--------------------------------------------------------------------------------



Exhibit 10.1


PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15    Waiver of Jury Trial.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 11.15.

11.16    Subordination.
Each Loan Party (a “Subordinating Loan Party”) hereby subordinates the payment
of all obligations and indebtedness of any other Loan Party owing to it, whether
now existing or hereafter arising, including but not limited to any obligation
of any such other Loan Party to the Subordinating Loan Party as subrogee of the
Secured Parties or resulting from such Subordinating Loan Party’s performance
under the Guaranty, to the indefeasible payment in full in cash of all
Obligations. If the Secured Parties so request, any such obligation or
indebtedness of any such other Loan Party to the Subordinating Loan Party shall
be enforced and performance received by the Subordinating Loan Party as trustee
for the Secured Parties and the proceeds thereof shall be paid over to the
Secured Parties on account of the Secured Obligations, but without reducing or
affecting in any manner the liability of the Subordinating Loan Party under this
Agreement. Without limitation of the foregoing, so long as no Default has
occurred and is continuing, the Loan Parties may make and receive payments with
respect to Intercompany Debt; provided, that, in the event that any Loan Party
receives any payment of any Intercompany Debt at a time when such payment is
prohibited by this Section 11.16, such payment shall be held by such Loan Party,
in trust for the benefit of, and shall be paid forthwith over and delivered,
upon written request, to the Administrative Agent.

11.17    No Advisory or Fiduciary Responsibility.
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Company and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a)(i) the arranging and other services regarding this Agreement provided by the
Administrative Agent and any Affiliate thereof, the Arrangers and the Lenders
are arm’s-length commercial transactions between the Company, each other Loan
Party and their respective Affiliates, on the one hand, and the Administrative
Agent and, as applicable, its Affiliates (including BofA Securities), and the
Arrangers and the Lenders and their Affiliates (collectively, solely for
purposes of this Section 11.17, the “Lenders”), on the other hand, (ii) each of
the Company and the other Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (iii)
the Company and each other Loan Party is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (b)(i) the Administrative Agent and its
Affiliates (including BofA




145



--------------------------------------------------------------------------------



Exhibit 10.1


Securities) and each Lender each is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary, for
Company, any other Loan Party or any of their respective Affiliates, or any
other Person, and (ii) neither the Administrative Agent, any of its Affiliates
(including BofA Securities) nor any Lender has any obligation to the Company,
any other Loan Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (c) the Administrative Agent and its
Affiliates (including BofA Securities) and the Lenders may be engaged in a broad
range of transactions that involve interests that differ from those of the
Company, the other Loan Parties and their respective Affiliates, and neither the
Administrative Agent, any of its Affiliates (including BofA Securities) nor any
Lender has any obligation to disclose any of such interests to the Company, any
other Loan Party or any of their respective Affiliates. To the fullest extent
permitted by law, each of the Company and each other Loan Party hereby waives
and releases any claims that it may have against the Administrative Agent, any
of its Affiliates (including BofA Securities) or any Lender with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transactions contemplated hereby.

11.18    Electronic Execution; Electronic Records.
(a)    The words “delivery,” “execute,” “execution,” “signed,” “signature,” and
words of like import in any Loan Document or any other document executed in
connection herewith shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided, that, notwithstanding anything contained
herein to the contrary the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it;
provided, further, that, without limiting the foregoing, upon the request of the
Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterpart.
(b)    The Company hereby acknowledges the receipt of a copy of this Agreement
and all other Loan Documents. The Administrative Agent and each Lender may, on
behalf of the Company, create a microfilm or optical disk or other electronic
image of this Agreement and any or all of the other Loan Documents. The
Administrative Agent and each Lender may store the electronic image of this
Agreement and the other Loan Documents in its electronic form and then destroy
the paper original as part of the Administrative Agent’s or such Lender’s normal
business practices, with the electronic image deemed to be an original and of
the same legal effect, validity and enforceability as the paper originals.

11.19    USA PATRIOT Act Notice.
Each Lender that is subject to the PATRIOT Act, the L/C Issuer and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“PATRIOT Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information




146



--------------------------------------------------------------------------------



Exhibit 10.1


includes the name and address of each Loan Party and other information that will
allow such Lender, the L/C Issuer or the Administrative Agent, as applicable, to
identify each Loan Party in accordance with the PATRIOT Act. The Loan Parties
agree to, promptly following a request by the Administrative Agent, the L/C
Issuer or any Lender, provide all such other documentation and information that
the Administrative Agent, the L/C Issuer or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the PATRIOT Act and the
Beneficial Ownership Regulation.

11.20    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent any Lender or the L/C Issuer that is an EEA Financial
Institution is a party to this Agreement, and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or the L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by: (a) the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or the L/C Issuer that is an EEA Financial
Institution; and (b) the effects of any Bail-In Action on any such liability,
including, if applicable, (i) a reduction in full or in part or cancellation of
any such liability, (ii) a conversion of all, or a portion of, such liability
into shares or other instruments of ownership in such EEA Financial Institution,
its parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document, or (iii) the
variation of the terms of such liability in connection with the exercise of the
Write-Down and Conversion Powers of any EEA Resolution Authority.

11.21    Judgment Currency.
If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of each Loan Party in respect of any
such sum due from it to the Administrative Agent or any Lender hereunder or
under the other Loan Documents shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent or
such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or any Lender from any Loan Party in the
Agreement Currency, such Loan Party agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Loan Party (or to any other Person who may be entitled thereto under
applicable law).




147



--------------------------------------------------------------------------------




Exhibit 10.1


11.22    Acknowledgement Regarding Any Supported QFC.
To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States): in the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

11.23    Limitation on Liability of Designated Borrowers.
It is the intent of the parties, and the parties hereby agree that,
notwithstanding any provision of this Agreement or any other Loan Document to
the contrary, (a) no Designated Borrower shall be liable for any Secured
Obligations of any Domestic Loan Party or any other Domestic Subsidiary, and (b)
the Secured Obligations of the Designated Borrowers shall be joint and several
in nature (unless such joint and several liability (i) shall result in adverse
tax consequences to any such Designated Borrower, or (ii) is not permitted by
any Law applicable to such Designated Borrower) regardless of which such Person
actually receives Credit Extensions hereunder or the amount of such Credit
Extensions received or the manner in which the Administrative Agent, the L/C
Issuer, or any Lender accounts for such Credit Extensions on its books and
records.

11.24    Parallel Debt.
(a)    Notwithstanding any other provision in any Loan Document to the contrary,
each Loan Party hereby undertakes, by way of an abstract acknowledgement of debt
and as an independent payment obligation, to pay to the Administrative Agent, as
a creditor in its own right and not as a representative of other Secured
Parties, all and any amounts which are owed by such Loan Party under or in
connection with the Loan Documents to the Secured Parties from time to time
(“Parallel Debt”, abstraktes Schuldanerkenntnis) as and when any of such amounts
fall due for payment under the relevant Loan Document.




148



--------------------------------------------------------------------------------



Exhibit 10.1


(b)    The Administrative Agent shall have an independent right to demand
payment of the Parallel Debt.
(c)    Any amount due and payable by a Loan Party to the Administrative Agent
under this Section 11.24 shall be decreased to the extent that the other Secured
Parties have received (and are able to retain) payment in full under the other
provisions of the Loan Documents and any amount due and payable by a Loan Party
to the other Secured Parties shall be decreased to the extent that the
Administrative Agent has received (and is able to retain) payment in full of the
Parallel Debt. Accordingly, the aggregate amount receivable and received by the
Secured Parties shall at no time exceed the aggregate amount due and payable
under the provisions of the Loan Documents (other than under this Section
11.24).
(d)    The rights of the Secured Parties (other than the Administrative Agent)
to receive payment of amounts payable under the Loan Documents are several and
are separate and independent from, and without prejudice to, the rights of the
Administrative Agent to receive payment under this Section 11.24.
(e)    Notwithstanding the foregoing, any payment under the Loan Documents shall
be made to the relevant Secured Party as set out in the respective Loan
Document, unless expressly stated otherwise in that Loan Document or unless the
relevant Secured Party directs such payment to be made to the Administrative
Agent.
(f)    The Administrative Agent shall be entitled to transfer its rights and
obligations under this Section 11.24 to any successor Administrative Agent. The
Loan Parties and the Secured Parties hereby agree to such transfer. Further, the
consent of any Loan Party or any Secured Party shall not be necessary to such
transfer.

11.25    ENTIRE AGREEMENT.
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]








149



--------------------------------------------------------------------------------




Exhibit 10.1


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
COMPANY:                THE MEET GROUP, INC.,
a Delaware corporation
By: /s/ James Bugden            
Name: James Bugden
Title: Chief Financial Officer
GUARANTORS:            SKOUT, LLC,
a Delaware limited liability company
By: /s/ James Bugden            
Name: James Bugden
Title: Chief Financial Officer
IFWE INC.,
a Delaware corporation
By: /s/ James Bugden            
Name: James Bugden
Title: Chief Financial Officer
INITECH, LLC,
a Washington limited liability company
By: /s/ James Bugden            
Name: James Bugden
Title: Chief Financial Officer
HI5 INC.,
a Delaware corporation
By: /s/ James Bugden            
Name: James Bugden
Title: Chief Financial Officer
COLLECTED LABS LLC,
a Delaware limited liability company
By: /s/ James Bugden            
Name: James Bugden
Title: Chief Financial Officer






THE MEET GROUP, INC.
CREDIT AGREEMENT



--------------------------------------------------------------------------------




Exhibit 10.1


ADMINISTRATIVE AGENT:        BANK OF AMERICA, N.A.,
as Administrative Agent
By: /s/ Elizabeth Uribe            
Name: Elizabeth Uribe
Title: Assistant Vice President






THE MEET GROUP, INC.
CREDIT AGREEMENT



--------------------------------------------------------------------------------




Exhibit 10.1


LENDERS:                BANK OF AMERICA, N.A.,
as a Lender, the Swingline Lender, and the L/C Issuer
By: /s/ Kevin Dobosz            
Name: Kevin Dobosz
Title: Senior Vice President


THE MEET GROUP, INC.
CREDIT AGREEMENT



--------------------------------------------------------------------------------



Exhibit 10.1




JPMORGAN CHASE BANK, N.A.,
as a Lender
By: /s/ Eleftherios Karsos        
Name: Eleftherios Karsos
Title: Authorized Officer


THE MEET GROUP, INC.
CREDIT AGREEMENT



--------------------------------------------------------------------------------



Exhibit 10.1




SILICON VALLEY BANK,
as a Lender
By: /s/ Ryan Aberdale            
Name: Ryan Aberdale
Title: Vice President


THE MEET GROUP, INC.
CREDIT AGREEMENT



--------------------------------------------------------------------------------



Exhibit 10.1




KEYBANK NATIONAL ASSOCIATION,
as a Lender
By: /s/ Robert Bauer            
Name: Robert Bauer
Title: Enterprise Banker


THE MEET GROUP, INC.
CREDIT AGREEMENT

